Exhibit 10.1
EXECUTION COPY
AMENDMENT AND RESTATEMENT AGREEMENT
dated as of August 17, 2010
among
LAS VEGAS SANDS, LLC,
as Borrower
GUARANTORS PARTY HERETO,
LENDERS PARTY HERETO,
and
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
CREDIT SUISSE SECURITIES (USA) LLC
and
BARCLAYS CAPITAL INC.,
as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------



 



AMENDMENT AND RESTATEMENT AGREEMENT dated as of August 17, 2010 (this
“Amendment”), to the Credit and Guaranty Agreement dated as of May 23, 2007, as
amended prior to the date hereof (the “Existing Credit Agreement”), among LAS
VEGAS SANDS, LLC, a Nevada limited liability company (the “Borrower”), the
Guarantors party thereto, the Lenders party thereto and The Bank of Nova Scotia,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).
A. Pursuant to the Existing Credit Agreement, the Lenders have extended credit
to the Borrower.
B. The Borrower has requested that the Existing Credit Agreement be amended and
restated in the form of the Amended and Restated Credit and Guaranty Agreement
attached hereto as Exhibit A to, among other things, modify the terms and
conditions of the Existing Credit Agreement to allow the Borrower to (a) extend
the final maturity of some or all of the Revolving Commitments and Term Loans
and (b) to make certain other changes to the Existing Credit Agreement.
C. Upon the Restatement Date (as defined below), certain of the terms of the
outstanding Tranche B Term Loans of each Lender that approves this Amendment and
elects to convert its Tranche B Term Loans into Extended Tranche B Term Loans by
executing and delivering to the Administrative Agent (or its counsel), on or
prior to 2:00 p.m., New York City time, on August 12, 2010 (the “Delivery
Time”), a signature page to this Amendment designating itself as an “Extending
Tranche B Term Lender” (each Lender with an outstanding Tranche B Term Loan that
does not so designate itself being referred to herein as a “Declining Tranche B
Term Lender”) will be modified as set forth herein.
D. Upon the Restatement Date, certain of the terms of the outstanding Delayed
Draw I Term Loans of each Lender that approves this Amendment and elects to
convert its Delayed Draw I Term Loans into Extended Delayed Draw I Term Loans by
executing and delivering to the Administrative Agent (or its counsel), on or
prior to the Delivery Time, a signature page to this Amendment designating
itself as an “Extending Delayed Draw I Term Lender” (each Lender with an
outstanding Delayed Draw I Term Loan that does not so designate itself being
referred to herein as a “Declining Delayed Draw I Term Lender”) will be modified
as set forth herein.
E. Upon the Restatement Date, certain of the terms of the outstanding Delayed
Draw II Term Loans of each Lender that approves this Amendment and elects to
convert its Delayed Draw II Term Loans into Extended Delayed Draw II Term Loans
by executing and delivering to the Administrative Agent (or its counsel), on or
prior to the Delivery Time, a signature page to this Amendment designating
itself as an “Extending Delayed Draw II Term Lender” (each Lender with an
outstanding Delayed Draw II Term Loan that does not so designate itself being
referred to herein as a “Declining Delayed Draw II Term Lender”) will be
modified as set forth herein.

 

2



--------------------------------------------------------------------------------



 



F. Upon the Restatement Date, certain of the terms of the outstanding Revolving
Commitments of each Lender that approves this Amendment and elects to convert
its Revolving Commitments and Revolving Loan (if any) into Extended Revolving
Commitments and Extended Revolving Loans by executing and delivering to the
Administrative Agent (or its counsel), on or prior to the Delivery Time, a
signature page to this Amendment designating itself as an “Extending Revolving
Lender” (each Lender with a Revolving Commitment that does not so designate
itself being referred to herein as a “Declining Revolving Lender”) will be
modified as set forth herein.
G. All capitalized terms used but not defined herein shall have the meanings
given them in the Amended Credit Agreement (as defined below).
Accordingly, the parties hereto hereby agree as follows:
SECTION 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Restatement Date, the Existing Credit Agreement is hereby amended and
restated in the form of Exhibit A hereto (the Existing Credit Agreement, as so
amended and restated, being referred to as the “Amended Credit Agreement”).
SECTION 2. Tranche B Term Loan. Subject to the terms and conditions set forth
herein and in the Amended Credit Agreement, as of the Restatement Date, each
Extending Tranche B Term Lender agrees that its Tranche B Term Loan will be
modified to become an Extended Tranche B Term Loan of like outstanding principal
amount. The Tranche B Term Loans of each Declining Tranche B Term Lender shall
remain outstanding as Original Tranche B Term Loans.
SECTION 3. Delayed Draw I Term Loan. Subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, as of the Restatement Date,
each Extending Delayed Draw I Term Lender agrees that its Delayed Draw I Term
Loans will be modified to become Extended Delayed Draw I Term Loans of like
outstanding principal amount. The Delayed Draw I Term Loans of each Declining
Delayed Draw I Term Lender shall remain outstanding as Original Delayed Draw I
Term Loans.
SECTION 4. Delayed Draw II Term Loan. Subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, as of the Restatement Date,
each Extending Delayed Draw II Term Lender agrees that its Delayed Draw II Term
Loans will be modified to become Extended Delayed Draw II Term Loans of like
outstanding principal amount. The Delayed Draw II Term Loans of each Declining
Delayed Draw II Term Lender shall remain outstanding as Original Delayed Draw II
Term Loans.

 

3



--------------------------------------------------------------------------------



 



SECTION 5. Concerning the Term Loans. Notwithstanding the foregoing, in the
event that the aggregate principal amount of (i) Tranche B Term Loan of
Extending Tranche B Term Lenders, (ii) Delayed Draw I Term Loans of Extending
Delayed Draw I Term Lenders and (iii) Delayed Draw II Term Loans of Extending
Delayed Draw II Term Lenders is greater than $3,000,000,000, the Borrower may
(but shall not be obligated to) elect by written notice to the Administrative
Agent to cause less than all (but not less than $3,000,000,000 aggregate
principal amount) of the Term Loans of the Extending Tranche B Term Lenders,
Extending Delayed Draw I Term Lenders and Extending Delayed Draw II Term Lenders
to become Extended Tranche B Term Loans, Extended Delayed Draw I Term Loans and
Extended Delayed Draw II Term Loans, respectively, such allocation to be made on
a pro rata basis (considering each Class of Loans separately). The Interest
Periods and Adjusted Eurodollar Rates in effect for the Term Loans immediately
prior to the Restatement Date shall remain in effect for the Original Term Loans
and the Extended Term Loans resulting from the effectiveness of this Amendment
on the Restatement Date, notwithstanding any contrary provision of Sections 2.08
or 2.09 of the Existing Credit Agreement or the Amended Credit Agreement, with
only the Applicable Margin for the Extended Term Loans changing as of, and with
effect from and after, the Restatement Date.
SECTION 6. Revolving Commitments. Subject to the terms and conditions set forth
herein and in the Amended Credit Agreement, as of the Restatement Date, each
Extending Revolving Lender agrees that its Revolving Commitments and outstanding
Revolving Loans (if any) will be modified to become Extended Revolving
Commitments and Extended Revolving Loans of like outstanding principal amount.
The Revolving Commitments and Revolving Loans (if any) of each Declining
Revolving Lender shall remain outstanding as Original Revolving Commitments and
Original Revolving Loans. Notwithstanding the foregoing, in the event that the
aggregate principal amount of the Revolving Commitments of Extending Revolving
Lenders is greater than $666,666,667, the Borrower may (but shall not be
obligated to) elect by written notice to the Administrative Agent to cause less
than all (but not less than $666,666,667 aggregate principal amount) of the
Revolving Commitments and Revolving Loans of the Extending Revolving Lenders to
become Extended Revolving Commitments and Extended Revolving Loans, as
applicable, such allocation to be made on a pro rata basis. The Interest Periods
and Adjusted Eurodollar Rates in effect for the Revolving Loans (if any)
immediately prior to the Restatement Date shall remain in effect for the
Original Revolving Loans and the Extended Revolving Loans resulting from the
effectiveness of this Amendment on the Restatement Date, notwithstanding any
contrary provision of Section 2.08 or 2.09 of the Existing Credit Agreement or
the Amended Credit Agreement, with only (i) the Applicable Margin for the
Extended Revolving Loans and Swing Line Loans and Letters of Credit allocable to
the Extended Revolving Commitments and (ii) the Applicable Revolving Commitment
Fee Percentage applicable to the Extended Revolving Commitments changing as of,
and with effect from and after, the Restatement Date.

 

4



--------------------------------------------------------------------------------



 



SECTION 7. Commitment Reductions and Prepayments. (a) The Borrower hereby
permanently reduces the Revolving Commitments pursuant to Section 2.13 of the
Existing Credit Agreement by an aggregate principal amount equal to $250,000,000
(the “Commitment Reduction”), such reduction to be effected immediately prior to
the Restatement Date, but only if the Restatement Date occurs. The Commitment
Reduction shall be allocated to each Lender with Revolving Commitments in
accordance with such Lender’s Pro Rata Share; provided that, with the consent of
the Borrower, any Lender may elect by separate written notice to the Borrower
and the Administrative Agent delivered prior to the effectiveness of this
Amendment, not to be allocated its Pro Rata Share of the Commitment Reduction,
in which case such Lender’s Pro Rata Share of the Commitment Reduction will be
allocated ratably to the non-electing Lenders.
(b) On the Restatement Date, the Borrower shall make a voluntary prepayment of
Extended Term Loans pursuant to Section 2.13 of the Amended Credit Agreement in
an aggregate principal amount equal to the lesser of (i) $1,000,000,000 and
(ii) 40% of the aggregate principal amount of the Extended Term Loans (the
“Voluntary Prepayment”). The Voluntary Prepayment shall be allocated ratably to
the Extended Term Loans, and shall be accompanied by accrued and unpaid interest
on the amount so prepaid.
(c) Execution and delivery of this Amendment by the Borrower and the Requisite
Lenders on or prior to the Restatement Date shall be deemed to satisfy the
notice requirements of the Existing Credit Agreement and the Amended Credit
Agreement in connection with the Commitment Reduction and the Voluntary
Prepayment.
SECTION 8. Fees. The Borrower agrees to pay to the Administrative Agent, on the
Restatement Date, (i) for the account of each Extending Revolving Lender that
transmits its executed counterpart of this Amendment, indicating its consent
hereto, to the Administrative Agent on or prior to the Delivery Time, an
extension fee in an amount equal to 0.50% of the aggregate principal amount of
the Revolving Commitments which will constitute Extended Revolving Commitments
held by such Extending Revolving Lender as of the Restatement Date and (ii) for
the account of each Lender that unconditionally transmits its executed
counterpart of this Amendment, indicating its consent hereto, to the
Administrative Agent on or prior to the Delivery Time, an amendment fee in an
amount equal to 0.10% of the aggregate principal amount of the Revolving
Commitments and Term Loans of such Lender as of the Restatement Date (in the
case of clauses (i) and (ii), after giving effect to the Commitment Reduction
and the Voluntary Prepayment).
SECTION 9. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to each of the
other parties hereto, that: (a) the representations and warranties set forth in
Article IV of the Amended Credit Agreement and the other Credit Documents are
true, correct and complete in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they were true, correct and complete in
all material respects as of such earlier date and (b) after giving effect to
this Amendment, no Default or Potential Event of Default has occurred and is
continuing.

 

5



--------------------------------------------------------------------------------



 



SECTION 10. Effectiveness. This Amendment and the Amended Credit Agreement shall
become effective as of the first date (the “Restatement Date”) that each of the
following conditions have been satisfied:
(a) The Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of (i) the
Borrower, (ii) the Guarantors, (iii) the Requisite Lenders, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) the Issuing Lender and
(vii) each Extending Tranche B Term Lender, Extending Delayed Draw I Term
Lender, Extending Delayed Draw II Term Lender and Extending Revolving Lender.
(b) The Amended and Restated Security Agreement shall substantially
contemporaneously with the effectiveness of this Amendment be entered into by
the Collateral Agent and the Grantors party thereto.
(c) The Administrative Agent shall have received (i) copies of each
Organizational Document of each Credit Party, certified by the applicable Credit
Party (or certifying that there has been no change to such documents since they
were last delivered to the Administrative Agent); (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Amendment and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the
Restatement Date, certified as of the Restatement Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Restatement Date.
(d) The Lenders shall have received copies of the favorable written opinions of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for Credit Parties,
substantially in the form of Exhibit P-1 to the Amended Credit Agreement and
(ii) Lionel Sawyer & Collins LLP, Nevada counsel for the Credit Parties,
substantially in the form of Exhibit P-2 to the Amended Credit Agreement, in
each case dated the Restatement Date (and each Credit Party hereby instructs
such counsel to deliver such opinions to the Agents and Lenders).
(e) The Borrower shall have paid (i) to the Administrative Agent, the fees
payable on the Restatement Date referred to in Section 8 and (ii) to the
Administrative Agent and to Credit Suisse Securities (USA) LLC and Barclays
Capital Inc., as joint lead arrangers of this Amendment (the “Joint Lead
Arrangers”), all fees and other amounts due and payable to them on or prior to
the Restatement Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower in connection with this Amendment.

 

6



--------------------------------------------------------------------------------



 



(f) The Borrower shall have made the Voluntary Prepayment and the Commitment
Reduction, and shall have paid all amounts required to be paid by it in
connection therewith.
(g) On the Restatement Date, the Administrative Agent and the Joint Lead
Arrangers shall have received a Solvency Certificate from the Borrower,
substantially in the form of Exhibit R to the Amended Credit Agreement,
demonstrating that after giving effect to the consummation of the transactions
contemplated hereunder, the Borrower and its Subsidiaries, taken as a whole, are
and will be Solvent.
(h) The Borrower shall have paid all amounts due or outstanding under, and shall
have terminated, the Existing GE FF&E Credit Agreement (as defined in the
Existing Credit Agreement).
SECTION 11. Reaffirmation. Each of the Borrower and the Guarantors, by its
signature below, hereby (a) confirms its respective guarantees, pledges and
grants of security interests, as applicable, under each of the Credit Documents
to which it is a party, and agrees that, notwithstanding the effectiveness of
this Amendment or the Amended Credit Agreement, such guarantees, pledges and
grants of security interests shall continue to be in full force and effect and
shall continue to accrue to the benefit of the Lenders and the Secured Parties
and (b) confirms that all of the representations and warranties made by it
contained in the Amended Credit Agreement and each of the other Credit Documents
are true, correct and complete in all material respects on and as of the
Restatement Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they were true, correct and
complete in all material respects as of such earlier date.
SECTION 12. No Novation. Except as expressly provided with respect to the
Voluntary Prepayment and the Commitment Reduction, neither this Amendment nor
the effectiveness of the Amended Credit Agreement shall extinguish the
Obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the Lien or priority of any Credit Document or
any other security therefor or any guarantee thereof, and the liens and security
interests in favor of the Collateral Agent for the benefit of the Secured
Parties securing payment of the Obligations are in all respects continuing and
in full force and effect with respect to all Obligations. Nothing herein
contained shall be construed as a substitution or novation, or a payment and
reborrowing, or a termination, of the Obligations outstanding under the Existing
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Amendment,
the Amended Credit Agreement or any other document contemplated hereby or
thereby shall be construed as a release or other discharge of the Borrower under
the Existing Credit Agreement or the Borrower or any other Credit Party under
any Credit Document from any of its obligations and liabilities thereunder, and
such obligations are in all respects continuing with only the terms being
modified as provided in this Amendment and in the Amended Credit Agreement. The
Existing Credit Agreement and each of the other Credit Documents shall remain in
full force and effect, until and except as modified hereby. This Amendment shall
constitute a Credit Document for all purposes of the Existing Credit Agreement
and the Amended Credit Agreement.

 

7



--------------------------------------------------------------------------------



 



SECTION 13. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 10.1 of the Amended Credit Agreement.
SECTION 14. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
SECTION 15. Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AMENDMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 OF THE AMENDED CREDIT AGREEMENT; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 16. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Joint Lead Arrangers for their reasonable and
documented out-of-pocket expenses incurred in connection with this Amendment,
including the reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent and the Joint Lead Arrangers (in the case of
the Joint Lead Arrangers, as provided for in the Engagement Letter dated
July 28, 2010, between the Borrower and the Joint Lead Arrangers).

 

8



--------------------------------------------------------------------------------



 



SECTION 17. Counterparts. This Amendment may be executed in counterparts and by
different parties hereto on different counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10 hereof.
Delivery of an executed signature page to this Amendment by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
signed counterpart of this Amendment.
SECTION 18. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

            LAS VEGAS SANDS, LLC
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Sr. Vice President & CFO     

 

 



--------------------------------------------------------------------------------



 



                      VENETIAN CASINO RESORT, LLC
 
                    By:   Las Vegas Sands, LLC,             its Managing Member
   
 
                    By:   /s/ Kenneth J. Kay                  
 
      Name:   Kenneth J. Kay    
 
      Title:   Sr. Vice President & CFO    

 

 



--------------------------------------------------------------------------------



 



                      VENETIAN TRANSPORT LLC
 
                    By:   Las Vegas Sands, LLC,             its Member    
 
                    By:   /s/ Kenneth J. Kay                  
 
      Name:   Kenneth J. Kay    
 
      Title:   Sr. Vice President & CFO    

 

 



--------------------------------------------------------------------------------



 



                      PALAZZO CONDO TOWER, LLC
 
                    By:   Venetian Casino Resort, LLC,             its Manager  
 
 
                    By:   Las Vegas Sands, LLC,             its Managing Member
   
 
                    By:   /s/ Kenneth J. Kay                  
 
      Name:   Kenneth J. Kay    
 
      Title:   Sr. Vice President & CFO    

 

 



--------------------------------------------------------------------------------



 



                      LIDO INTERMEDIATE HOLDING COMPANY, LLC     MALL
INTERMEDIATE HOLDING COMPANY, LLC
 
                    By:   Venetian Casino Resort, LLC,             their Member
   
 
                    By:   Las Vegas Sands, LLC,             its Managing Member
   
 
                    By:   /s/ Kenneth J. Kay                  
 
      Name:   Kenneth J. Kay    
 
      Title:   Sr. Vice President & CFO    

 

 



--------------------------------------------------------------------------------



 



                      LIDO CASINO RESORT HOLDING COMPANY, LLC
 
                    By:   Lido Intermediate Holding Company, LLC,            
its Member    
 
                    By:   Venetian Casino Resort, LLC,             its Member  
 
 
                    By:   Las Vegas Sands, LLC,             its Managing Member
   
 
                    By:   /s/ Kenneth J. Kay                  
 
      Name:   Kenneth J. Kay    
 
      Title:   Sr. Vice President & CFO    

 

 



--------------------------------------------------------------------------------



 



                      PHASE II MALL HOLDING, LLC
 
                    By:   Lido Casino Resort Holding Company, LLC,            
its Manager    
 
                    By:   Lido Intermediate Holding Company, LLC,            
its Member    
 
                    By:   Venetian Casino Resort, LLC,             its Member  
 
 
                    By:   Las Vegas Sands, LLC,    
 
      its Managing Member    
 
                    By:   /s/ Kenneth J. Kay                  
 
      Name:   Kenneth J. Kay    
 
      Title:   Sr. Vice President & CFO    

 

 



--------------------------------------------------------------------------------



 



            LVS MANAGEMENT SERVICES, LLC
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Manager     

 

 



--------------------------------------------------------------------------------



 



            SANDS EXPO & CONVENTION CENTER, INC.
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Sr. Vice President & CFO        SANDS PENNSYLVANIA, INC.
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Sr. Vice President & CFO        VENETIAN MARKETING, INC.
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Sr. Vice President & CFO        LVS (NEVADA) INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Treasurer     

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and a
Lender
      By:   /s/ Annabella Guo         Name:   Annabella Guo        Title:  
Director     

 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF AUGUST
          , 2010, TO THE LAS VEGAS SANDS CREDIT AND GUARANTY AGREEMENT DATED AS
OF MAY 23, 2007, AS AMENDED
Lenders may (A) consent to the Amendment without extending any Revolving
Commitments or Term Loans or (B) consent to the Amendment and agree to become
(i) an Extending Revolving Lender and/or (ii) an Extending Term Loan Lender.
Please indicate your choice by checking the appropriate box(es) below.

              o   A.   CONSENT WITHOUT EXTENDING:
 
                B.   CONSENT AND EXTEND:
 
           
o
      (i)   REVOLVING EXPOSURE
 
           
o
      (ii)   TERM LOAN EXPOSURE

     
Name of Institution:
   
 
   

         
by
       
 
       
 
  Name:    
 
  Title:    
 
        For any Lender requiring a second signature line:
 
       
by
       
 
       
 
  Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTION COPY
AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
dated as of August 18, 2010
among
LAS VEGAS SANDS, LLC,
as Borrower
CERTAIN AFFILIATES OF BORROWER,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger and Syndication Agent,
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Syndication Agent,
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
BARCLAYS CAPITAL INC.,
and
JPMORGAN CHASE BANK, N.A.,
as Documentation Agents
$3,642,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
 
       
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
1.1. Definitions
    2  
1.2. Accounting Terms
    48  
1.3. Interpretation, etc.
    49  
1.4. Pro Forma Calculations
    49  
 
       
SECTION 2. LOANS AND LETTERS OF CREDIT
    50  
2.1. Term Loans
    50  
2.2. Revolving Loans
    51  
2.3. Swing Line Loans
    52  
2.4. Issuance of Letters of Credit and Purchase of Participations Therein
    54  
2.5. Pro Rata Shares; Availability of Funds
    58  
2.6. Use of Proceeds
    59  
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    59  
2.8. Interest on Loans
    60  
2.9. Conversion/Continuation
    62  
2.10. Default Interest
    63  
2.11. Fees
    63  
2.12. Scheduled Payments/Commitment Reductions
    65  
2.13. Voluntary Prepayments/Commitment Reductions
    68  
2.14. Mandatory Prepayments/Commitment Reductions
    69  
2.15. Application of Prepayments/Reductions
    71  
2.16. General Provisions Regarding Payments
    72  
2.17. Ratable Sharing
    73  
2.18. Making or Maintaining Eurodollar Rate Loans
    74  
2.19. Increased Costs; Capital Adequacy
    76  
2.20. Taxes; Withholding, etc.
    77  
2.21. Obligation to Mitigate
    80  
2.22. Defaulting Lenders
    81  
2.23. Removal or Replacement of a Lender
    81  
2.24. Incremental Facilities
    82  
 
       
SECTION 3. CONDITIONS PRECEDENT
    85  
3.1. Conditions to Effectiveness
    85  
3.2. Conditions to the Making of Loans
    85  
3.3. Conditions to Letters of Credit
    86  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    87  
4.1. Organization; Requisite Power and Authority; Qualification
    87  
4.2. Equity Interests and Ownership
    87  
4.3. Due Authorization
    87  
4.4. No Conflict
    88  
4.5. Governmental Consents
    88  
4.6. Binding Obligation
    88  

 

i



--------------------------------------------------------------------------------



 



         
4.7. Historical Financial Statements
    88  
4.8. Projections
    89  
4.9. No Material Adverse Change
    89  
4.10. Adverse Proceedings, etc.
    89  
4.11. Payment of Taxes
    89  
4.12. Properties
    89  
4.13. Environmental Matters
    90  
4.14. No Defaults
    90  
4.15. Material Contracts
    91  
4.16. Governmental Regulation
    91  
4.17. Margin Stock
    91  
4.18. Employee Matters
    91  
4.19. Employee Benefit Plans
    92  
4.20. Certain Fees
    92  
4.21. Solvency
    92  
4.22. Matters Relating to Collateral
    92  
4.23. Compliance with Statutes, etc.
    93  
4.24. Disclosure
    93  
4.25. Patriot Act
    93  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    94  
5.1. Financial Statements and Other Reports
    94  
5.2. Existence
    99  
5.3. Payment of Taxes and Claims
    99  
5.4. Maintenance of Properties
    99  
5.5. Insurance
    100  
5.6. Books and Records; Inspections
    100  
5.7. Lenders Meetings
    100  
5.8. Compliance with Laws
    100  
5.9. Environmental
    101  
5.10. Compliance with Material Contracts
    102  
5.11. Subsidiaries
    102  
5.12. Additional Material Real Estate Assets
    102  
5.13. FF&E
    102  
5.14. [Intentionally Omitted]
    102  
5.15. Further Assurances
    103  
5.16. Maintenance of Ratings
    103  
5.17. PA Sale Proceeds
    103  
5.18. Real Estate Matters
    103  
 
       
SECTION 6. NEGATIVE COVENANTS
    104  
6.1. Indebtedness
    104  
6.2. Liens and Other Matters
    107  
6.3. Investments; Joint Ventures; Formation of Subsidiaries
    110  
6.4. Restrictions on Subsidiary Distributions
    113  
6.5. Restricted Payments
    113  
6.6. Financial Covenants
    116  

 

ii



--------------------------------------------------------------------------------



 



         
6.7. Fundamental Changes; Disposition of Assets
    116  
6.8. Sale and Leasebacks
    119  
6.9. Transactions with Shareholders and Affiliates
    120  
6.10. Disposal of Subsidiary Stock
    121  
6.11. Conduct of Business
    121  
6.12. Certain Restrictions on Changes to Certain Documents
    122  
6.13. Fiscal Year
    122  
6.14. No Joint Assessment
    122  
6.15. No Further Negative Pledge
    123  
6.16. Restrictions Regarding PA Subsidiaries
    123  
 
       
SECTION 7. GUARANTY
    124  
7.1. Guaranty of the Secured Obligations
    124  
7.2. Contribution by Guarantors
    124  
7.3. Payment by Guarantors
    125  
7.4. Liability of Guarantors Absolute
    125  
7.5. Waivers by Guarantors
    127  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc.
    128  
7.7. Subordination of Other Obligations
    128  
7.8. Continuing Guaranty
    128  
7.9. Authority of Guarantors or Borrower
    129  
7.10. Financial Condition of Borrower
    129  
7.11. Bankruptcy, etc.
    129  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    130  
 
       
SECTION 8. EVENTS OF DEFAULT
    130  
8.1. Events of Default
    130  
 
       
SECTION 9. AGENTS
    135  
9.1. Appointment of Agents
    135  
9.2. Powers and Duties
    135  
9.3. General Immunity
    135  
9.4. Agents Entitled to Act as Lender
    137  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    137  
9.6. Right to Indemnity
    138  
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender
    138  
9.8. Collateral Documents and Guaranty
    139  
9.9. Withholding Taxes
    141  
9.10. Intercreditor Agreements
    141  
 
       
SECTION 10. MISCELLANEOUS
    141  
10.1. Notices
    141  
10.2. Expenses
    142  
10.3. Indemnity
    143  
10.4. Set-Off
    144  
10.5. Amendments and Waivers
    144  
10.6. Successors and Assigns; Participations
    147  

 

iii



--------------------------------------------------------------------------------



 



         
10.7. Independence of Covenants
    155  
10.8. Survival of Representations, Warranties and Agreements
    155  
10.9. No Waiver; Remedies Cumulative
    155  
10.10. Marshalling; Payments Set Aside
    155  
10.11. Severability
    156  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    156  
10.13. Headings
    156  
10.14. APPLICABLE LAW
    156  
10.15. CONSENT TO JURISDICTION
    156  
10.16. WAIVER OF JURY TRIAL
    157  
10.17. Confidentiality
    157  
10.18. Usury Savings Clause
    158  
10.19. Counterparts
    158  
10.20. Effectiveness
    159  
10.21. Patriot Act
    159  
10.22. Electronic Execution of Assignments
    159  
10.23. Gaming Authorities
    159  
10.24. Harrah’s Shared Garage Lease
    159  
10.25. Certain Matters Affecting Lenders
    160  
10.26. Effect of Restatement
    160  
10.27. No Fiduciary Duties
    161  

 

iv



--------------------------------------------------------------------------------



 



         
APPENDICES:
  A-1   Intentionally Omitted
 
  A-2   Intentionally Omitted
 
  A-3   Intentionally Omitted
 
  A-4   Revolving Commitments
 
  B   Notice Addresses
 
  C   Outline of Auction Mechanics
 
  D   Form of Auction Certificate
 
       
SCHEDULES:
  4.2   Equity Interests and Ownership
 
  4.5   Governmental Consents
 
  4.12   Material Real Estate Assets and Leases
 
  4.15   Material Contracts
 
  4.22(b)   Permits
 
  6.1   Certain Indebtedness
 
  6.2   Certain Liens
 
  6.3   Certain Investments
 
  6.9   Certain Affiliate Transactions
 
  6.9(q)   Rates of Exchange
 
       
EXHIBITS:
  A   Assignment Agreement
 
  B   Certificate Re Non-bank Status
 
  C   Intentionally Omitted
 
  D   Compliance Certificate
 
  E   Conversion/Continuation Notice
 
  F   Counterpart Agreement
 
  G-1   Form Deed of Trust (Venetian Site)
 
  G-2   Form Deed of Trust (Palazzo Site)
 
  G-3   Form Deed of Trust (Central Park West Site)
 
  G-4   Form Deed of Trust (SECC Site)
 
  G-5   Form Deed of Trust (Palazzo Mall Site)
 
  H-1   Delayed Draw I Term Loan Note
 
  H-2   Revolving Loan Note
 
  H-3   Swingline Note
 
  H-4   Tranche B Term Loan Note
 
  H-5   Delayed Draw II Term Loan Note
 
  H-6   Form of First Lien Intercreditor Agreement
 
  I   Funding Notice
 
  J   Intercompany Note
 
  K   Issuance Notice
 
  L   Joinder Agreement
 
  M   Security Agreement
 
  N   Intentionally Omitted
 
  O   Subordination, Non-Disturbance and Attornment
 
  P-1   Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  P-2   Form of Opinion of Lionel Sawyer & Collins
 
  P-3   Form of Opinion of Duane Morris
 
  Q   Perfection Certificate
 
  R   Solvency Certificate

 

v



--------------------------------------------------------------------------------



 



[Type text]
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of August 18,
2010, is entered into by and among LAS VEGAS SANDS, LLC, a Nevada limited
liability company (“Borrower”), CERTAIN AFFILIATES of Borrower, as Guarantors,
the Lenders party hereto from time to time, THE BANK OF NOVA SCOTIA (“Scotia
Capital”), as administrative agent for the Lenders (together with its permitted
successors in such capacity, “Administrative Agent”) and as collateral agent
(together with its permitted successor in such capacity, “Collateral Agent”),
GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), LEHMAN BROTHERS INC. (“Lehman
Brothers”) and CITIGROUP GLOBAL MARKETS INC. (“Citi”), as joint lead arrangers
(GSCP, Lehman Brothers and Citi in such capacities, “Arrangers”), and as
syndication agents (GSCP, Lehman Brothers and Citi in such capacities,
“Syndication Agents”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), BARCLAYS CAPITAL INC. (“Barclays”) and JPMORGAN CHASE BANK, N.A.
(“JPM”), as documentation agents (Credit Suisse, Barclays and JPM in such
capacities, “Documentation Agents”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Borrower, certain affiliates of Borrower as guarantors, the lenders
party thereto, Administrative Agent, Collateral Agent and certain other parties
thereto are party to that certain Credit and Guaranty Agreement, dated as of
May 23, 2007 (together with all Exhibits and Schedules thereto and as amended
through the date hereof, the “Existing Credit Agreement”), under which the
Lenders (as defined therein) agreed to extend certain credit facilities to
Borrower, in an aggregate amount not to exceed $5,000,000,000, consisting of
(i) $3,000,000,000 aggregate principal amount of Tranche B Term Loans,
(ii) $600,000,000 aggregate principal amount of Delayed Draw I Term Loans,
(iii) $400,000,000 aggregate principal amount of Delayed Draw II Term Loans and
(iv) $1,000,000,000 aggregate principal amount of Revolving Commitments; and
WHEREAS, pursuant to the Amendment Agreement, Borrower, the Guarantors, the
Requisite Lenders, Administrative Agent and Collateral Agent have agreed to
amend and restate the Existing Credit Agreement in the form hereof to, among
other things, set forth the terms and conditions of the Extended Revolving Loans
and Extended Term Loans and permit Borrower to issue additional Indebtedness
that would be secured on a pari passu basis with the Secured Obligations.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“Adelson” means Sheldon G. Adelson, an individual.
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (A) (i) the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Telerate Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number 3740 or 3750, as applicable) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the arithmetic average (rounded upward
to the nearest 1/100 of one percent) of the offered quotations, if any, to first
class banks in the interbank Eurodollar market for Dollar deposits of amounts in
same day funds comparable to the respective principal amounts of the Eurodollar
Rate Loans of Administrative Agent for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date by (B) a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such Interest Rate
Determination Date to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of liabilities under Regulation D).
“Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of Material
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any Material Subsidiary, threatened against or
affecting Borrower or any Material Subsidiary or any property of Borrower or any
Material Subsidiary.
“Affected Lender” as defined in Section 2.18(b).
“Affected Loans” as defined in Section 2.18(b).
Credit and Guaranty Agreement

 

2



--------------------------------------------------------------------------------



 



“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan). With respect
to any Lender, a Person shall be deemed to be “controlled by” another Person if
such other Person possesses, directly or indirectly, power to vote 51% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the election of directors, managing general partners or managers, as the case
may be. With respect to all other Persons, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any such other Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise; provided, however, the beneficial owner
of 20% or more of the voting Securities of a Person shall be deemed to have
control.
“Agent” means, individually, each of Administrative Agent, Syndication Agents,
Collateral Agent, Documentation Agents and each Arranger, and “Agents” means
Administrative Agent, Syndication Agents, Collateral Agent, Documentation Agents
and Arrangers, collectively.
“Agent Affiliates” as defined in Section 10.1(b).
“Aggregate Amounts Due” as defined in Section 2.17.
“Aggregate Payments” as defined in Section 7.2.
“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of August 18, 2010, as it may be amended, supplemented or otherwise modified
from time to time.
“Aircraft Agreements” means each of the interchange and time sharing agreements
among certain Affiliates of Adelson, on the one hand, and LVSC and certain of
its Affiliates, on the other hand, providing for the shared use of aircraft
owned by such Affiliates of Adelson and Affiliates of LVSC, the allocation of
costs relating thereto and time sharing arrangements with respect thereto,
including any such agreements in effect on the Closing Date, and any such
agreements entered into thereafter on terms not materially worse, taken as a
whole, to the Credit Parties or the Lenders.
“Amendment Agreement” means the Amendment and Restatement Agreement dated
August 17, 2010 among Borrower, the Guarantors, Administrative Agent, Collateral
Agent and the Lenders party thereto.
Credit and Guaranty Agreement

 

3



--------------------------------------------------------------------------------



 



“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(a) with respect to Original Revolving Loans that are Eurodollar Rate Loans and
the commitment fee payable on unused Original Revolving Commitments, a
percentage, per annum, determined by reference to the Corporate Ratings as set
forth below:

                                              Applicable              
Applicable Margin     Revolving       Corporate     for Original     Commitment
Fee   Levels   Ratings     Revolving Loans     Percentage  
I
  At least Ba1 and BB+     1.00 %     0.25 %
II
  Less than Ba1 and BB+, but at least Ba2 and BB     1.25 %     0.375 %
III
  Less than Ba2 and BB or no Corporate Rating     1.50 %     0.375 %

(b) with respect to Original Revolving Loans that are Base Rate Loans, a rate
per annum equal to (i) the Applicable Margin for Eurodollar Rate Loans as set
forth in clause (a) above minus (ii) 1.00% per annum, (c) with respect to
Original Term Loans that are Eurodollar Rate Loans, (i) a rate per annum equal
to 1.50% in the event that the Corporate Ratings are Ba2 or BB or better and
(ii) a rate per annum equal to 1.75% if otherwise, (d) with respect to Original
Term Loans that are Base Rate Loans, a rate per annum equal to (i) the
Applicable Margin for Eurodollar Rate Loans as set forth in clause (c)(i) or
(c)(ii), as applicable, minus (ii) 1.00% per annum, (e) with respect to Extended
Revolving Loans that are Eurodollar Rate Loans and the commitment fee payable on
unused Extended Revolving Commitments, a percentage, per annum, determined by
reference to the Corporate Ratings as set forth below:

                                              Applicable              
Applicable Margin     Revolving       Corporate     for Extended     Commitment
Fee   Levels   Ratings     Revolving Loans     Percentage  
I
  At least Ba1 and BB+     1.75 %     0.375 %
II
  Less than Ba1 and BB+, but at least Ba2 and BB     2.00 %     0.50 %
III
  Less than Ba2 and BB or no Corporate Rating     2.25 %     0.50 %

Credit and Guaranty Agreement

 

4



--------------------------------------------------------------------------------



 



(f) with respect to Swing Line Loans and Extended Revolving Loans that are Base
Rate Loans, a rate per annum equal to (i) the Applicable Margin for Eurodollar
Rate Loans as set forth in clause (e) above minus (ii) 1.00% per annum, (g) with
respect to Extended Term Loans that are Eurodollar Rate Loans, (i) a rate per
annum equal to 2.50% in the event that the Corporate Ratings are Ba2 or BB or
better and (ii) a rate per annum equal to 2.75% if otherwise, (h) with respect
to Extended Term Loans that are Base Rate Loans, a rate per annum equal to
(i) the Applicable Margin for Eurodollar Rate Loans as set forth in clause
(g)(i) or (g)(ii), as applicable, minus (ii) 1.00% per annum.
Each change in the Applicable Margin resulting from a publicly announced change
in the Corporate Ratings shall be effective commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
For purposes of the foregoing, (i) if the Corporate Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
“Levels” and the ratings differential is one level, the higher rating will
apply; (ii) if the Corporate Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different “Levels” and the
ratings differential is two levels or more, the level one below the higher of
the two ratings will apply; (iii) if only one of Moody’s or S&P maintains
Corporate Ratings, then, notwithstanding anything herein to the contrary, the
rating of such single rating agency will apply until such time as the other
rating agency maintains Corporate Ratings; and (iv) subject to clause (iii), if
the rating system of Moody’s or S&P shall change, or if Moody’s or S&P shall
cease to be in the business of issuing corporate ratings, Borrower,
Administrative Agent and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from Moody’s or S&P, and, pending the effectiveness of any such
amendment, the Corporate Ratings shall be determined by reference to the
Corporate Ratings most recently in effect prior to such change or cessation.
“Applicable Threshold Price” as defined in Appendix C.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 10.1(b).
“Asset Sale” means the sale or other transfer by a Credit Party to any Person of
(a) any of the stock of any of such Credit Party’s direct Subsidiaries,
(b) substantially all of the assets of any division or line of business of a
Credit Party, or (c) any other assets (whether tangible or intangible) of a
Credit Party (other than (i) inventory or goods sold in the ordinary course of
business, or (ii) any other assets to the extent that the aggregate fair market
value of such assets sold during any Fiscal Year is less than or equal to
$15,000,000).
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications as
may be approved by Administrative Agent, and solely for purposes of assignments
to LVSC pursuant to and in accordance with the terms and conditions of
Section 10.6(j), an Auction Assignment Agreement.
Credit and Guaranty Agreement

 

5



--------------------------------------------------------------------------------



 



“Assignment Effective Date” as defined in Section 10.6(b).
“Auction Assignment Agreement” means, with respect to any assignment by a Lender
to LVSC pursuant to Section 10.6(j), an Auction Assignment Agreement in the form
reasonably acceptable to Borrower supplied by the Auction Manager to the Lenders
at the time the applicable Offer Document is posted to the Lenders on
IntraLinks/IntraAgency or another substantially equivalent website.
“Auction Certificate” as defined in Section 10.6(j)(i).
“Auction Loan Purchase” means any purchase of any tranche of Term Loans by LVSC,
together with the simultaneous cancellation of such Term Loans, in each case
pursuant to and in accordance with the terms and conditions of Section 10.6(j).
“Auction Manager” means, with respect to any Auction Loan Purchase pursuant to
and in accordance with the terms and conditions of Section 10.6(j), Goldman
Sachs Lending Partners LLC in its capacity as sub-agent and auction manager for
Administrative Agent pursuant to Section 9.3(c).
“Auction Purchase Effective Date” as defined in Section 10.6(j)(vi).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays” as defined in the preamble hereto.
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficiary” means each Agent, Issuing Bank, Swing Line Lender, Lender and
Lender Counterparty.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Borrower” as defined in the preamble hereto.
Credit and Guaranty Agreement

 

6



--------------------------------------------------------------------------------



 



“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
If an action is required to be taken in this Agreement on or no later than a day
that is not a Business Day, such action shall be required to be taken on or no
later than the next succeeding Business Day.
“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person. For purposes of this Agreement and each other Credit Document, the
amount of a Person’s obligation under a Capital Lease shall be the capitalized
amount thereof, determined in accordance with GAAP, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a premium or a penalty.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the implied faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state, municipality
or any public instrumentality thereof, in each case, maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
AAA/AAA from S&P or A1/VMIG-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) corporate notes issued with maturities of one year or less from
the date of acquisition that are rated at least A by S&P and A by Moody’s;
(v) auction rate securities and variable rate demand notes provided that the
credit quality and the availability of principal or effective maturity,
specifically the “reset period” or “put”, are consistent with clause (ii) above;
(vi) time deposit accounts, money market deposits, certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or
Canada that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; (vii) repurchase
obligations with a term of not more than 180 days for underlying securities of
these types described in clauses (i), (ii) and (vi) above; (viii) shares of any
money market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i), (ii),
(iii), (iv) and (v) above, (b) has net assets of not less than $500,000,000,
(c) complies with the criteria set forth in rule 2a-7 under the Investment
Company Act of 1940 and (d) has the highest rating obtainable from either S&P or
Moody’s; and (ix) Tri-Party and Deliverable Repurchase agreements that are fully
collateralized to at least 102% of market value by U.S. Treasury and Government
Agency securities.
Credit and Guaranty Agreement

 

7



--------------------------------------------------------------------------------



 



“Cash Management Services” means treasury and cash management services
(including controlled disbursements, zero balance arrangements, cash sweeps,
automated clearinghouse transactions, credit or debit card transactions, return
items, overdrafts, temporary advances, interest and fees and interstate
depository network services or similar transactions) provided to any Credit
Party.
“Casino Level Mall Lease” means collectively, (a) the Casino Level
Restaurant/Retail Master Lease between VCR and Grand Canal, dated as of May 14,
2004, with respect to the lease of certain restaurant and retail space on the
ground floor of the Venetian Facility to Grand Canal and (b) the Palazzo Casino
Level Restaurant/Retail Master Lease by and between VCR, as lessor, and Phase II
Mall Subsidiary, as lessee, dated February 29, 2008, with respect to the lease
of certain restaurant and retail space on the ground floor of the Palazzo
Facility to Phase II Mall Subsidiary.
“Central Park West Site” means the approximately 18.7 acres of real property
owned by Borrower located near the intersection of Sands Avenue and Koval Lane.
“Central Plant” means the “Electric Substation” and the “HVAC Space”, as each
such term is defined in the Cooperation Agreement.
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit B.
“Change of Control” means any sale, pledge or other transfer (excluding any
transfer of Securities by Adelson for the purposes of providing estate planning
and gifts reasonably acceptable to the Administrative Agent) of Securities
whereby (a) (i) Adelson and/or his Affiliates or Related Parties cease to own,
directly or indirectly, at least 35% of the voting Securities of LVSC, or
(ii) any Person or group of Persons (other than Adelson and/or his Affiliates or
Related Parties), owns directly or indirectly, a greater percentage of the
voting Securities of LVSC than Adelson and/or his Affiliates or Related Parties,
(b) LVSC ceases to own (either directly, or indirectly) 100% of the Equity
Interests of Borrower, (c) except as otherwise permitted by Section 6.7(a) ,
(c), (d), (h) or (s), Borrower ceases to own directly or indirectly 100% of the
Equity Interests (other than preferred Equity Interests held by third parties on
the Closing Date, Equity Interests in Guarantors acquired or formed after the
Closing Date, and any Equity Interests required to be held by a non-Affiliate in
order to comply with applicable gaming laws and regulations or other
Governmental Acts or laws) of each of the Guarantors; or (d) a “Change of
Control” (or similar term) as defined in (i) the LVSC Notes Indenture, (ii) any
other instrument evidencing Indebtedness of LVSC in excess of $250,000,000, or
(iii) any other instrument evidencing Indebtedness of any Credit Party permitted
hereunder and issued after the Closing Date in excess of $250,000,000, shall
occur.
“Citi” as defined in the preamble hereto.
Credit and Guaranty Agreement

 

8



--------------------------------------------------------------------------------



 



“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Original Tranche B Term Loans, (b) Lenders having
Extended Tranche B Term Loans, (c) Lenders having Original Delayed Draw I Term
Loans, (d) Lenders having Extended Delayed Draw I Term Loans, (e) Lenders having
Original Delayed Draw II Term Loans, (f) Lenders having Extended Delayed Draw II
Term Loans, (g) Declining Revolving Lenders having Revolving Exposure (including
Swing Line Loans), (h) Extending Revolving Lenders having Revolving Exposure
(including Swing Line Loans) and (i) Lenders having New Term Loan Exposure of
each applicable Series, and (ii) with respect to Loans, each of the following
classes of Loans: (a) Original Tranche B Term Loans, (b) Extended Tranche B Term
Loans, (c) Original Delayed Draw I Term Loans, (d) Extended Delayed Draw I Term
Loans, (e) Original Delayed Draw II Term Loans, (f) Extended Delayed Draw II
Term Loans, (g) Original Revolving Loans (including Swing Line Loans) (h)
Extended Revolving Loans (including Swing Line Loans) and (i) each Series of New
Term Loans.
“Closing Date” means May 23, 2007, the date on which the Tranche B Term Loans
were made.
“Collateral” means, collectively, all of the real, personal and mixed property
(excluding Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Secured Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Deeds of Trust, the Subordination, Non-Disturbance and
Attornment Agreements, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Secured Obligations.
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the financing payment mechanism in
connection with the purchase of any materials, goods or services by a Credit
Party.
“Commitment” means any Revolving Commitment or Term Loan Commitment.
“Commitment Reduction” has the meaning assigned to such term in the Amendment
Agreement.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.
Credit and Guaranty Agreement

 

9



--------------------------------------------------------------------------------



 



“Conforming L/C” means an unconditional, direct pay letter of credit which
(a) is obtained by LVSC or Adelson or one of his Affiliates or Related Parties
(but not the Credit Parties), (b) either (i) has an expiration date of not less
than 24 months or (ii) has an expiration date of not less than 12 months with an
automatic extension of one 12-month period unless the issuer of such letter of
credit gives Administrative Agent not less than 60 days prior written notice
that it will not renew the letter of credit for such successive term, (c) either
(i) is irrevocable or (ii) provides that the issuer will deliver not less than
60 days prior written notice to Administrative Agent of its intention to revoke
such letter of credit, (d) is issued by a financial institution acceptable to
Administrative Agent in its reasonable judgment and (e) is otherwise in form and
substance acceptable to Administrative Agent in its reasonable judgment;
provided that any such letter of credit shall only qualify as a Conforming L/C
if it states that it may be drawn upon by Administrative Agent and applied in
accordance with the terms of this Agreement upon the occurrence of any
Conforming L/C Draw Event; provided, further, that no Credit Party shall have
any obligations (contingent or otherwise) in respect of any such letter of
credit or any reimbursement agreement applicable thereto.
“Conforming L/C Draw Event” means, during the time that the Conforming L/C
remains in full force and effect, the occurrence of any of the following (a) an
Event of Default (which is continuing and has not been waived) set forth in
Sections 8.1(a) , (b), (f), (g), (m) or resulting from a breach of any of the
covenants set forth in Section 6.6 (other than any such breach cured by the
posting of such Conforming L/C pursuant to the last sentence of the definition
of Consolidated Adjusted EBITDA); (b) if such Conforming L/C has a maturity of
less than 24 months, either (x) Administrative Agent’s receipt of notice from
the issuer of the Conforming L/C that such issuer will not renew the Conforming
L/C or (y) the date that is five days prior to the expiration of the Conforming
L/C if the Administrative Agent has not received evidence of the renewal
thereof; provided that the Administrative Agent may not draw down on the
Conforming L/C under such circumstances if, and only if, Adelson or his
Affiliates or Related Parties substitute cash equity in Borrower in an amount
equal to the face amount of the Conforming L/C in lieu of the Conforming L/C on
or before the date that is five days prior to the expiration thereof (such
equity to be substituted for the withdrawn Conforming L/C in the calculation of
Consolidated Adjusted EBITDA); or (c) Administrative Agent’s receipt of notice
from the issuer of the Conforming L/C that such issuer intends to revoke,
terminate or cancel the Conforming L/C; provided that Administrative Agent may
not draw down on the Conforming L/C under such circumstances if, and only if,
Adelson or his Affiliates or Related Parties substitute cash equity in Borrower
in an amount equal to the face amount of the Conforming L/C in lieu of the
Conforming L/C on or before the date that is five days prior to the revocation,
termination or cancellation thereof (such equity to be substituted for the
withdrawn Conforming L/C in the calculation of Consolidated Adjusted EBITDA).
“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for taxes based on income to
the extent deducted in calculating Consolidated Net Income, (d) total
depreciation expense, (e) total amortization expense, and (f) total pre-opening
and development expenses, (g) total amortization of deferred gain and deferred
rent incurred as a result of the sale of the retail mall space within the
Venetian Facility, and (h) other non-cash items reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
non-extraordinary cash item prepaid in the ordinary course of business in a
prior period), less other non-cash items increasing Consolidated Net Income
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), all of the
foregoing as determined on a consolidated basis for the Credit Parties in
conformity with GAAP. Any cash equity contributions or Permitted Shareholder
Subordinated Indebtedness made by LVSC, Adelson or any of his Affiliates or
Related Parties (other than one of the Credit Parties) to Borrower (to the
extent such proceeds remain with a Credit Party) and/or the face
Credit and Guaranty Agreement

 

10



--------------------------------------------------------------------------------



 



amount of any Conforming L/C delivered to Administrative Agent for the benefit
of the Lenders during any quarter and during a period of 20 days following such
quarter, in an aggregate amount for such cash equity contributions and face
amounts of Conforming L/Cs not to exceed $50,000,000 per quarter, may at the
written election of Borrower be included in Consolidated Adjusted EBITDA for
such quarter for purposes of Section 6.6, provided that Borrower may not include
such cash equity contributions or the face amount of the Conforming L/C, or any
combination thereof, in Consolidated Adjusted EBITDA (a) if any Conforming L/C
Draw Event or any Event of Default or Potential Event of Default (other than the
Event of Default or Potential Event of Default being cured thereby) has occurred
and is continuing at the time such cash contribution is made or such Conforming
L/C is provided to Administrative Agent, (b) if such cash equity contributions
and/or Conforming L/Cs are utilized under Section 6.3 or (c) in any event, after
two consecutive Fiscal Quarters unless, following any exercise of such election
to include any such cash equity contributions and/or face amount of any
Conforming L/C in Consolidated Adjusted EBITDA, Borrower have thereafter been in
compliance with Section 6.6 on a rolling four quarter basis occurring after such
election (without giving affect to any previous cash contributions or Conforming
L/C) for at least one Fiscal Quarter.
“Consolidated Interest Coverage Ratio” means, as of any Quarterly Date, the
ratio computed for the period consisting of the Fiscal Quarter as to which such
Quarterly Date relates and each of the three immediately preceding Fiscal
Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal Quarters) to
(b) the sum (for all such Fiscal Quarters) of Consolidated Interest Expense.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest), net of interest income, of the Credit Parties on a
consolidated basis with respect to all outstanding Indebtedness of the Credit
Parties (other than non-cash interest on Permitted Subordinated Indebtedness),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements, plus (except for purposes of calculating the
Consolidated Interest Coverage Ratio in connection with payments pursuant to
Section 6.5(a)) all Restricted Payments made by Borrower to LVSC in accordance
with Section 6.5(h) of this Agreement, but excluding, however, amortization of
debt issuance costs and deferred financing fees including any amounts referred
to in Section 2.11 payable to Agents or Lenders, and any fees and expenses
payable to Agents or Lenders in connection with this Agreement on or prior to
the Closing Date.
“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended. In any period of four
consecutive Fiscal Quarters in which a Permitted Acquisition or Significant
Asset Sale occurs, the Consolidated Leverage Ratio shall be determined on a pro
forma basis in accordance with Section 1.4.
Credit and Guaranty Agreement

 

11



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the net income (or loss) of the
Credit Parties on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP and before any reduction in
respect of preferred stock dividends; provided that there shall be excluded,
without duplication, (a) the income (or loss) of any Person (other than a Credit
Party or a Restaurant Joint Venture), except to the extent of the amount of
dividends or other distributions actually paid to the Credit Parties by such
Person during such period, (b) any amounts accrued that are paid or payable to
managers of Restaurant Joint Ventures as management fees, or to equity owners
(other than Credit Parties) in Restaurant Joint Ventures in accordance with
their percentage of Equity Interests therein, (c) the income (or loss) of any
Person accrued prior to the date it is merged into or consolidated with Borrower
or any other Credit Party or that Person’s assets are acquired by Borrower or
any other Credit Party, (d) any after-tax gains or losses attributable to
(i) Asset Sales consummated pursuant to Section 6.7(a) , (d), (q) or (r),
(ii) returned surplus assets of any Pension Plan or (iii) the disposition of any
Securities or the extinguishment of any Indebtedness of any Person or any of its
restricted subsidiaries, (e) dividends or distributions from any Excluded
Subsidiary to Borrower or any other Credit Party which are used to fund their
share of any applicable tax payments to be made under the Tax Sharing Agreement,
(f) the effect of non-cash accounting adjustments resulting from a change in the
tax status of a flow-through tax entity to a “C-corporation” or other entity
taxed similarly, (g) any net extraordinary gains or net extraordinary losses and
(h) any refinancing (or, in the case of the Amendment Agreement, transaction)
costs, amortization or charges (including premiums, costs, amortization and
charges associated with the Amendment Agreement and the transactions
contemplated thereby or any permitted refinancing of the New Senior Secured
Notes, the LVSC Notes or any of the Obligations).
“Consolidated Senior Leverage Ratio” means, at any time of determination, the
ratio of (a) Consolidated Total Senior Debt outstanding on such date to
(b) Consolidated Adjusted EBITDA computed for the period consisting of the most
recently ended Fiscal Quarter and each of the three immediately preceding Fiscal
Quarters. In any period of four consecutive Fiscal Quarters in which a Permitted
Acquisition or Significant Asset Sale occurs, the Consolidated Senior Leverage
Ratio shall be determined on a pro forma basis in accordance with Section 1.4.
“Consolidated Total Debt” means, as at any date of determination: (i) the
aggregate stated balance sheet amount of all Indebtedness of the Credit Parties
(other than any Shareholder Subordinated Indebtedness), determined on a
consolidated basis in accordance with GAAP; plus (ii) all Indebtedness of LVSC
that is guaranteed by the Credit Parties; minus (iii) the aggregate stated
balance sheet amount of unrestricted Cash and Cash Equivalents (including, in
any event, deposits received from Palazzo Condo Tower Sales) of the Credit
Parties in excess of $75,000,000 determined on a consolidated basis in
accordance with GAAP as of such date.
“Consolidated Total Senior Debt” means as at any date of determination,
Consolidated Total Debt, less the sum of (x) Permitted Subordinated Indebtedness
and (y) the aggregate amount of the LVSC Notes, the aggregate amount of the New
Senior Secured Notes (to the extent the proceeds thereof are used to refinance
LVSC Notes), and Indebtedness under the LVSC Aircraft Financing guaranteed by
the Credit Parties.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
Credit and Guaranty Agreement

 

12



--------------------------------------------------------------------------------



 



“Contributing Guarantors” as defined in Section 7.2.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit E.
“Cooperation Agreement” means that certain Fourth Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of February 29, 2008,
as amended as of October 7, 2008, entered into by and among VCR, PCT, Grand
Canal, Phase II Mall Subsidiary and Interface.
“Core Assets” means the Venetian Facility (other than the convention,
exhibition, entertainment, ballroom, restaurant, retail and meeting space
therein) and the Palazzo Project (other than the Palazzo Condo Tower, the
Palazzo Mall, any other restaurant and retail space therein and any convention,
exhibition, entertainment, ballroom or meeting space therein).
“Corporate Ratings” means LVSC’s corporate family rating by Moody’s or LVSC’s
corporate or issuer credit rating by S&P, as applicable.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.11.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means this Agreement, the Amendment Agreement, the Notes, any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Bank relating to the Letters of
Credit, the Collateral Documents, any First Lien Intercreditor Agreement, any
intercreditor or similar agreements entered into in connection with a FF&E
Facility and each other agreement that expressly states by its terms that it is
a Credit Document.
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Credit Party” means Borrower and each Restricted Subsidiary.
“Credit Suisse” as defined in the preamble hereto.
“Declining Revolving Lender” has the meaning assigned to such term in the
Amendment Agreement.
Credit and Guaranty Agreement

 

13



--------------------------------------------------------------------------------



 



“Deeds of Trust” means (a) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the Closing Date, granted by VCR and Borrower to the Title Company, for the
benefit of Collateral Agent, as agent for the Secured Parties, substantially in
the form of Exhibit G-1, (b) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the Closing Date, granted by VCR to the Title Company, for the benefit of
Collateral Agent, as agent for the Secured Parties, substantially in the form of
Exhibit G-2, (c) the Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the Closing Date, granted by Borrower
to the Title Company, for the benefit of the Collateral Agent, as agent for the
Secured Parties, substantially in the form of Exhibit G-3 annexed hereto,
(d) the Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the Closing Date, granted by
Interface to the Title Company, for the benefit of Collateral Agent, as agent
for the Secured Parties, substantially in the form of Exhibit G-4, (e) the Deed
of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the Closing Date, granted by Phase II
Mall Subsidiary to the Title Company, for the benefit of Collateral Agent, as
agent for the Secured Parties, substantially in the form of Exhibit G-5, (f) the
Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing granted by the applicable Credit Party to the Title
Company, for the benefit of Collateral Agent, as agent for the Secured Parties,
substantially in the form of Exhibit G-1 together with confirming changes as
necessary to cover the Palazzo Condo Tower Site, and (g) any additional
mortgages required to be granted in favor of the Lenders pursuant to
Section 5.12.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” as defined in Section 2.22.
“Defaulting Lender” as defined in Section 2.22.
“Delayed Draw Term Loan” means a Delayed Draw I Term Loan and/or a Delayed Draw
II Term Loan.
Credit and Guaranty Agreement

 

14



--------------------------------------------------------------------------------



 



“Delayed Draw I Term Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.1(c) of the Existing Credit Agreement.
“Delayed Draw II Term Loan” means a Loan made by a Lender to Borrower pursuant
to Section 2.1(d) of the Existing Credit Agreement.
“Delayed Draw I Term Loan Maturity Date” means the Original Delayed Draw I Term
Loan Maturity Date or the Extended Delayed Draw I Term Loan Maturity Date, as
applicable.
“Delayed Draw II Term Loan Maturity Date” means the Original Delayed Draw II
Term Loan Maturity Date or the Extended Delayed Draw II Term Loan Maturity Date,
as applicable.
“Delayed Draw I Term Loan Note” means a promissory note in the form of
Exhibit H-1, as it may be amended, supplemented or otherwise modified from time
to time.
“Delayed Draw II Term Loan Note” means a promissory note in the form of
Exhibit H-5, as it may be amended, supplemented, or otherwise modified from time
to time.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Documentation Agents” as defined in the preamble hereto..
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and (iii) solely for purposes
of assignments of Term Loans pursuant to and in accordance with the terms and
conditions of Section 10.6(j), LVSC; in each case, which Person shall not have
been denied an approval or a license, or found unsuitable under the Nevada
Gaming Laws or Pennsylvania Gaming Laws applicable to Lenders and which, with
respect to clauses (i) and (ii), extends credit or buys loans; provided that
other than as expressly set forth in clause (iii) of this definition, no Credit
Party, nor LVSC or any Subsidiary of LVSC shall be an Eligible Assignee;
provided further that with respect to clauses (i) and (ii), so long as no Event
of Default shall have occurred and be continuing, no (x) Person that owns or
operates a casino located in Singapore, Macau, the United Kingdom, the States of
Nevada, New Jersey, Massachusetts or Pennsylvania, or any other jurisdiction in
which Borrower or any of its Subsidiaries has obtained or applied for a Gaming
License (or is an Affiliate of such a Person) shall be an Eligible Assignee;
provided that a passive
Credit and Guaranty Agreement

 

15



--------------------------------------------------------------------------------



 



investment constituting less than 10% of the common stock of any such casino
shall not constitute ownership thereof for the purposes of this definition,
(y) Person that owns or operates a convention, trade show, conference center or
exhibition facility in Singapore, Macau, the United Kingdom, Las Vegas, Nevada
or Clark County, Nevada or the States of New Jersey, Massachusetts or
Pennsylvania, or any other jurisdiction in which Borrower or any of its
Subsidiaries owns, operates or is developing a convention, trade show,
conference center or exhibition facility (or an Affiliate of such a Person)
shall be an Eligible Assignee; provided that a passive investment constituting
less than 10% of the common stock of any such convention or trade show facility
shall not constitute ownership for the purpose of this definition, or (z) union
pension fund shall be an Eligible Assignee; provided that any intermingled fund
or managed account which has as part of its assets under management the assets
of a union pension fund shall not be disqualified from being an Eligible
Assignee hereunder so long as the manager of such fund is not controlled by a
union; provided further that after giving effect to the assignments referred to
in clause (iii) above and the related cancellations of the Loans and/or
Commitments cancelled in connection with the applicable Auction Loan Purchase,
no more than 20% of the aggregate Loans and/or Commitments at any time
outstanding may be held by Adelson or any of his Related Parties or Affiliates
in the aggregate, and such Persons shall not be eligible to cast votes on any
matters subject to Lender approval hereunder and shall be disregarded in
calculating “Requisite Lenders” or any other required voting percentage
hereunder.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“Engagement Letters” means (i) that certain Engagement Letter, dated as of
April 20, 2007, by and among Borrower and the Arrangers and Agents (as defined
in the Existing Credit Agreement) and (ii) that certain Engagement Letter dated
July 28, 2010, by and among Borrower, Credit Suisse and Barclays, relating to
the Amendment Agreement.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
natural resources or the environment.
“Environmental Laws” means any and all Legal Requirements relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) the protection of human, plant or animal health or
welfare, in any manner applicable to Borrower or any of its Subsidiaries or any
of their Facilities, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et
Credit and Guaranty Agreement

 

16



--------------------------------------------------------------------------------



 



seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning
and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada
Hazardous Materials law (NRS Chapter 459), the Nevada Solid Waste/Disposal of
Garbage or Sewage law (NRS 444.440 to 444.650, inclusive), the Nevada Water
Controls/Pollution law (NRS Chapter 445A), the Nevada Air Pollution law (NRS
Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit law (NRS 527.270), the Atomic
Energy Act of 1954 (42 U.S.C. Section 2011 et seq.), the Safe Drinking Water Act
(42 U.S.C. Sections 300f et seq.), the Surface Mining Control and Reclamation
Act of 1974 (30 U.S.C. Sections 1201 et seq.), and the Uranium Mill Tailings
Radiation Control Act of 1978 (42 U.S.C. Section 7901 et seq.), each as amended
or supplemented, any analogous present or future state or local statutes or
laws, and any regulations promulgated pursuant to any of the foregoing.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a) (2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of
Credit and Guaranty Agreement

 

17



--------------------------------------------------------------------------------



 



ERISA; (d) the withdrawal by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which would reasonably be likely to constitute grounds under ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (f) the imposition of liability on Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that would
reasonably be likely to result in liability to Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates therefor, or the receipt by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (h) the occurrence of an
act or omission which would reasonably be expected to give rise to the
imposition on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
(k) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to ERISA with respect to any Pension Plan; (l) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA;
or (m) receipt of notice by Borrower, any of its Subsidiaries or any of their
ERISA Affiliates of a determination that a Multiemployer Plan is, or is expected
to be, in “endangered” or “critical” status (as defined in Section 432 of the
Internal Revenue Code or Section 305 of ERISA).
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following: (a) any loss, destruction
or damage of such property or asset; (b) any actual condemnation, seizure or
taking by exercise of the power of eminent domain or otherwise of such property
or asset, or confiscation of such property or asset or the requisition of the
use of such property or asset; or (c) any settlement in lieu of
clause (b) above.
Credit and Guaranty Agreement

 

18



--------------------------------------------------------------------------------



 



“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute
“Excluded Information” as defined in Section 10.6(j)(iii).
“Excluded Subsidiary” means (i) any foreign Subsidiaries of Borrower or
Interface, (ii) VML US Finance LLC and its Subsidiaries, (iii) Sands China Ltd.
and its Subsidiaries, (iv) WDR, LLC, (v) Paiza Air, LLC, (vi) GBF, LLC, (vii) LV
Noodle Concept, LLC, (viii) all of the PA Subsidiaries, (ix) each Restaurant
Joint Venture, (x) Grand Canal Shops Mall MM Subsidiary, Inc., and (xi) any
subsidiary designated as an Excluded Subsidiary pursuant to the following two
paragraphs.
Borrower may designate any newly acquired or newly formed Subsidiary of Borrower
or Interface to be an Excluded Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds (or
will own or will hold) any Lien on, any property of, Borrower or any Restricted
Subsidiary; provided that (i) such acquisition or formation complies with
Section 6.3 and (ii) each of (a) the Subsidiary to be so designated and (b) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which any lender
has recourse to any of the assets of any Credit Party.
Borrower may designate any existing Restricted Subsidiary to be an Excluded
Subsidiary unless such Restricted Subsidiary or any of its Subsidiaries owns any
Capital Stock or Indebtedness of, or owns or holds (or will own or will hold)
any Lien on, any property of, Borrower or any Restricted Subsidiary; provided
that each Subsidiary to be so designated (i) does not (upon and after such
designation) create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
any lender has recourse to any of the assets of any Credit Party, (ii) is, at
the time of designation, an Immaterial Subsidiary, (iii) at the time of
designation, together with its Subsidiaries, holds no more, taken together with
all other Subsidiaries so designated since the Closing Date, than 5% in the
aggregate of the net tangible assets of the Credit Parties, and (iv) at the time
of designation, together with its Subsidiaries, generated no more than 5% of the
aggregate revenues of the Credit Parties, taken together with all other
Subsidiaries so designated since the Closing Date, measured for the four most
recently-ended Fiscal Quarters prior to the date of such designation.
Borrower may designate any Excluded Subsidiary to be a Restricted Subsidiary;
provided that, immediately after giving effect to such designation (a) such
Excluded Subsidiary shall become a Credit Party and shall comply with the
provisions of Section 5.11; (b) no Event of Default or Potential Event of
Default shall have occurred and be continuing; and (c) Borrower is in compliance
with the covenants set forth in Section 6.6 immediately following such
designation, on a pro forma basis taking into account such designation.
Any such designation pursuant to the preceding three paragraphs by Borrower
shall be notified by Borrower to Administrative Agent by promptly delivering to
Administrative Agent a copy of any applicable resolution of the board of
directors (or similar governing body) of Borrower giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the foregoing provisions.
Credit and Guaranty Agreement

 

19



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” as defined in the recitals hereto.
“Existing Letters of Credit” means each letter of credit previously issued for
the account of Borrower under the Existing Credit Agreement that is outstanding
on the Restatement Date.
“Expiration Time” with respect to any Offer, as defined in the applicable Offer
Document.
“Extended Delayed Draw I Term Loans” means the term loans made to Borrower
pursuant to the Existing Credit Agreement and designated as “Extended Delayed
Draw I Term Loans” pursuant to the Amendment Agreement.
“Extended Delayed Draw I Term Loan Maturity Date” means the earlier of
(i) November 23, 2016 (or, if such day is not a Business Day, the next
succeeding Business Day), and (ii) the date that all Extended Delayed Draw I
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
“Extended Delayed Draw II Term Loans” means the term loans made to Borrower
pursuant to the Existing Credit Agreement and designated as “Extended Delayed
Draw II Term Loan” pursuant to the Amendment Agreement.
“Extended Delayed Draw II Term Loan Maturity Date” means the earlier of
(i) November 23, 2015 (or, if such day is not a Business Day, the next
succeeding Business Day), and (ii) the date that all Extended Delayed Draw II
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
“Extended Revolving Commitments” means the commitment of a Lender to make or
otherwise fund any Extended Revolving Loan and to acquire participations in
Letters of Credit and Swing Line Loans hereunder during the Extended Revolving
Commitment Period and “Extended Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Extended Revolving
Commitment, if any, is set forth on Appendix A-4 or in the applicable Assignment
Agreement or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Extended Revolving Commitments on the Restatement Date (after giving effect
to the Commitment Reduction) is $532,500,000.
“Extended Revolving Commitment Period” means the period from the Restatement
Date to but excluding the Extended Revolving Commitment Termination Date.
“Extended Revolving Commitment Termination Date” means the earliest to occur of
(i) May 23, 2014, or if such day is not a Business Day, the next succeeding
Business Day, (ii) the date the Extended Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Extended Revolving Commitments pursuant to Section 8.1.
Credit and Guaranty Agreement

 

20



--------------------------------------------------------------------------------



 



“Extended Revolving Loan” means a Loan made by an Extending Revolving Lender to
Borrower pursuant to Section 2.2(a) and/or Section 2.24.
“Extended Term Loans” means the Extended Tranche B Term Loans, the Extended
Delayed Draw I Term Loans and the Extended Delayed Draw II Term Loans.
“Extended Tranche B Term Loans” means the term loans made to Borrower pursuant
to the Existing Credit Agreement and designated as “Extended Tranche B Term
Loans” pursuant to the Amendment Agreement.
“Extended Tranche B Term Loan Maturity Date” means the earlier of
(i) November 23, 2016 (or, if such day is not a Business Day, the next
succeeding Business Day), and (ii) the date that all Extended Tranche B Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.
“Extending Revolving Lender” has the meaning assigned to such term in the
Amendment Agreement.
“Facility” means any and all real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Credit Parties.
“Fair Share” as defined in Section 7.2.
“Fair Share Contribution Amount” as defined in Section 7.2.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Restatement Date.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.
“FF&E Facility” means any credit or loan facility, vendor financing, mortgage
financing, purchase money obligation, capital lease or similar arrangement
incurred pursuant to Section 6.1(d) or, at the option of Borrower,
Section 6.1(j), with respect to real or personal property.
Credit and Guaranty Agreement

 

21



--------------------------------------------------------------------------------



 



“FF&E Facility Agreements” means the credit, vendor financing, mortgage
financing or capital lease agreement associated with or entered into with
respect to any FF&E Facility or any similar agreement, together with all
applicable guarantees, collateral documents and other loan-type documents and
any associated intercreditor or standstill agreements.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower (in such capacity and not individually) that
such financial statements fairly present, in all material respects, the
financial condition of the Credit Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
“Financial Plan” as defined in Section 5.1(j).
“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
between Collateral Agent and a trustee or collateral agent representing holders
of each series of New Senior Secured Notes, substantially in the form of
Exhibit H-6, with such changes thereto as may be reasonably agreed to by the
Collateral Agent.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Lien permitted under
Section 6.2.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower ending on December 31 of each
calendar year.
“Former Lender” is defined in Section 10.25(a) .
“Funding Default” as defined in the definition of “Defaulting Lender”.
“Funding Guarantors” as defined in Section 7.2.
“Funding Notice” means a notice substantially in the form of Exhibit I.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Gaming License” means every license, franchise or other authorization to own,
lease, operate or otherwise conduct gaming activities of the Credit Parties,
including all such licenses granted under the Nevada Gaming Laws, and other
applicable federal, state, foreign or local laws.
“GGP” means GGP Limited Partnership, a Delaware limited partnership, and any
successor thereto by merger or by operation of law.
Credit and Guaranty Agreement

 

22



--------------------------------------------------------------------------------



 



“Gondola Lease” means the Lease between VCR and Grand Canal, dated as of May 17,
2004, with respect to the lease of the gondola amusement ride concession and
related retail space.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
regulatory body, central bank or instrumentality or political subdivision
thereof or any entity, officer or examiner exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.
“Grand Canal” means Grand Canal Shops II, LLC.
“Grantor” as defined in the Security Agreement.
“GSCP” as defined in the preamble hereto.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means Interface (whether or not a Subsidiary of Borrower), and each
Domestic Subsidiary of Borrower or Interface, other than any Excluded
Subsidiary; provided that upon the designation of an Excluded Subsidiary as a
Restricted Subsidiary, such Subsidiary shall be included in the definition of
“Guarantor”.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
“Harrah’s Shared Garage Lease” means that certain Agreement of Lease dated
January 24, 2005 between Harrah’s Las Vegas, Inc. as landlord and LCR, as
tenant.
“Harrah’s Shared Roadway Agreement” means the Agreement, dated as of January 16,
1998, between VCR, Interface and Harrah’s Casino Resort.
“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing
Credit and Guaranty Agreement

 

23



--------------------------------------------------------------------------------



 



materials; (g) urea formaldehyde foam insulation; (h) electrical equipment which
contains any oil or dielectric fluid containing polychlorinated biphenyls;
(i) pesticides; and (j) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or which
may or could pose a hazard to the health of the owners, occupants or any Persons
in the vicinity of any Facility or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.
“Hedging Agreement” means any (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange,
interest rates or commodities pricing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Restatement Date, (i) the
annual report on Form 10-K for each of the Fiscal Years ended December 31, 2009,
and December 31, 2008, of LVSC filed with the Securities and Exchange
Commission, and (ii) the quarterly report on Form 10-Q for the Fiscal Quarter
ended June 30, 2010, of LVSC filed with the Securities and Exchange Commission,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer of LVSC that they fairly present, in all material respects, the
financial condition of LVSC and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
“HVAC Component” means, collectively (a) the Central Plant and (b) the “Other
Facilities”, as defined in each HVAC Services Agreement.
“HVAC Ground Lease” means the Ground Lease made effective as of November 14,
1997, between VCR and the HVAC Provider.
“HVAC Provider” means Trigen-Las Vegas Energy Company, LLC, a Delaware limited
liability company formerly known as Atlantic Pacific, Las Vegas LLC, or its
permitted successors under the HVAC Services Agreements.
“HVAC Services Agreements” means collectively (a) the Energy Services Agreement,
dated as of November 14, 1997, as amended on July 1, 1999, between VCR and the
HVAC Provider, as modified by that certain settlement agreement dated as of
April 25, 2005 and as further amended by an amendment dated as of July 1, 2006,
a letter agreement dated June 11, 2008 and an amendment dated as of February 10,
2009, (b) the Energy Services Agreement, dated as of November 14, 1997, as
amended on July 1, 1999, between Interface and the HVAC Provider and as further
amended by an amendment dated as of February 10, 2009, (c) the HVAC Ground
Lease, (d) (Interface Group-Nevada, Inc.) Easement Agreement, made November 14,
1997, by and between Interface and the HVAC Provider, and (e) all other
agreements between the HVAC Provider (or its predecessor in interest) and the
Credit Parties.
Credit and Guaranty Agreement

 

24



--------------------------------------------------------------------------------



 



“Immaterial Subsidiary” means any Restricted Subsidiary that (i) holds no more
than 2% of the tangible assets of the Credit Parties, (ii) generated no more
than 2% of the aggregate revenues of the Credit Parties, measured for the four
most recently-ended Fiscal Quarters prior to the date of such designation,
(iii) holds no Gaming License, and (iv) holds no assets (including other
licenses) material to the operations of the Resort Complex.
“Increased Amount Date” as defined in Section 2.24.
“Increased-Cost Lenders” as defined in Section 2.23.
“Indebtedness” as applied to any Person, means (a) all indebtedness for borrowed
money, (b) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and trade payables and
accruals incurred in the ordinary course of business), (e) all indebtedness
secured by any Lien on any property or asset owned or held and under contracts
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, (f)
the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the indebtedness of another;
(g) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the indebtedness of another will be paid or
discharged, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (h) any liability of such Person for
indebtedness of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (h), the primary purpose
or intent thereof is as described in clause (g) above; and (i) all obligations
of such Person in respect of any Hedging Agreement. Obligations under the HVAC
Services Agreements shall be treated as service contracts or operating leases
and not as Indebtedness. Additionally, Indebtedness shall not include (i) any
amount of the liability in respect of an operating lease that at such time would
not be required to be capitalized and reflected as a liability on the balance
sheet in accordance with GAAP, (ii) any surety bonds for claims underlying
mechanics liens and any reimbursement obligations with respect thereto so long
as such reimbursement obligations are not then due, or are promptly paid when
due, (iii) any indebtedness that has been either satisfied or discharged or
defeased through covenant
Credit and Guaranty Agreement

 

25



--------------------------------------------------------------------------------



 



defeasance or legal defeasance, or (iv) for purposes of calculations under
Section 6.6, obligations under Hedging Agreements. For purposes of determining
the “aggregate principal amount” of Indebtedness under any Hedging Agreement
under Section 8.1(b), such amount shall be equal to: (a) in the case of a Hedge
Agreement documented pursuant to a Master Agreement published by the
International Swap and Derivatives Associations, Inc, the amount, if any, that
would be or is payable thereunder by the applicable Credit Party to its
counterparty, as if (i) such Hedging Agreement were being terminated early on
such date of determination due to a “Termination Event”, “Event of Default” or
similar event thereunder, and (ii) the Credit Party party thereto were the sole
“Affected Party,” and (b) in all other cases, the mark-to-market value of such
Hedging Agreement, which will be the unrealized loss on such Hedging Agreement
to the Credit Party to such Hedging Agreement reasonably determined by the
Administrative Agent as the amount, if any, by which (i) the present value of
the future cash flows to be paid by the applicable Credit Party exceeds (ii) the
present value of the future cash flows to be received by such Credit Party
pursuant to such Hedging Agreement.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
actions, judgments, suits, claims (including Environmental Claims), costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action required by Environmental
Laws to remove, remediate, clean up or abate any Hazardous Materials Activity),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any Federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) any Credit Documents or the transactions contemplated hereby
or thereby (including Lenders’ agreement to make the Loans hereunder) or the use
or intended use of the proceeds thereof or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty), (ii) the representations
of the Credit Parties contained in either Engagement Letter, or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Borrower or any of its Subsidiaries.
“Indemnitee” as defined in Section 10.3.
“Initial Yield” means, with respect to any Refinancing New Term Loans, an amount
equal to the sum of (a) the margin above the Adjusted Eurodollar Rate on such
Refinancing New Term Loans (which shall be increased by the amount that any
“LIBOR floor” applicable to such Refinancing New Term Loans on the Increased
Amount Date would exceed the Adjusted Eurodollar Rate that would be in effect
for a three-month Interest Period commencing on such date), and (b) the quotient
obtained by dividing (i) the amount of any original issue discount or other
up-front fees payable by Borrower or any Subsidiary to the Lenders making such
Refinancing New Term Loans (excluding any underwriting, arrangement or similar
fee payable to the arrangers thereof in their capacity as arrangers) by (ii) the
lesser of (x) the average life to maturity of such Refinancing New Term Loans
and (y) four. The Initial Yield shall be determined by Administrative Agent and
notified to Borrower and the Lenders and shall be conclusive absent manifest
error.
Credit and Guaranty Agreement

 

26



--------------------------------------------------------------------------------



 



“Installment” as defined in Section 2.12.
“Intellectual Property” as defined in the Security Agreement.
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.
“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Security Agreement.
“Intercompany Note” means a global promissory note substantially in the form of
Exhibit J evidencing Indebtedness owed among the Credit Parties.
“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Payment Date, and (b) with respect to any Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, however, that in the case of each Interest Period of longer than
three months, “Interest Payment Date” shall also include each Quarterly Payment
Date.
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (and nine- or twelve-months, if
agreed to by applicable Lenders), as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Loans shall extend beyond such Class’s applicable
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Interface” means Sands Expo & Convention Center, Inc. (formerly known as
Interface Group-Nevada, Inc.), a Nevada corporation.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.
Credit and Guaranty Agreement

 

27



--------------------------------------------------------------------------------



 



“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any Equity Interests of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon or repayments
thereof. For purposes of the definition of “Excluded Subsidiary” and
Section 6.3, (a) ”Investments” shall include the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by Borrower) of the net assets of a Subsidiary of
Borrower at the time that such Subsidiary is designated an Excluded Subsidiary;
provided that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Borrower shall be deemed to continue to have an “Investment” in an
Excluded Subsidiary in an amount (if positive) equal to (i) Borrower’s
“Investment” in such Subsidiary at the time of such redesignation, less (ii) the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value (as determined in good faith by Borrower) of the net assets of
such Subsidiary at the time of such redesignation, and (b) any property
transferred to or from an Excluded Subsidiary shall be valued at its fair market
value at the time of such transfer, in each case as determined in good faith by
Borrower.
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit K.
“Issuing Bank” means Scotia Capital, as Issuing Bank hereunder, together with
its permitted successors and assigns in such capacity, and such additional
issuing banks as are approved by the Administrative Agent and Borrower.
“JDA” means the Joint Development Agreement, dated as of February 25, 2004 (as
amended on January 12, 2007), between VCR (as successor to LCR) and Cap
II-Buccaneer, LLC.
“Joinder Agreement” means an agreement substantially in the form of Exhibit L.
“Joint Venture” means a Supplier Joint Venture or any other joint venture,
partnership or other similar arrangement, whether in corporate, partnership,
limited liability company or other legal form; provided that in no event shall
any Subsidiary of any Person be considered to be a Joint Venture of such Person.
“JPM” as defined in the preamble hereto.
Credit and Guaranty Agreement

 

28



--------------------------------------------------------------------------------



 



“LCR” means Lido Casino Resort, LLC, a Nevada limited liability company that was
merged with and into VCR on March 19, 2007.
“LCR Holdings” means Lido Intermediate Holding Company, LLC, a Delaware limited
liability company, and a wholly-owned Subsidiary of VCR.
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
“Legal Requirements” means all applicable and binding laws, statutes, orders,
decrees, injunctions, licenses, permits, approvals, agreements and regulations
of any Governmental Authority having jurisdiction over the matter in question.
“Lehman Brothers” as defined in the preamble hereto.
“Lender” means each financial institution that is a “Lender” under and as
defined in the Existing Credit Agreement as of the date hereof, and any other
Person that becomes a party hereto pursuant to an Assignment Agreement or a
Joinder Agreement.
“Lender Counterparty” as defined in the definition of Rate Protection Agreement.
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Banks for the
account of the Credit Parties pursuant to Section 2.4.
“Letter of Credit Sublimit” means the lesser of (i) $150,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Banks and not yet reimbursed by Borrower (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to Section 2.4(d)).
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Loan” means an Original Tranche B Term Loan, an Extended Tranche B Term Loan,
an Original Delayed Draw I Term Loan, an Extended Delayed Draw I Term Loan, an
Original Delayed Draw II Term Loan, an Extended Delayed Draw II Term Loan, an
Original Revolving Loan, an Extended Revolving Loan, a Swing Line Loan and a New
Term Loan.
Credit and Guaranty Agreement

 

29



--------------------------------------------------------------------------------



 



“LVSC” means Las Vegas Sands Corp., a Nevada corporation and its successors.
“LVSC Aircraft Financing” means up to $200,000,000 in aggregate principal amount
Indebtedness of LVSC at any one time outstanding for the purpose of financing
the purchase and/or ownership of aircraft and related parts and equipment;
provided that (a) either (i) such LVSC Aircraft Financing is outstanding as of
the Closing Date, or (ii) the covenants, defaults (and events of default),
redemption, amortization and other prepayment events, remedies, acceleration
rights, subordination provisions and other material terms applicable to such
LVSC Aircraft Financing shall not be materially more restrictive to the
guarantors thereof than such provisions contained in the agreements governing
LVSC Aircraft Financing outstanding on the Closing Date, taken as a whole, as
reasonably determined by LVSC; and (b) such Indebtedness or any related
guarantees shall not be secured by any assets or property of the Credit Parties.
“LVSC Corporate Services Agreement” means the Services Agreement, dated as of
February 17, 2005, between LVSC and Borrower.
“LVSC Notes” means (x) $250,000,000 in principal amount of 6.375% Senior Notes
issued by LVSC due 2015 and (y) Indebtedness (other than New Senior Secured
Notes) issued in exchange for, or the proceeds of which are used to repay,
refinance, renew, substitute, refund or defease the Indebtedness evidenced by
the LVSC Notes; provided that with respect to the Indebtedness referred to in
clause (y), (a) no Potential Event of Default or Event of Default shall be
caused by the incurrence thereof (including the use of the proceeds thereof to
refinance, replace, substitute, refund or defease the LVSC Notes), (b) the
principal amount of such Indebtedness shall not exceed the principal amount of
LVSC Notes so refinanced, renewed, replaced, substituted or refunded (plus
Refinancing Fees), (c) there shall be no scheduled amortization of principal on
any portion of such Indebtedness until a date six months following the latest
Term Loan Maturity Date, and (d)  the applicable final maturity date of any
tranche of such Indebtedness shall not be earlier than the date six months
following the latest Term Loan Maturity Date.
“LVSC Notes Documents” means the LVSC Notes, the LVSC Notes Indenture (or any
indenture with respect to notes issued pursuant to clause (y) of the definition
of the term “LVSC Notes”) and the guarantees thereof and any collateral
documents relating thereto.
“LVSC Notes Indenture” means the Indenture dated as of February 10, 2005 between
LVSC and the LVSC Notes Indenture Trustee, as supplemented by Supplemental
Indentures, dated as of February 22, 2005 and the Closing Date, among LVSC, the
subsidiary guarantors party thereto and the LVSC Notes Indenture Trustee, as
amended, modified, supplemented, refunded, replaced or refinanced.
“LVSC Notes Indenture Trustee” means U.S. Bank National Association in its
capacity as the trustee under the LVSC Notes Indenture and its successors in
such capacity.
Credit and Guaranty Agreement

 

30



--------------------------------------------------------------------------------



 



“Macau” means the Macau Special Administrative Region of the People’s Republic
of China.
“MAI Appraisal” means an appraisal conducted by a member of the Appraisal
Institute in accordance with the standards of the Appraisal Institute.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Credit Parties, taken as a whole (but excluding a material adverse effect upon
the business, operations, properties, assets or condition (financial or
otherwise) of the Excluded Subsidiaries that only has an effect on the Credit
Parties and their business and condition by decreasing the value of their direct
and indirect Equity Interests in the Excluded Subsidiaries), or (b) the material
impairment of the ability of the Credit Parties to observe or perform, or of the
Administrative Agent or Lenders to enforce, the Obligations.
“Material Contract” means the Cooperation Agreement, the PA Investment Notes,
the Walgreens’ Documents, the Harrah’s Shared Garage Lease, the Casino Level
Mall Lease, and any contract or other arrangement entered into after the Closing
Date to which Borrower or any of the other Credit Parties is a party (other than
the Credit Documents) for which breach, nonperformance, or cancellation by an
applicable Credit Party, or failure of an applicable Credit Party to renew,
could reasonably be expected to have a Material Adverse Effect.
“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value (as determined in good faith by Borrower) in excess
of $25,000,000 as of the date of the acquisition thereof and (b) all Leasehold
Properties other than those with respect to which the aggregate payments under
the term of the lease (excluding option and renewal terms) are less than
$2,500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Credit Party.
“Material Subsidiary” means Interface, and any subsidiary of Borrower or
Interface that is either (a) a Credit Party, or (b) either (i) holds at least 2%
of the tangible assets of the Credit Parties and their subsidiaries, taken as a
whole, or (ii) generated at least 2% of the aggregate revenues of the Credit
Parties and their subsidiaries, taken as a whole, measured for the four most
recently-ended Fiscal Quarters prior to the applicable date of determination.
“Maturity Date” means any Term Loan Maturity Date or the Revolving Commitment
Termination Date, as applicable.
“Maximum Offer Amount” as defined in Appendix C.
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld).
Credit and Guaranty Agreement

 

31



--------------------------------------------------------------------------------



 




“Mortgage Policy” means an ALTA mortgagee title insurance policy or
unconditional commitment therefor issued by the Title Company to Collateral
Agent with respect to each Mortgaged Property in such form and including such
endorsements and subject to such co-insurance and/or reinsurance arrangements as
are reasonably satisfactory to the Collateral Agent.
“Mortgaged Property” means each Material Real Estate Asset listed on
Schedule 4.12, and any Real Estate Asset in which a security interest is
required to be granted hereunder after the Closing Date.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or 4001(a) (3) of ERISA.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Credit Parties in the form substantially similar to Management’s
Discussion & Analysis included in LVSC’s Form 10-Q or 10-K, as applicable, for
the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate.
“Net Asset Sale Proceeds” means the aggregate cash proceeds (i) received by any
Credit Party from a PA Subsidiary pursuant to Section 5.17 hereof, and
(ii) received by any Credit Party in respect of any Asset Sale, net of (a) the
direct costs relating to such Asset Sale (including legal, accounting and
investment banking fees and expenses, sales and marketing expenses, employee
severance and termination costs, any trade payables or similar liabilities
related to the assets sold and required to be paid by the seller as a result
thereof and sales, finders’ or broker’s commission), and any relocation expenses
incurred as a result thereof and taxes paid or payable as result thereof
(including any such taxes paid or payable by an owner of any Credit Party),
(b) amounts required to be applied to the repayment of Indebtedness secured by a
Lien (or amounts permitted by the terms of such Indebtedness to be otherwise
reinvested in other assets of such Credit Party to the extent so reinvested)
which is prior to the Lien under the Collateral Documents on the asset or assets
that are the subject of such Asset Sale, (c) all distributions and other
payments required to be made to minority interest holders in a Subsidiary or
Joint Venture as a result of such Asset Sale and (d) any reserve for adjustment
in respect of the sale price of such asset or assets or any liabilities
associated with the asset disposed of in such Asset Sale and the deduction of
appropriate amounts provided by the seller as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in the Asset Sale
and retained by a Credit Party.
“Net Debt Proceeds” as defined in Section 2.14(c).
Credit and Guaranty Agreement

 

32



--------------------------------------------------------------------------------



 



“Net Loss Proceeds” means the aggregate cash proceeds received by any Credit
Party in respect of any Event of Loss with respect to Collateral, including
insurance proceeds from condemnation awards or damages awarded by any judgment,
net of (a) the direct costs in recovery of such Net Loss Proceeds (including
legal, accounting, appraisal and insurance adjuster fees and expenses) and any
taxes paid or payable as a result thereof (including any such taxes paid or
payable by an owner of any Credit Party), (b) amounts required to be applied to
the repayment of any Indebtedness secured by a Lien (or amounts permitted by the
terms of such Indebtedness to be otherwise reinvested in other assets of such
Credit Party to the extent so reinvested) which is prior to the Liens of Lenders
under the Collateral Documents on the asset or assets that are the subject of
the Event of Loss, and (c) all distributions and other payments required to be
made to any minority interest holders in a Subsidiary or Joint Venture as a
result of such Event of Loss. Notwithstanding the foregoing, all proceeds of
so-called “liquidated damages”, “subguard” and “business interruption” insurance
policies shall not be Net Loss Proceeds.
“Nevada Gaming Authorities” means, collectively, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.
“Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified in
Chapter 463 of the Nevada Revised Statutes, as amended from time to time, and
the regulations of the Nevada Gaming Commission promulgated thereunder, as
amended from time to time.
“New Revolving Loan Lender” as defined in Section 2.24.
“New Revolving Loan Commitments” as defined in Section 2.24.
“New Revolving Loans” as defined in Section 2.24.
“New Senior Secured Notes” means senior secured or unsecured notes of Borrower
issued after the Restatement Date, and the Indebtedness represented thereby;
provided that (a) the terms thereof do not provide for any scheduled
amortization, repayment of principal, mandatory redemption or sinking fund
obligations prior to the date that is six months after the latest Term Loan
Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the stated maturity date is no earlier than the date that
is six months after the latest Term Loan Maturity Date, (c) such Indebtedness is
not guaranteed by any Person other than a Guarantor, (d) Borrower prepays Term
Loans with the Net Debt Proceeds therefrom in compliance with Section 2.14(c) or
repays, refinances, redeems, purchases or defeases LVSC Notes with the Net Debt
Proceeds thereof, (e) the covenants and events of default and other terms
thereof (other than interest rate and redemption premiums) are not, taken as a
whole, more restrictive to the Credit Parties than those in this Agreement, as
determined by the Board of Directors of Borrower and evidenced by an Officer’s
Certificate delivered to the Administrative Agent, (f) except as contemplated by
Section 6.2(bb), the obligations in respect thereof shall not be secured by any
Lien on any asset of Borrower, any Subsidiary or any other Affiliate of
Borrower, other than any asset constituting Collateral, and (g) all security
therefor (if any) shall be granted pursuant to the Collateral Documents and, if
such notes are to be secured, the secured parties thereunder, or a trustee or
collateral agent on their behalf, shall have become a party to the First Lien
Intercreditor Agreement.
Credit and Guaranty Agreement

 

33



--------------------------------------------------------------------------------



 



“New Term Loan Commitments” as defined in Section 2.24.
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
“New Term Loan Lender” as defined in Section 2.24.
“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
“New Term Loans” as defined in Section 2.24.
“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated under the Securities Exchange Act of 1934, as amended.
“Non-Recourse Financing” means Indebtedness incurred in connection with the
construction, installation, purchase or lease of personal or real property or
equipment (a) as to which the lender upon default may seek recourse or payment
against a Credit Party only through the return or foreclosure or sale of the
property or equipment so constructed, installed, purchased or leased and to any
proceeds of such property and Indebtedness and the related collateral account in
which such proceeds are held and (b) may not otherwise assert a valid claim for
payment on such Indebtedness against a Credit Party or any other property of a
Credit Party, except, in each of the foregoing clauses (a) and (b), in the case
of customary or “market standard” non-recourse exceptions, including fraud and
environmental indemnities.
“Non-US Lender” as defined in Section 2.20(c).
“Note” means a Tranche B Term Loan Note, a Delayed Draw I Term Loan Note, a
Delayed Draw II Term Loan Note, a Revolving Loan Note or a Swing Line Note.
“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents and/or the Lenders under the Credit Documents,
whether for principal, interest, premium, if any, reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise including
interest accruing on the Loans during the pendency of any proceeding of the type
described in Section 8.1(f) and (g), whether or not allowed in such proceeding.
“Obligee Guarantor” as defined in Section 7.7.
“Offer” as defined in Section 10.6(j)(ii).
Credit and Guaranty Agreement

 

34



--------------------------------------------------------------------------------



 



“Offer Document” means the offer document setting forth one or more Offers, with
accompanying annexes setting forth the outline of auction mechanics (on terms
substantially the same as those set forth in Appendix C, with such changes as
may be approved by the Auction Manager), and the form of sale offer for Lenders
to submit their bids, posted on IntraLinks/IntraAgency or another substantially
equivalent website by Administrative Agent to the Lenders, as such Offer
Document may be amended or modified from time to time pursuant to and in
accordance with the terms and conditions of Section 10.6(j).
“Office Space Lease” means the Lease between VCR and Grand Canal, dated as of
May 17, 2004, with respect to the lease of certain office space to VCR.
“Officers’ Certificate” means, as applied to any corporation or other entity, a
certificate executed on behalf of such corporation or other entity by its
chairman of the board (if an officer) or its president or one of its vice
presidents and by its chief financial officer, vice president – finance or its
treasurer (in each case, in their capacity as such officer) or, if such entity
does not have any such officer, any such officer of its managing member or
managing partner, as applicable.
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
“Operative Documents” means the Credit Documents, the LVSC Notes Documents as to
which the Credit Parties are a party, documents related to LVSC Aircraft
Financing guaranteed by the Credit Parties as to which the Credit Parties are a
party, the FF&E Facility Agreements, the Resort Complex Operative Documents and
the Project Documents.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its certificate or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Original Delayed Draw I Term Loans” means the term loans made to Borrower
pursuant to the Existing Credit Agreement and designated as “Original Delayed
Draw I Term Loans” pursuant to the Amendment Agreement.
“Original Delayed Draw I Term Loan Maturity Date” means the earlier of (i) the
seventh anniversary of the Closing Date, and (ii) the date that all Original
Delayed Draw I Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.
“Original Delayed Draw II Term Loans” means the term loans made to Borrower
pursuant to the Existing Credit Agreement and designated as “Original Delayed
Draw II Term Loans” pursuant to the Amendment Agreement.
Credit and Guaranty Agreement

 

35



--------------------------------------------------------------------------------



 



“Original Delayed Draw II Term Loan Maturity Date” means the earlier of (i) the
sixth anniversary of the Closing Date, and (ii) the date that all Original
Delayed Draw II Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.
“Original Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Original Revolving Loan and to acquire participations in
Letters of Credit and Swing Line Loans hereunder during the Original Revolving
Commitment Period and “Original Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Original Revolving
Commitment, if any, is set forth on Appendix A-4 or in the applicable Assignment
Agreement or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Original Revolving Commitments on the Restatement Date (after giving effect
to the Commitment Reduction) is $217,500,000.
“Original Revolving Commitment Period” means the period from the Closing Date to
but excluding the Original Revolving Commitment Termination Date.
“Original Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, or if such day is not a Business
Day, the next succeeding Business Day, (ii) the date the Original Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b) or 2.14,
and (iii) the date of the termination of the Original Revolving Commitments
pursuant to Section 8.1.
“Original Revolving Loan” means a Loan made by a Declining Revolving Lender to
Borrower pursuant to Section 2.2(a) and/or Section 2.24.
“Original Term Loan” means an Original Tranche B Term Loan, an Original Delayed
Draw I Term Loan and an Original Delayed Draw II Term Loan.
“Original Tranche B Term Loans” means the term loans made to Borrower pursuant
to the Existing Credit Agreement and designated as “Original Tranche B Term
Loans” pursuant to the Amendment Agreement.
“Original Tranche B Term Loan Maturity Date” means the earlier of (i) the
seventh anniversary of the Closing Date (or, if such day is not a Business Day,
the next succeeding Business Day), and (ii) the date that all Original Tranche B
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
“PA Gaming” means Sands Bethworks Gaming LLC, a Pennsylvania limited liability
company.
“PA Gaming Project” means the Property, as such term is defined in the operating
agreement of PA Gaming.
Credit and Guaranty Agreement

 

36



--------------------------------------------------------------------------------



 



“PA Investment Note” means any promissory note (which in the case of all PA
Investment Notes representing Indebtedness of PA Subsidiaries that hold gaming
assets regulated by the Pennsylvania Gaming Authority, may be in an aggregate
principal amount no greater than $700,000,000 plus the amount of any accrued and
unpaid interest that is capitalized and added to such principal, or such greater
amount as is approved by the Administrative Agent in its reasonable discretion,
in accordance with applicable law and if requested, following receipt of
satisfactory opinions of counsel) issued by (a) in the case of the PA Gaming
Project, PA Gaming (and guaranteed by each of its Subsidiaries, if any) and
(b) in the case of the PA Retail Project, PA Retail (and guaranteed by each of
its Subsidiaries, if any), in favor of VCR in respect of Investments in such PA
Subsidiary made in the form of senior loans; provided that each PA Investment
Note shall (i) either (A) be secured, on a first priority basis (subject to
customary and legally required exceptions), by all material assets of the
applicable PA Projects (other than assets securing Indebtedness permitted by
Section 6.16(a) , if any), or (B) consist of senior Indebtedness, subject to a
negative pledge clause governing all assets of the applicable PA Projects (but
permitting the Liens permitted by Section 6.16(b)), including Equity Interests
in all applicable PA Subsidiaries (other than Equity Interests in PA Gaming or
PA Retail held by a non-Credit Party); (ii) contain terms (including the
negative pledge and a limitation on indebtedness of the applicable PA Subsidiary
or PA Subsidiaries, but not a cross-default to the Obligations) reasonably
satisfactory to Administrative Agent (including in respect of the related
guarantees and collateral documents, if applicable); (iii) be collaterally
assignable to Collateral Agent without any further consent by the issuer and
guarantor of such notes; and (iv) be so collaterally assigned to Collateral
Agent.
“PA Project” means the PA Retail Project and/or the PA Gaming Project, as the
case may be.
“PA Retail” means Sands Bethworks Retail LLC, a Pennsylvania limited liability
company.
“PA Retail Project” means “Property”, as such term is defined in the operating
agreement of PA Retail.
“PA Subsidiary” means PA Gaming and/or PA Retail and any of their respective
Subsidiaries.
“PCT” means Palazzo Condo Tower, LLC.
“Palazzo Condo Tower” means the space within the Palazzo Condo Tower Parcel and
all improvements and personal property located therein.
“Palazzo Condo Tower Parcel” means the airspace parcel purchased pursuant to the
Walgreens’ Sale and Purchase Agreement.
“Palazzo Condo Tower Sales” means sales of fee interests in any individual
condominium units developed in the Palazzo Condo Tower.
“Palazzo Facility” means the approximately 3,000 room hotel, casino, retail and
meeting complex (commonly known as The Palazzo Resort Hotel Casino) integrated
with the Venetian Facility and located on the Palazzo Site (including the
Palazzo Condo Tower and the Palazzo Mall, but excluding the SECC and the SECC
Phase II Project).
Credit and Guaranty Agreement

 

37



--------------------------------------------------------------------------------



 



“Palazzo Mall” means the commercial retail mall facility built in connection
with the Palazzo Project and located within certain airspace within the Palazzo
Project, which as of the date hereof is owned by Phase II Mall Subsidiary.
“Palazzo Mall Parcel” means the airspace parcel that is covered by the
Walgreens’ Lease and is part of the Palazzo Mall.
“Palazzo Mall Sale” means the February 29, 2008 sale of the equity interests in
the Phase II Mall Subsidiary pursuant to the terms of the Palazzo Mall Sale
Agreement.
“Palazzo Mall Sale Agreement” means that certain Agreement, dated as of
April 12, 2004, as amended, between VCR (as successor in interest) and GGP, as
amended and assigned by VCR’s predecessor to Phase II Mall Holdings pursuant to
the terms of that certain Assignment and Assumption Agreement and First
Amendment to Agreement, dated as of September 30, 2004, among LCR, as the
assignor, Phase II Mall Holdings, as the assignee, and GGP.
“Palazzo Site” means the real property consisting of approximately 14 acres
adjoining the Venetian Site and owned by VCR.
“Patriot Act” as defined in Section 3.1(p).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pennsylvania Gaming Authorities” means the Pennsylvania Gaming Control Board,
Department of Revenue, State Police and Office of Attorney General.
“Pennsylvania Gaming Laws” means the Pennsylvania Race Horse Development And
Gaming Act, 4 Pa. C.S.A. Section 1101 et seq., the regulations promulgated by
the Pennsylvania Gaming Control Board, 58 Pa Code Section 401.1 et seq., and the
regulations promulgated by the Pennsylvania Department of Revenue, 61 Pa Code
1001.1 et seq.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.
“Permits” means all authorizations, consents, decrees, permits, waivers,
privileges, approvals from and filings with all Governmental Authorities
necessary for the operation of the Palazzo Project in accordance in all material
respects with the Project Documents and the Resort Complex Operative Documents
and any other material building, construction, land use, environmental or other
material permit, license, franchise, approval, consent and authorization
(including planning board approvals from applicable Governmental Authorities and
approvals required under the Nevada Gaming Laws) required for or in connection
with the construction, ownership, use, occupation and operation of the Palazzo
Project, the Resort Complex and the transactions provided for in this Agreement
and the Resort Complex Operative Documents.
Credit and Guaranty Agreement

 

38



--------------------------------------------------------------------------------



 



“Permitted Acquisition” means the acquisition by Borrower or a Credit Party of
all the Equity Interests of, or all or substantially all the assets of, or a
line of business of, or an operating business or business unit of, another
Person in a transaction permitted by this Agreement for aggregate consideration
in excess of $100,000,000.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Credit Parties (a) for which no installment of principal matures earlier than
12 months after the latest Term Loan Maturity Date and (b) for which the payment
of principal and interest is subordinated in right of payment to the Obligations
(and with respect to such Indebtedness incurred after the date hereof, Secured
Obligations) pursuant to documentation containing redemption and other
prepayment events, maturities, amortization schedules, covenants, events of
default, remedies, acceleration rights, subordination provisions and other
material terms reasonably satisfactory to Administrative Agent and Syndication
Agents.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Phase II Mall Subsidiary” means Phase II Mall Subsidiary, LLC, a Delaware
limited liability company.
“Phase II Mall Holdings” means Phase II Mall Holding, LLC, a Nevada limited
liability company.
“Platform” as defined in Section 5.1(p).
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.
“Proceedings” as defined in Section 5.1(h).
“Procurement Services Agreement” means the Corporate Services Agreement
effective as of March 1, 2005 among Borrower, Venetian Macau Limited and World
Sourcing Services Limited and any other similar agreement between or among any
Credit Parties and any Affiliates for the sourcing and/or purchase of goods on
terms that are substantially equivalent to the terms that could be obtained from
an unaffiliated third party.
Credit and Guaranty Agreement

 

39



--------------------------------------------------------------------------------



 



“Projections” as defined in Section 4.8.
“Project Documents” means the Palazzo Mall Sale Agreement, the JDA, the
Walgreens’ Documents and any document or agreement related to the design,
development, construction or pre-opening of the Palazzo Facility and entered
into on, prior to or after the Closing Date, in accordance with Section 6.12.
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Original Tranche B Term Loans of any Lender, the
percentage obtained by dividing (a) the Original Tranche B Term Loans of that
Lender by (b) the aggregate Original Tranche B Term Loans of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Original Delayed Draw I Term Loans of any Lender, the percentage obtained by
dividing (a) the Original Delayed Draw I Term Loans of that Lender by (b) the
aggregate Original Delayed Draw I Term Loans of all Lenders; (iii) with respect
to all payments, computations and other matters relating to the Original Delayed
Draw II Term Loans of any Lender, the percentage obtained by dividing (a) the
Original Delayed Draw II Term Loans of that Lender by (b) the aggregate Original
Delayed Draw II Term Loans of all Lenders; (iv) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders; (v) with
respect to all payments, computations and other matters relating to the Extended
Tranche B Term Loans of any Lender, the percentage obtained by dividing (a) the
Extended Tranche B Term Loans of that Lender by (b) the aggregate Extended
Tranche B Term Loans of all Lenders; (vi) with respect to all payments,
computations and other matters relating to the Extended Delayed Draw I Term
Loans of any Lender, the percentage obtained by dividing (a) the Extended
Delayed Draw I Term Loans of that Lender by (b) the aggregate Extended Delayed
Draw I Term Loans of all Lenders; (vii) with respect to all payments,
computations and other matters relating to the Extended Delayed Draw II Term
Loans of any Lender, the percentage obtained by dividing (a) the Extended
Delayed Draw II Term Loans of that Lender by (b) the aggregate Extended Delayed
Draw II Term Loans of all Lenders; and (viii) with respect to all payments,
computations, and other matters relating to New Term Loan Commitments or New
Term Loans of a particular Series, the percentage obtained by dividing (a) the
New Term Loan Exposure of that Lender with respect to that Series by (b) the
aggregate New Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (a) an amount equal to the sum of the Terms
Loans (other than New Term Loans), the Revolving Exposure and the New Term Loan
Exposure of that Lender, by (b) an amount equal to the sum of the aggregate Term
Loans (other than New Term Loans), the aggregate Revolving Exposure and the
aggregate New Term Loan Exposure of all Lenders.
“Purchase Consideration” as defined in Section 10.6(j)(i).
“Quarterly Date” means March 31, June 30, September 30 and December 31.
Credit and Guaranty Agreement

 

40



--------------------------------------------------------------------------------



 



“Quarterly Payment Date” means each April 1, July 1, October 1, and January 1.
“Rate Protection Agreement” means, collectively, any Hedging Agreement entered
into by the Credit Parties under which the counterparty of such Hedging
Agreement is (or at the time such Hedging Agreement was entered into, was) an
Agent, a Lender or an Affiliate of an Agent or a Lender (each, a “Lender
Counterparty”); provided that such Hedging Agreement relates to (a) interest
rate risk with respect to Indebtedness secured by a First Priority Lien, (b) any
currency exchange risk or (c) commodities pricing risk.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, original issue discount, expenses, premiums, make-whole
payments, and accrued and unpaid interest refinanced or paid or incurred in
connection therewith.
“Refinancing New Revolving Loan Commitments” as defined in Section 2.24.
“Refinancing New Term Loans” as defined in Section 2.24.
“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
“Register” as defined in Section 2.7(b).
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
“Reimbursement Date” as defined in Section 2.4(d).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Parties” means: (a) Family Members (defined below); (b) directors of
LVSC or Borrower and employees of LVSC or Borrower who are senior managers or
officers of LVSC, Borrower, Interface or any of their Affiliates; (c) any Person
who receives an interest in LVSC or Borrower from any individual referenced in
clauses (a)-(b) in a gratuitous transfer, whether by gift, bequest or otherwise,
to the extent of such interest; (d) the estate of any individual referenced in
clauses (a)-(c); (e) a trust for the benefit of one or more of the individuals
referenced in clauses (a)-(c); and/or (f) an entity owned or controlled,
directly or indirectly, by one or more of the individuals, estates or trusts
referenced in clauses (a)-(e). For the purpose of this paragraph, a “Family
Member” shall include: (a) Sheldon G. Adelson; (b) Dr. Miriam Adelson; (c) any
sibling of either of the foregoing; (d) any issue of any one or more of the
individuals referenced in the preceding clauses (a)-(c); and (e) the spouse or
issue of the spouse of one or more of the individuals referenced in the
preceding clauses (a)-(d).
Credit and Guaranty Agreement

 

41



--------------------------------------------------------------------------------



 



“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replacement Lender” as defined in Section 2.23.
“Requisite Lenders” means one or more Lenders having or holding Term Loans
(other than New Term Loans), New Term Loan Exposure and/or Revolving Exposure
and representing more than 50% of the sum of (i) the aggregate Term Loans (other
than New Term Loans) of all Lenders, (ii) the aggregate Revolving Exposure of
all Lenders and (iii) the aggregate New Term Loan Exposure of all Lenders.
“Resort Complex” means the Venetian Facility, the SECC and the Palazzo Facility.
“Resort Complex Operative Documents” means the Cooperation Agreement, the
Harrah’s Shared Roadway Agreement, the Harrah’s Shared Garage Lease, the HVAC
Services Agreements, the Office Space Lease, the Gondola Lease, the Theater
Lease, the Casino Level Mall Lease, Walgreens’ Sale and Purchase Agreement, the
LVSC Corporate Services Agreement, the Site Easements, and the Walgreens’
Documents.
“Restatement Date” means August 18, 2010.
“Restaurant Joint Venture” means TK Las Vegas LLC, CTVR Associates, LLC, Two
Roads Las Vegas, LLC, Primewine, LLC, LVCUT Associates, LLC and any other Joint
Venture formed or entered into by a Credit Party for the purpose of development,
construction and operation of one or more restaurants within the Resort Complex.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of Borrower
now or hereafter outstanding, except a dividend or distribution payable solely
in shares of that class of Equity Interests to the holders of that class (or the
accretion of such dividends or distribution), (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Equity Interests of Borrower now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of Borrower now or hereafter
outstanding, and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to Permitted Subordinated Indebtedness.
Credit and Guaranty Agreement

 

42



--------------------------------------------------------------------------------



 



“Restricted Subsidiary” means Interface (whether or not a Subsidiary of
Borrower), and any Subsidiary of Borrower or Interface other than an Excluded
Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the Original
Revolving Commitment or Extended Revolving Commitment of such Lender, as
applicable.
“Revolving Commitment Termination Date” means the Original Revolving Commitment
Termination Date or the Extended Revolving Commitment Termination Date, as
applicable.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
“Revolving Lender” means a Declining Revolving Lender or an Extending Revolving
Lender.
“Revolving Loan” means an Original Revolving Loan and/or an Extended Revolving
Loan, as applicable.
“Revolving Loan Note” means a promissory note in the form of Exhibit H-2, as it
may be amended, supplemented or otherwise modified from time to time.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by Borrower with the
written consent of Administrative Agent (such consent not to be unreasonably
withheld).
“Scotia Capital” as defined in the preamble hereto.
“SECC” means the exposition, convention and meeting facilities commonly known as
the Sands Expo and Convention Center.
“SECC Phase II Project” means the exposition, convention and meeting facilities
currently contemplated to be developed and constructed on the Central Park West
Site or any other development or use of the Central Park West Site for
Borrower’s benefit.
Credit and Guaranty Agreement

 

43



--------------------------------------------------------------------------------



 



“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Credit Parties in connection with Cash
Management Services that are (a) owed on the Restatement Date to a person that
is the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender as of the Restatement Date or (b) owed to a person that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such obligations are incurred.
“Secured Obligations” means (i) the Obligations, (ii) the due and punctual
payment and performance of all obligations of each Credit Party under each Rate
Protection Agreement and (iii) the Secured Cash Management Services Obligations.
“Secured Parties” has the meaning assigned to that term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Amended and Restated Security Agreement to be
executed by Borrower and each Grantor substantially in the form of Exhibit M, as
it may be amended, supplemented or otherwise modified from time to time.
“Series” as defined in Section 2.24.
“Settlement Confirmation” as defined in Section 10.6(c).
“Settlement Service” as defined in Section 10.6(d).
“Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Adelson, his Affiliates and/or his Related Parties that has
a maturity date after the latest Term Loan Maturity Date, that does not pay any
cash interest, that does not bind the obligor(s) thereon by the provisions of
any covenants other than customary affirmative covenants, and that does not
contain any cross-default provisions to any other Indebtedness of such
obligor(s).
“Significant Asset Sale” means any Asset Sale described in clause (a) or (b) of
the definition of the term “Asset Sale” for aggregate consideration in excess of
$100,000,000.
“Site Easement” means any easement appurtenant, easement in gross, license
agreement and other right running for the benefit of Borrower, the Venetian
Facility, the Palazzo Project, the HVAC Component or appurtenant to the Palazzo
Site and/or the Venetian Site which benefits or burdens the Resort Complex,
including those certain easements and licenses described in the Mortgage
Policies.
Credit and Guaranty Agreement

 

44



--------------------------------------------------------------------------------



 



“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date or with respect to any transaction contemplated or undertaken after the
Closing Date; and (c) such Person has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, debts beyond
its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Specified FF&E” means any furniture, fixtures, equipment and other personal
property that is financed or refinanced in full with the proceeds from an FF&E
Facility (other than temporary funding with the proceeds of Loans hereunder or
Cash on hand, and in the case of Loans, only once such Loans have been
reimbursed with proceeds of loans under the relevant FF&E Facility, and other
than costs related to transportation, installation and sales taxes), including
each and every item or unit of equipment acquired with the proceeds thereof,
each and every item or unit of equipment acquired by substitution or replacement
thereof; all parts, components and other items pertaining to such property; all
documents (including all warehouse receipts, dock receipts, bills of lading and
the like); all licenses (other than Gaming Licenses), warranties, guarantees,
service contracts and related rights and interests covering all or any portion
of such property; and to the extent not otherwise included, all proceeds
(including insurance proceeds) of any of the foregoing and all accessions to,
substitutions and replacements for, and the rents, profits and products of, each
of the foregoing (including collateral accounts) and such other collateral
reasonably determined by the Administrative Agent in its reasonable discretion.
“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) Indebtedness of Borrower or
a Restricted Subsidiary in respect of industrial revenue or development bonds or
financings, (b) workers’ compensation liabilities of Borrower or a Restricted
Subsidiary, (c) the obligations of third party insurers of Borrower or a
Restricted Subsidiary arising by virtue of the laws of any jurisdiction
requiring the third party insurers, (d) obligations with respect to Capital
Leases or Operating Leases of Borrower or with respect to the Harrah’s Shared
Roadway Agreement, (e) performance, payment, deposit or surety obligations of
Borrower or a Restricted Subsidiary, in any case, if required by Legal
Requirements (including if required by any Governmental Authority or otherwise
necessary in order to obtain any Permit related to the Palazzo Project) or in
accordance with custom and practice in the industry, (f) Legal Requirements in
connection with the development of the Palazzo Project and (g) for general
corporate purposes of the Credit Parties; provided that Standby Letters of
Credit may not be issued for the purpose of supporting any Indebtedness
constituting “antecedent debt” (as that term is used in Section 547 of
Bankruptcy Code).
Credit and Guaranty Agreement

 

45



--------------------------------------------------------------------------------



 



“Subordination, Non-Disturbance and Attornment Agreement” means any
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit O, or such other form as is reasonably agreed by the
Administrative Agent, delivered pursuant hereto.
“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.
“Substitute Lender” is defined in Section 10.25(a) .
“Supplier Joint Venture” means any Person that supplies or provides materials or
services to a Credit Party or any contractor in the Resort Complex and in which
a Credit Party has Investments.
“Swing Line Lender” means Scotia Capital, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.
“Swing Line Note” means a promissory note in the form of Exhibit H-3, as it may
be amended, supplemented or otherwise modified from time to time.
“Swing Line Sublimit” means the lesser of (i) $100,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
“Syndication Agents” as defined in the preamble hereto.
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature imposed, levied, collected, withheld
or assessed by any Governmental Authority.
“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of January 1,
2010, by and among LVSC, Borrower, and certain other subsidiaries of Borrower
solely as in effect on the Restatement Date, and as thereafter amended (i) with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld) or (ii) to make any change so long as the amount of money to be
distributed by any Credit Party thereunder to LVSC or any other party thereto
that is not a Credit Party is not increased as a result of such amendment.
Credit and Guaranty Agreement

 

46



--------------------------------------------------------------------------------



 



“Term Loan” means an Original Term Loan, an Extended Term Loan and a New Term
Loan, as applicable.
“Term Loan Commitment” means the New Term Loan Commitment of a Lender, and “Term
Loan Commitments” means such commitments of all Lenders.
“Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date, the
Delayed Draw I Term Loan Maturity Date, the Delayed Draw II Term Loan Maturity
Date and the New Term Loan Maturity Date of any Series of New Term Loans.
“Terminated Lender” as defined in Section 2.23.
“Theater Lease” means the Lease between VCR and Grand Canal, dated as of May 17,
2004, with respect to the lease of certain showroom space to VCR.
“Title Company” means First American Title Insurance Company or an Affiliate
thereof and/or one or more other title insurance companies reasonably
satisfactory to the Administrative Agent.
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.
“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a) of the Existing Credit Agreement.
“Tranche B Term Loan Maturity Date” means the Original Tranche B Term Loan
Maturity Date or Extended Tranche B Term Loan Maturity Date, as applicable.
“Tranche B Term Loan Note” means a promissory note in the form of Exhibit H-4,
as it may be amended, supplemented or otherwise modified from time to time.
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Credit Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
Credit and Guaranty Agreement

 

47



--------------------------------------------------------------------------------



 



“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
“U.S. Lender” as defined in Section 2.20(c).
“VCR” means Venetian Casino Resort, LLC, a Nevada limited liability company.
“Venetian Facility” means The Venetian Resort Hotel Casino, a Venetian-themed
resort hotel, casino, retail, meeting and entertainment complex located at 3355
Las Vegas Boulevard South, Clark County, Nevada (excluding the SECC and the SECC
Phase II Project).
“Venetian Site” means the land on which the Venetian Facility is constructed.
“Voluntary Prepayment” has the meaning assigned to such term in the Amendment
Agreement.
“Walgreens’ Access Easement” means the Amended and Restated Parking and Access
Agreement, dated as of January 12, 2007, by and among VCR, LCR, and
CAP II-Buccaneer, LLC.
“Walgreens’ CC&R’s” means the Amended and Restated Declaration of Covenants,
Conditions and Restrictions and Reservations of Easements, dated as of
January 12, 2007, by CAP II-Buccaneer, LLC.
“Walgreens’ Documents” means the JDA, the Walgreens’ CC&R’s and the Walgreens’
Access Easement.
“Walgreens’ Lease” means that certain Commercial Lease dated as of March 1, 2004
between the Phase II Mall Subsidiary (as assignee of LCR) and Cap II—Buccaneer,
LLC, a New Mexico limited liability company, as amended as of September 30,
2004, as of January 12, 2007 and as of February 28, 2008.
“Walgreens’ Sale and Purchase Agreement” means the Agreement of Sale and
Purchase, dated as of May 2, 2006, by and between CAP II-Buccaneer, LLC, and
LVSC.
“Withdrawal Period” as defined in Section 10.25(b).
1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements, to the extent such
principles and policies have not changed, or such principles and policies remain
in effect at the time of calculation in accordance with the next sentence.
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize accounting principles and policies in conformity
with those used to prepare the financial statements referred to in Section 4.7.
For the purposes of this Agreement, “consolidated” with respect to any Person
shall mean, unless expressly stated to be otherwise, such Person consolidated
with the other Credit Parties and shall not include any Excluded Subsidiary;
provided that the parties acknowledge such definition of “consolidated” is not
in accordance with GAAP to the extent Excluded Subsidiaries are not consolidated
with such Person.
Credit and Guaranty Agreement

 

48



--------------------------------------------------------------------------------



 



1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. References to any agreement or document shall include such agreement or
document as amended, restated, supplemented, or otherwise modified from time to
time, except where specifically noted to be solely as of a specific date, and
except as amended in violation of this Agreement. The terms lease and license
shall include sub-lease and sub-license, as applicable. Any reference to a
Person party to any document shall include a successor in interest to such
Person, unless the succession of such Person is not permitted hereunder.
1.4. Pro Forma Calculations. With respect to any period of four consecutive
Fiscal Quarters during which Borrower or any Credit Party consummate a Permitted
Acquisition or Significant Asset Sale, the Consolidated Leverage Ratio and the
Consolidated Senior Leverage Ratio shall be calculated with respect to such
period on a pro forma basis after giving effect to such Permitted Acquisition or
Significant Asset Sale (including, without duplication, (a) all pro forma
adjustments permitted or required by Article 11 of Regulation S-X under the
Securities Act of 1933, as amended, and (b) pro forma adjustments for cost
savings (net of continuing associated expenses) to the extent such cost savings
are factually supportable, are expected to have a continuing impact and have
been realized or are reasonably expected to be realized within 12 months
following such Permitted Acquisition or Significant Asset Sale; provided that
all such adjustments shall be set forth in a reasonably detailed Officer’s
Certificate of Borrower and, in the case of clause (b), shall be in form and
substance reasonably satisfactory to Administrative Agent), using, for purposes
of making such calculations, the historical financial statements of Borrower and
the Credit Parties which shall be reformulated as if such Permitted Acquisition
or Significant Asset Sale, and any other Permitted Acquisitions and Significant
Asset Sales that have been consummated during the period, had been consummated
on the first day of such period.
Credit and Guaranty Agreement

 

49



--------------------------------------------------------------------------------



 



SECTION 2. LOANS AND LETTERS OF CREDIT
2.1. Term Loans.
(a) Tranche B Term Loans. The parties hereto acknowledge the making of the
Tranche B Term Loans under the Existing Credit Agreement on the Closing Date. As
provided in the Amendment Agreement, the Tranche B Term Loans shall continue as
outstanding under this Agreement in the form of Original Tranche B Term Loans in
an aggregate outstanding principal amount on the Restatement Date equal to
$752,777,573.70 and Extended Tranche B Term Loans in an aggregate outstanding
principal amount on the Restatement Date (after giving effect to the Voluntary
Prepayment) of $1,415,322,565.30. Any amount repaid or prepaid in respect of a
Tranche B Term Loan may not be reborrowed. Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to Tranche B Term Loans shall be paid in
full no later than the Original Tranche B Term Loan Maturity Date or Extended
Tranche B Term Loan Maturity Date, as applicable.
(b) Delayed Draw I Term Loans. The parties hereto acknowledge the making of the
Delayed Draw I Term Loans under the Existing Credit Agreement. As provided in
the Amendment Agreement, the Delayed Draw I Term Loans shall continue as
outstanding under this Agreement in the form of Original Delayed Draw I Term
Loans in an aggregate outstanding principal amount on the Restatement Date equal
to $154,431,108.60 and Extended Delayed Draw I Term Loans in an aggregate
outstanding principal amount on the Restatement Date (after giving effect to the
Voluntary Prepayment) of $284,458,305.30. Any amount repaid or prepaid in
respect of a Delayed Draw I Term Loan may not be reborrowed. Subject to
Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Delayed Draw I Term Loans shall be paid in full no later than the Original
Delayed Draw I Term Loan Maturity Date or Extended Delayed Draw I Term Loan
Maturity Date, as applicable.
(c) Delayed Draw II Term Loans. The parties hereto acknowledge the making of the
Delayed Draw II Term Loans under the Existing Credit Agreement. As provided in
the Amendment Agreement, the Delayed Draw II Term Loans shall continue as
outstanding under this Agreement in the form of Original Delayed Draw II Term
Loans in an aggregate outstanding principal amount on the Restatement Date equal
to $77,091,047.50 or Extended Delayed Draw II Term Loans in an aggregate
outstanding principal amount on the Restatement Date (after giving effect to the
Voluntary Prepayment) of $207,919,399.60. Any amount repaid or prepaid in
respect of a Delayed Draw II Term Loan may not be reborrowed. Subject to
Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to the
Delayed Draw II Term Loans shall be paid in full no later than the Original
Delayed Draw II Term Loan Maturity Date or Extended Delayed Draw II Term Loan
Maturity Date, as applicable.
Credit and Guaranty Agreement

 

50



--------------------------------------------------------------------------------



 



2.2. Revolving Loans.
(a) Revolving Commitments. Subject to the terms and conditions herein set forth,
(i) during the Original Revolving Commitment Period, each Declining Revolving
Lender severally agrees to make Original Revolving Loans to Borrower in an
aggregate amount up to but not exceeding such Lender’s Original Revolving
Commitment; provided, that after giving effect to the making of any Original
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect, and (ii) during the Extended
Revolving Commitment Period, each Extending Revolving Lender severally agrees to
make Extended Revolving Loans to Borrower in an aggregate amount up to but not
exceeding such Lender’s Extended Revolving Commitment; provided, that after
giving effect to the making of any Extended Revolving Loans in no event shall
the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effect. Amounts borrowed pursuant to this Section 2.2(a) may be repaid
and reborrowed during the Original Revolving Commitment Period or Extended
Revolving Commitment Period, as applicable. All prepayments and reborrowings of
Revolving Loans, and reductions of Revolving Commitments, shall be determined
according to the Pro Rata Shares of all Revolving Lenders without regard to the
Class of Revolving Commitments held by the Revolving Lenders. Each Lender’s
Revolving Commitment shall expire on the Original Revolving Commitment
Termination Date or Extended Revolving Commitment Termination Date, as
applicable, and all Revolving Loans and all other amounts owed hereunder with
respect to the applicable Revolving Loans and the applicable Revolving
Commitments shall be paid in full no later than such applicable date.
(b) Borrowing Mechanics for Revolving Loans.
(i) Except pursuant to Sections 2.3(b)(iv) and 2.4(d), Revolving Loans that are
Base Rate Loans shall be made in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount, and Revolving Loans
that are Eurodollar Rate Loans shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.
(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 2:00 p.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date (or such shorter time as is agreed to by the
Administrative Agent) in the case of a Eurodollar Rate Loan, and at least one
Business Day in advance of the proposed Credit Date (or such shorter time as is
agreed to by the Administrative Agent) in the case of a Revolving Loan that is a
Base Rate Loan. Except as otherwise provided herein, a Funding Notice for a
Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower shall be bound to
make a borrowing in accordance therewith.
(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Funding Notice from Borrower.
(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.
Credit and Guaranty Agreement

 

51



--------------------------------------------------------------------------------



 



2.3. Swing Line Loans.
(a) Swing Line Loans Commitments. Prior to the expiration of the Extended
Revolving Commitment Period, subject to the terms and conditions hereof, Swing
Line Lender hereby agrees to make Swing Line Loans to Borrower in the aggregate
amount up to but not exceeding the Swing Line Sublimit; provided, that after
giving effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed prior to the expiration of the Extended Revolving Commitment Period.
Swing Line Lender’s Revolving Commitment shall expire on the Extended Revolving
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.
(b) Borrowing Mechanics for Swing Line Loans.
(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.
(ii) Whenever Borrower desires that Swing Line Lender make a Swing Line Loan,
Borrower shall deliver to Administrative Agent a Funding Notice no later than
2:00 p.m. (New York City time) on the proposed Credit Date.
(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.
Credit and Guaranty Agreement

 

52



--------------------------------------------------------------------------------



 



(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.
(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon; provided, on the Original Revolving Commitment
Termination Date, the participations of the Declining Revolving Lenders provided
for in this paragraph shall be reallocated to the Extending Revolving Lenders
ratably in accordance with their Pro Rata Share. Upon one Business Day’s notice
from Swing Line Lender, each Lender holding a Revolving Commitment shall deliver
to Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of Swing Line
Lender. In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a participation agreement at the request of
Swing Line Lender in form and substance reasonably satisfactory to Swing Line
Lender. In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
Credit and Guaranty Agreement

 

53



--------------------------------------------------------------------------------



 



(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Potential Event of
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Potential Event of Default or
Event of Default or (B) at a time when a Funding Default exists unless Swing
Line Lender has entered into arrangements satisfactory to it and Borrower to
eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Ling Loan, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.
2.4. Issuance of Letters of Credit and Purchase of Participations Therein.
(a) Letters of Credit. Prior to the expiration of the Extended Revolving
Commitment Period, subject to the terms and conditions hereof, Issuing Bank
agrees to issue Letters of Credit for the account of Borrower for the purposes
specified in the definitions of Commercial Letters of Credit and Standby Letters
of Credit in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $250,000
or such lesser amount as is acceptable to Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect; (v) in no event shall any Standby
Letter of Credit have an expiration date later than the earlier of (1) the
Revolving Commitment Termination Date and (2) the date which is one year from
the date of issuance of such standby Letter of Credit; and (vi) in no event
shall any Commercial Letter of Credit (x) have an expiration date later than the
earlier of (1) the Revolving Loan Commitment Termination Date and (2) the
Credit and Guaranty Agreement

 

54



--------------------------------------------------------------------------------



 



date which is 180 days from the date of issuance of such Commercial Letter of
Credit or (y) be issued if such Commercial Letter of Credit is otherwise
unacceptable to Issuing Bank in its reasonable discretion. Subject to the
foregoing, Issuing Bank may agree that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any reason or for no
reason for any such additional period; provided, in the event a Funding Default
exists, Issuing Bank shall not be required to issue any Letter of Credit unless
Issuing Bank has entered into arrangements satisfactory to it and Borrower to
eliminate Issuing Bank’s risk with respect to the participation in Letters of
Credit of the Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
(b) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, Borrower shall deliver to Administrative Agent an Issuance Notice no
later than 2:00 p.m. (New York City time) at least three Business Days (in the
case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. The Issuance Notice shall specify (i) the proposed date of
issuance (which shall be a Business Day), (ii) whether the Letter of Credit is
to be a Standby Letter of Credit or a Commercial Letter of Credit, (iii) the
face amount of the Letter of Credit, (iv) the expiration date of the Letter of
Credit, (v) the name and address of the beneficiary, and (vi) either the
verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Bank to make
payment under the Letter of Credit; provided that the Issuing Bank, in its
reasonable discretion, may require changes in the text of the proposed Letter of
Credit or any such documents; and provided, further, that no Letter of Credit
shall require payment against a conforming draft to be made thereunder on the
same business day (under the laws of the jurisdiction in which the office of the
Issuing Bank to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 10:00 a.m. (in the
time zone of such office of the Issuing Bank) on such business day. Upon
satisfaction or waiver of the conditions set forth in Section 3.2, Issuing Bank
shall issue the requested Letter of Credit only in accordance with Issuing
Bank’s standard operating procedures. Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, Issuing Bank shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e). Borrower
shall notify the applicable Issuing Bank (and the Administrative Agent, if
Administrative Agent is not such Issuing Bank) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Borrower is
required to certify in the applicable Issuance Notice is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit, Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Issuance Notice.
Credit and Guaranty Agreement

 

55



--------------------------------------------------------------------------------



 



(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Borrower.
Notwithstanding anything to the contrary contained in this Section 2.4(c),
Borrower shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Bank.
(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the second Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender with a Revolving Commitment
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and Borrower shall retain any and all rights it may have against
any such Lender resulting from the failure of such Lender to make such Revolving
Loans under this Section 2.4(d).
Credit and Guaranty Agreement

 

56



--------------------------------------------------------------------------------



 



(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder; provided, on the Original
Revolving Commitment Termination Date, the participations of the Declining
Revolving Lenders provided for in this paragraph shall be reallocated to the
Extending Revolving Lenders ratably in accordance with their Pro Rata Share. In
the event that Borrower shall fail for any reason to reimburse Issuing Bank as
provided in Section 2.4(d), Issuing Bank shall promptly notify each Lender with
a Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments. Each Lender with a Revolving Commitment
shall make available to Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of Issuing Bank
specified in such notice, not later than 12:00 p.m. (New York City time) on the
first business day (under the laws of the jurisdiction in which such office of
Issuing Bank is located) after the date notified by Issuing Bank. In the event
that any Lender with a Revolving Commitment fails to make available to Issuing
Bank on such business day the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.4(e), Issuing Bank shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.
Nothing in this Section 2.4(e) shall be deemed to prejudice the right of any
Lender with a Revolving Commitment to recover from Issuing Bank any amounts made
available by such Lender to Issuing Bank pursuant to this Section in the event
that it is determined that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct on the part of Issuing Bank. In the event Issuing Bank shall
have been reimbursed by other Lenders pursuant to this Section 2.4(e) for all or
any portion of any drawing honored by Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.4(e) with respect to such honored drawing
such Lender’s Pro Rata Share of all payments subsequently received by Issuing
Bank from Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request.
Credit and Guaranty Agreement

 

57



--------------------------------------------------------------------------------



 



(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Borrower or any Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable and documented fees, expenses
and disbursements of counsel and allocated costs of internal counsel) which
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by Issuing Bank, other than as a result
of (1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.
2.5. Pro Rata Shares; Availability of Funds.
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.
Credit and Guaranty Agreement

 

58



--------------------------------------------------------------------------------



 



(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
2.6. Use of Proceeds. The proceeds of the Term Loans made under the Existing
Credit Agreement were applied by Borrower in accordance with the Existing Credit
Agreement. The proceeds of the Revolving Loans, Swing Line Loans and Letters of
Credit made after the Closing Date shall be applied by Borrower for working
capital and general corporate purposes of Borrower and its Subsidiaries,
including Investments (including Investments in Excluded Subsidiaries and
Affiliates to fund costs of development projects undertaken by such Excluded
Subsidiaries and Affiliates) permitted hereunder, Restricted Payments permitted
hereunder for corporate overhead expenses or permitted to be made in lieu of
certain Investments, and the retirement of other Indebtedness. No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Borrower or any Lender (with respect to any entry relating to such
Lender’s Loans) at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record, or shall cause to be recorded,
in the Register the Revolving Commitments and the Loans in accordance with the
Credit and Guaranty Agreement

 

59



--------------------------------------------------------------------------------



 



provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans (and any cancellations of Term Loans pursuant to
and in accordance with the terms and conditions of Section 10.6(j)), and any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or Borrower’s Obligations in respect of any Loan. Borrower hereby designates
Scotia Capital to serve as Borrower’s agent solely for purposes of maintaining
the Register as provided in this Section 2.7, and Borrower hereby agrees that,
to the extent Scotia Capital serves in such capacity, Scotia Capital and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche B Term Loan, Delayed Draw Term Loan, New Term Loan, Revolving Loan or
Swing Line Loan, as the case may be.
2.8. Interest on Loans.
(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
(i) in the case of Revolving Loans:

  (1)  
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
    (2)  
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin;

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and
(iii) in the case of Tranche B Term Loans and Delayed Draw Term Loans:

  (1)  
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
    (2)  
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin per annum.

Credit and Guaranty Agreement

 

60



--------------------------------------------------------------------------------



 



(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
(c) In connection with Eurodollar Rate Loans there shall be no more than fifteen
Interest Periods outstanding at any time. In the event Borrower fails to specify
between a Base Rate Loan or a Eurodollar Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.
(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
(e) Except as otherwise set forth herein, interest on each Loan (i) with respect
to Loans, shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
Interest Payment Date; (ii) shall accrue on a daily basis and shall be payable
in arrears upon any prepayment of that Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iv) shall accrue on a daily
basis and shall be payable in arrears at maturity of the Loans, including final
maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.
Credit and Guaranty Agreement

 

61



--------------------------------------------------------------------------------



 



(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans made
ratably by the Lenders with Revolving Commitments, and (ii) thereafter, a rate
which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans made ratably
by the Revolving Lenders.
(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
share of any interest received by Issuing Bank in respect of that portion of
such honored drawing so reimbursed by Lenders for the period from the date on
which Issuing Bank was so reimbursed by Lenders to but excluding the date on
which such portion of such honored drawing is reimbursed by Borrower.
2.9. Conversion/Continuation.
(a) Subject to Section 2.18 and (in the case of clause (i) below) so long as no
Potential Event of Default or Event of Default shall have occurred and then be
continuing, Borrower shall have the option:
(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or
(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.
Credit and Guaranty Agreement

 

62



--------------------------------------------------------------------------------



 



(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 2:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). A Conversion/Continuation Notice shall specify
(i) the proposed conversion/continuation date (which shall be a Business Day),
(ii) the amount and type of the Loan to be converted/continued, (iii) the nature
of the proposed conversion/continuation, (iv) in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan, the requested Interest Period, and
(v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, if the Requisite Lenders request in writing, that no Potential Event of
Default or Event of Default has occurred and is continuing. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other Person authorized to act
on behalf of Borrower or for otherwise acting in good faith under this
Section 2.9(b), and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans in accordance with this
Agreement pursuant to any such telephonic notice Borrower shall have effected a
conversion or continuation, as the case may be, hereunder.
2.10. Default Interest. The principal amount of all overdue principal and, to
the extent permitted by applicable law, any interest payments thereon or any
past due fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Extended Revolving Loans); provided, in
the case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for the applicable Base
Rate Loan. Payment or acceptance of the increased rates of interest provided for
in this Section 2.10 is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Administrative Agent or any Lender.
2.11. Fees.
(a) Borrower agrees to pay to Lenders having Revolving Exposure:
(i) commitment fees equal to (A) the average of the daily difference between
(1) the Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans plus (y) the Letter of Credit Usage, times (B) the
Applicable Revolving Commitment Fee Percentage; and
(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (B) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
Credit and Guaranty Agreement

 

63



--------------------------------------------------------------------------------



 



All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof (using the
Applicable Revolving Commitment Fee Percentage and Applicable Margin appropriate
to the Class of Revolving Commitment of each Revolving Lender).
(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:
(i) a fronting fee equal to 0.25%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination); and
(ii) such customary documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
(c) [Intentionally Omitted]
(d) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on April 1, July 1, October 1 and January 1 of
each year during the Original Revolving Commitment Period and Extended Revolving
Commitment Period, as applicable, commencing on the first such date to occur
after the Closing Date.
(e) Borrower agrees to pay to Administrative Agent an annual administrative fee
in the amount and at the times set forth in the Engagement Letters.
(f) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.
Credit and Guaranty Agreement

 

64



--------------------------------------------------------------------------------



 



2.12. Scheduled Payments/Commitment Reductions.
(a) The principal amounts of the Original Tranche B Term Loans shall be repaid
in consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the four Quarterly Dates applicable to Original
Tranche B Term Loans:

              Original Tranche B   Amortization   Term Loan   Date  
Installments  
September 30, 2010
  $ 1,881,943.93  
December 31, 2010
  $ 1,881,943.93  
March 31, 2011
  $ 1,881,943.93  
June 30, 2011
  $ 1,881,943.93  
September 30, 2011
  $ 1,881,943.93  
December 31, 2011
  $ 1,881,943.93  
March 31, 2012
  $ 1,881,943.93  
June 30, 2012
  $ 1,881,943.93  
September 30, 2012
  $ 1,881,943.93  
December 31, 2012
  $ 1,881,943.93  
March 31, 2013
  $ 1,881,943.93  
June 30, 2013
  $ 1,881,943.93  
September 30, 2013
  $ 1,881,943.93  
December 31, 2013
  $ 1,881,943.93  
March 31, 2014
  $ 1,881,943.93  
Original Tranche B Term Loan Maturity Date
  $ 724,548,414.69  

Extended Tranche B Term Loans outstanding on the Restatement Date (after giving
effect to the Voluntary Prepayment) shall be amortized by 0.25% per Fiscal
Quarter commencing with the Fiscal Quarter ended September 30, 2010 through the
Extended Tranche B Term Loan Maturity Date (with each amortization payment due
on a Quarterly Date), with the remaining balance due on the Extended Tranche B
Term Loan Maturity Date.
In the event any New Term Loans are made, such New Term Loans shall be repaid on
each installment date occurring on or after the applicable Increased Amount Date
as set forth in the applicable Joinder Agreement.
Credit and Guaranty Agreement

 

65



--------------------------------------------------------------------------------



 



(b) Amortization of Delayed Draw I Term Loans.
(i) The principal amounts of the Original Delayed Draw I Term Loans shall be
repaid in Installments in the aggregate amounts set forth below on the four
Quarterly Dates applicable to Original Delayed Draw I Term Loans:

          Amortization   Delayed Draw I Term   Date   Loan Installments  
September 30, 2010
  $ 386,077.77  
December 31, 2010
  $ 386,077.77  
March 31, 2011
  $ 386,077.77  
June 30, 2011
  $ 386,077.77  
September 30, 2011
  $ 386,077.77  
December 31, 2011
  $ 386,077.77  
March 31, 2012
  $ 386,077.77  
June 30, 2012
  $ 386,077.77  
September 30, 2012
  $ 386,077.77  
December 31, 2012
  $ 386,077.77  
March 31, 2013
  $ 386,077.77  
June 30, 2013
  $ 386,077.77  
September 30, 2013
  $ 386,077.77  
December 31, 2013
  $ 386,077.77  
March 31, 2014
  $ 386,077.77  
Original Delayed Draw I Term Loan Maturity Date
  $ 148,639,942.03  

(ii) Extended Delayed Draw I Term Loans outstanding on the Restatement Date
(after giving effect to the Voluntary Prepayment) shall be amortized by 0.25%
per Fiscal Quarter commencing with the Fiscal Quarter ended September 30, 2010
through the Extended Delayed Draw I Term Loan Maturity Date (with each
amortization payment due on a Quarterly Date), with the remaining balance due on
the Extended Delayed Draw I Term Loan Maturity Date.
(c) Amortization of Delayed Draw II Term Loans.
(i) The principal amounts of the Original Delayed Draw II Term Loans shall be
repaid in Installments in the aggregate amounts set forth below on the four
Quarterly Dates applicable to Original Delayed Draw II Term Loans:

              Delayed Draw II   Amortization   Term Loan   Date   Installments  
September 30, 2010
  $ 192,727.62  
December 31, 2010
  $ 192,727.62  
March 31, 2011
  $ 192,727.62  
June 30, 2011
  $ 192,727.62  
September 30, 2011
  $ 192,727.62  
December 31, 2011
  $ 192,727.62  
March 31, 2012
  $ 192,727.62  
June 30, 2012
  $ 192,727.62  
September 30, 2012
  $ 192,727.62  
December 31, 2012
  $ 192,727.62  
March 31, 2013
  $ 192,727.62  
Original Delayed Draw II Term Loan Maturity Date
  $ 74,971,043.69  

Credit and Guaranty Agreement

 

66



--------------------------------------------------------------------------------



 



(ii) Extended Delayed Draw II Term Loans outstanding on the Restatement Date
(after giving effect to the Voluntary Prepayment) shall be amortized by 0.25%
per Fiscal Quarter commencing with the Fiscal Quarter ended September 30, 2010
through the Extended Delayed Draw II Term Loan Maturity Date (with each
amortization payment due on a Quarterly Date), with the remaining balance due on
the Extended Delayed Draw II Term Loan Maturity Date.
(d) Impact of Prepayments. Notwithstanding the foregoing, (x) such Installments
shall be reduced in connection with any voluntary or mandatory prepayments of
the Original Tranche B Term Loans, the Extended Tranche B Term Loans, the
Original Delayed Draw I Term Loans, the Extended Delayed Draw I Term Loans, the
Original Delayed Draw II Term Loans and the Extended Delayed Draw II Term Loans,
as the case may be, as provided in Sections 2.15(a) and (b), as applicable; and
(y) the Tranche B Term Loans, the Delayed Draw I Term Loans and the Delayed Draw
II Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Tranche B Term
Loan Maturity Date, the Delayed Draw I Term Loan Maturity Date and the Delayed
Draw II Term Loan Maturity Date, respectively.
(e) Impact of Cancellations. Notwithstanding the foregoing, with respect to any
Term Loans which are cancelled pursuant to and in accordance with
Section 10.6(j), the amount of the final Installment payable on the Tranche B
Term Loan Maturity Date (in the case of such cancelled Tranche B Term Loans) or
the remaining balance due on the Delayed Draw I Term Loan Maturity Date or the
Delayed Draw II Term Loan Maturity Date (in the case of such cancelled Delayed
Draw I Term Loans or Delayed Draw II Term Loans, respectively) shall be reduced
by the aggregate stated principal amount of such cancelled Tranche B Term Loans,
Delayed Draw I Term Loans or Delayed Draw II Term Loans, respectively; provided
that in no event shall the final Installment payable on the Tranche B Term Loan
Maturity Date or the remaining balance due on the Delayed Draw I Term Loan
Maturity Date or the Delayed Draw II Term Loan Maturity Date exceed the
aggregate stated principal amount of the Tranche B Term Loans, Delayed Draw I
Term Loans or Delayed Draw II Term Loans, respectively, then outstanding.
Credit and Guaranty Agreement

 

67



--------------------------------------------------------------------------------



 



2.13. Voluntary Prepayments/Commitment Reductions.
(a) Voluntary Prepayments.
(i) Any time and from time to time:

  (1)  
with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;
    (2)  
with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; and
    (3)  
with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made without premium or penalty:

  (1)  
upon not less than one Business Day’s prior written or telephonic notice in the
case of Base Rate Loans;
    (2)  
upon not less than three Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans; and
    (3)  
upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case, given to Administrative Agent or Swing Line Lender, as the case
may be, by 2:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein,
unless such notice is in connection with a refinancing of the Loans in which
case such notice may be conditioned on consummation of such refinancing. Any
such voluntary prepayment shall be applied as specified in Section 2.15(a).
(b) Voluntary Commitment Reductions.
(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of such Commitments shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.
Credit and Guaranty Agreement

 

68



--------------------------------------------------------------------------------



 



(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof (unless such notice is in connection with a refinancing of
the Loans in which case such notice may be conditioned on consummation of such
refinancing). Notwithstanding the foregoing, Borrower may elect to reduce or
terminate Original Revolving Commitments (and prepay Revolving Exposure
associated therewith) without reducing or terminating Extended Revolving
Commitments.
2.14. Mandatory Prepayments/Commitment Reductions.
(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by the Credit Parties of any Net Asset Sale Proceeds (other than Net
Asset Sale Proceeds in respect of Asset Sales permitted by Section 6.7
(excluding clauses (d), (q) and (r) thereof), Borrower shall prepay the Loans
and/or the Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, Borrower shall have the option, directly or
through one or more of the other Credit Parties, to invest (or commit to invest,
pursuant to a binding contractual agreement that contemplates the consummation
of such investment within 15 months of such receipt) such Net Asset Sale
Proceeds within 365 days of receipt thereof in assets of the general type used
or useful in the business of the Credit Parties. Notwithstanding the foregoing,
the Credit Parties may use a portion of such Net Asset Sale Proceeds to prepay
or repurchase New Senior Secured Notes to the extent the indenture therefor
requires the Credit Parties to prepay or make an offer to purchase such New
Senior Secured Notes with the proceeds of such Asset Sale, in each case in an
amount not to exceed the product of (x) the amount of such Net Asset Sale
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the New Senior Secured Notes with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such New Senior Secured
Notes and the outstanding principal amount of Loans on the date of such
prepayment.
Credit and Guaranty Agreement

 

69



--------------------------------------------------------------------------------



 



(b) Insurance/Condemnation Proceeds. Subject to the Cooperation Agreement, no
later than the fifth Business Day following the date of receipt by the Credit
Parties, or Administrative Agent as loss payee, of any Net Loss Proceeds,
Borrower shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to such Net Loss Proceeds; provided, so long as no Event of Default shall have
occurred and be continuing, Borrower shall have the option, directly or through
one or more of its Subsidiaries that are Guarantors to invest (or commit to
invest) such Net Loss Proceeds within 365 days of receipt thereof in assets of
the general type used or useful in the business of the Credit Parties, which
investment may include the repair, restoration or replacement of the applicable
assets thereof. Notwithstanding the foregoing, the Credit Parties may use a
portion of such Net Loss Proceeds to prepay or repurchase New Senior Secured
Notes to the extent the indenture therefor requires the Credit Parties to prepay
or make an offer to purchase such New Senior Secured Notes with such Net Loss
Proceeds, in each case in an amount not to exceed the product of (x) the amount
of such Net Loss Proceeds multiplied by (y) a fraction, the numerator of which
is the outstanding principal amount of the New Senior Secured Notes with respect
to which such a requirement to prepay or make an offer to purchase exists and
the denominator of which is the sum of the outstanding principal amount of such
New Senior Secured Notes and the outstanding principal amount of Loans on the
date of such prepayment.
(c) Issuance of Debt. On the fifth Business Date following receipt by the Credit
Parties of any Cash proceeds from the incurrence of any Indebtedness of any
Credit Parties (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1 (other than Section 6.01(r)) (or, with respect
to clause (ii) below, as promptly as practicable thereafter), Borrower shall use
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable and documented costs and expenses
associated therewith, including reasonable legal fees and expenses (such amount
being the “Net Debt Proceeds”) (i) to prepay the Loans and/or permanently reduce
the Revolving Commitments as set forth in Section 2.15(b), and/or (ii) repay,
redeem, purchase or defease LVSC Notes.
(d) Revolving Loans and Swing Loans. Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.
(e) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.14(a) through
2.14(c), Borrower shall deliver to Administrative Agent an Officers’ Certificate
demonstrating the calculation of the amount (the “Net Proceeds Amount”) of the
applicable Net Asset Sale Proceeds, Net Loss Proceeds or Net Debt Proceeds, as
the case may be, that gave rise to such prepayment. In the event that Borrower
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Borrower shall promptly make an additional
prepayment of the Loans and/or the Revolving Commitments shall be permanently
reduced in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent an Officers’ Certificate demonstrating
the derivation of the additional Net Proceeds Amount resulting in such excess.
Credit and Guaranty Agreement

 

70



--------------------------------------------------------------------------------



 



(f) Drawings on Conforming L/Cs. In the event that any Conforming L/C Draw Event
shall have occurred, Administrative Agent may draw down on each outstanding
Conforming L/C in its entirety. For the avoidance of doubt, a Conforming L/C
Draw Event shall be in addition to any Event of Default described in Section 8
that may have occurred and be continuing, and (i) Administrative Agent shall not
be required to exercise any rights or remedy under Section 8 in order to draw on
the Conforming L/Cs and (ii) any drawing on a Conforming L/C shall not be deemed
to be a waiver of any Event of Default. Notwithstanding the foregoing, at the
request of Borrower, Administrative Agent shall release any Conforming L/C or a
portion thereof in its possession to Borrower, provided that each of the
following conditions shall have been satisfied: (i) no Conforming L/C Draw Event
shall have occurred and be continuing, (ii) Borrower shall at such time be in
compliance with Section 6.6 and shall have been in compliance therewith for the
preceding four consecutive quarters (without giving effect to any such
Conforming L/C or a portion thereof or any substitute cash equity contribution
by Adelson or his Affiliates), (iii) no Event of Default or Potential Event of
Default shall have occurred and be continuing and (iv) since the last day of the
preceding calendar year, no event or change shall have occurred that caused, in
any case or in the aggregate, a Material Adverse Effect.
2.15. Application of Prepayments/Reductions.
(a) Application of Voluntary Prepayments by Type of Loans.
(i) Any prepayment of any Loan pursuant to Section 2.13(a) on or before the
Restatement Date shall be applied as specified by Borrower in the applicable
notice of prepayment; provided, in the event Borrower fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied
as follows:
first, to repay outstanding Swing Line Loans to the full extent thereof;
second, to repay outstanding Revolving Loans to the full extent thereof; and
third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of Term
Loans.
(ii) Any prepayment of any Loan pursuant to Section 2.13(a) after the
Restatement Date shall be applied as specified by Borrower in the applicable
notice of prepayment; provided, any prepayment of Term Loans shall be allocated
to the Term Loans on a pro rata basis or, at the option of Borrower, allocated
to the Original Term Loans on a pro rata basis (in each case in accordance with
the respective outstanding principal amounts thereof), and applied on a pro rata
basis to reduce the scheduled remaining Installments of principal of the Term
Loans or the Original Term Loans, as the case may be.
(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be applied as
follows:
first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to the remaining scheduled Installments of principal of the Term
Loans; provided, that Borrower may elect to apply prepayments required by
Section 2.14(c) first, to prepay Original Term Loans on a pro rata basis before
prepaying Extended Term Loans;
Credit and Guaranty Agreement

 

71



--------------------------------------------------------------------------------



 



second, to prepay the Swing Line Loans to the full extent thereof;
third, to prepay the Revolving Loans to the full extent thereof;
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and
fifth, to cash collateralize Letters of Credit.
(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case, in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).
2.16. General Provisions Regarding Payments.
(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
Credit and Guaranty Agreement

 

72



--------------------------------------------------------------------------------



 



(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose); provided that with respect to fees and expenses, the Administrative
Agent has delivered to Borrower an invoice setting forth the amounts due in
reasonable detail, and Borrower has not paid such amounts within three Business
Days.
(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Potential Event of Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.
(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Secured Obligations, shall be applied in accordance with the
application arrangements described in Section 7.2 of the Security Agreement.
2.17. Ratable Sharing. Lenders hereby agree among themselves that, unless
otherwise provided in the Collateral Documents or Section 2.18, 2.19 or 2.20
hereof with respect to amounts realized from the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.
Credit and Guaranty Agreement

 

73



--------------------------------------------------------------------------------



 



2.18. Making or Maintaining Eurodollar Rate Loans.
(a) Determining Applicable Interest Rate. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender. In the event that Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be a request for the making of, conversion to, or continuation of
the applicable Loans as Base Rate Loans.
(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Credit and Guaranty Agreement

 

74



--------------------------------------------------------------------------------



 



Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this
Section 2.18(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans in accordance with the terms hereof.
(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts and shall be conclusive
and binding absent manifest error), for all reasonable losses, expenses and
liabilities (including any interest paid by such Lender to Lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits or margin)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower.
Notwithstanding the foregoing, Borrower shall not be required to compensate a
Lender for any amount under this paragraph if the event (or change in law or
regulation or other action) giving rise to such loss, expense or liability
occurred more than 180 days prior to the date such Lender submits the statement
referred to in the preceding sentence.
(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
Credit and Guaranty Agreement

 

75



--------------------------------------------------------------------------------



 



2.19. Increased Costs; Capital Adequacy.
(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case, that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other Governmental Authority or
quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. Notwithstanding the foregoing, Borrower
shall not be required to compensate a Lender for any amount under this paragraph
if the event (or change in law or regulation or other action) giving rise to
such loss, expense, liability, additional Tax or increased cost occurred more
than 180 days prior to the date such Lender submits the statement referred to in
the preceding sentence.
Credit and Guaranty Agreement

 

76



--------------------------------------------------------------------------------



 



(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section  2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation for such
reduction. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.19(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error. Notwithstanding the foregoing, Borrower shall not be required to
compensate a Lender for any amount under this paragraph if the event (or change
in law or regulation or other action) giving rise to such loss, expense or
liability occurred more than 180 days prior to the date such Lender submits the
statement referred to in the preceding sentence.
2.20. Taxes; Withholding, etc.
(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment other than (i) net income taxes, franchise taxes
(imposed in lieu of net income taxes) and U.S. backup withholding taxes, in each
case imposed on the Administrative Agent or any Lender as a result of a present
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this
Credit and Guaranty Agreement

 

77



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document), (ii) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (i) above, (iii) any taxes that are
attributable to such Lender’s failure to comply with the requirements of
Section 2.20(c), (iv) in the case of any Non-US Lender, any United States
withholding taxes resulting from any law in effect (including FATCA) on (and, in
the case of FATCA, including any regulations or official interpretations thereof
issued after) the date such Non-US Lender becomes a party to this Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from Borrower with respect to
such non excluded Taxes pursuant to this Section 2.20 (such excluded taxes
hereinafter referred to as “Excluded Taxes”), or (v) any taxes that are imposed
as a result of any event occurring after the Lender becomes a Lender other than
a change in any applicable law, treaty or governmental rule, regulation or order
or any change in the interpretation, administration or application thereof.
(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax other than
an Excluded Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender (which term shall include Issuing Bank for
purposes of this Section 2.20(b)) under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
(ii) Borrower shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any
Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to Administrative Agent a copy of the
receipt or other evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.
(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages of
the Existing Credit Agreement on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) if such
Credit and Guaranty Agreement

 

78



--------------------------------------------------------------------------------



 



Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Internal Revenue Code) for United States federal income tax purposes (a
“U.S. Lender”), and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall deliver to Administrative Agent and
Borrower on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) and at such other times
as may be necessary in the determination of Borrower or the Administrative Agent
(each in its reasonable discretion) two original copies of Internal Revenue
Service Form W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such U.S. Lender is entitled to an exemption
from United States backup withholding tax, or otherwise prove that it is
entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Borrower two new original copies of Internal Revenue Service
Form W-8BEN, W-8ECI, W-8IMY (or, in each case, any successor forms), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Borrower of their
inability to deliver any such forms, certificates or other evidence. If a
payment made to a Lender under this Agreement would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by Borrower and
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower and Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 2.20(c), FATCA shall
include any regulations or official interpretations thereof. Notwithstanding any
other provision of this Section 2.20(c), a Lender shall not be required to
deliver any form pursuant to this Section 2.20 that such Lender is not legally
able to deliver. Each Lender shall notify the Administrative Agent and Borrower
if such Lender is not legally able to deliver any form, certificate or other
evidence that Borrower requests pursuant to this Section 2.20(c).
Credit and Guaranty Agreement

 

79



--------------------------------------------------------------------------------



 



(d) If a Lender or the Administrative Agent receives a refund that it determines
in its sole discretion is in respect of any Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to Section 2.20(b), it shall within 30 days from the date of
such receipt pay over the amount of such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section 2.20 with respect to Taxes giving rise to such refund) net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent and
without interest (other than interest paid by the relevant taxation authority
with respect to such refund); provided that Borrower, upon request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalty, interest or other charges imposed by the relevant
taxing authority) to the Administrative Agent or any Lender in the event the
Administrative Agent or such Lender is required to repay such refund. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or other information relating to its
Taxes which it deems confidential) to Borrower or any other Person.
2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.18,
2.19 or 2.20, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.21 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a direct result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by Borrower pursuant to this Section 2.21 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to
Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error. Each Lender and Issuing Lender agrees that it will not request
compensation under Sections 2.18, 2.19 or 2.20 unless such Lender or Issuing
Lender requests compensation from Borrowers under other lending arrangements
with such Lender or Issuing Lender who are similarly situated.
Credit and Guaranty Agreement

 

80



--------------------------------------------------------------------------------



 



2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.
2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of the
Requisite Lenders or a majority of the applicable class of Lenders or affected
Lenders, as the case may be, shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Borrower may, by giving written
Credit and Guaranty Agreement

 

81



--------------------------------------------------------------------------------



 



notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender or a Non-Consenting Lender and the
Defaulting Lender shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (a) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (b) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (c) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; (2) on the date of
such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender and such assignment (together with any other assignments pursuant to this
Section 2.23 or otherwise) will result in the applicable amendment,
modification, termination, waiver or consent being approved; provided, Borrower
may not make such election with respect to any Terminated Lender that is also an
Issuing Bank unless, prior to the effectiveness of such election, Borrower shall
have caused each outstanding Letter of Credit issued thereby to be cancelled or
cash collateralized on terms reasonably satisfactory to the applicable Issuing
Bank. Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Revolving Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.
2.24. Incremental Facilities. Borrower may by written notice to the Syndication
Agents and Administrative Agent elect to request (a) prior to the Revolving
Commitment Termination Date, an increase to the existing Extended Revolving
Commitments (any such increase, the “New Revolving Loan Commitments”) and/or
(b) the establishment of one or more new term loan commitments (the “New Term
Loan Commitments”), in an amount not in excess of $1,000,000,000 (provided,
however, that Refinancing New Revolving Loan Commitments and Refinancing New
Term Loans shall be deemed not to utilize such $1,000,000,000 basket) in the
aggregate (which amount set forth in such notice may be a proposed range of new
commitments that otherwise comply with the foregoing requirements) and not less
than $100,000,000 individually (or such lesser amount which shall be approved by
Syndication Agents and Administrative Agent), and integral multiples of
$50,000,000 in excess of that amount. Each such notice shall specify the date
(each, an “Increased Amount Date”) on which Borrower proposes that the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, are
requested to be effective, which shall be a date not less than 10 Business Days
(or such shorter time as is agreed upon by the Administrative Agent and each
Syndication Agent) after the date on which such notice is delivered to
Syndication Agents and Administrative Agent. When available, the Syndication
Agents will deliver a notice to Borrower and each Lender and the Administrative
Agent setting forth the identity of each Lender or other Person that is an
Eligible Assignee (each, a
Credit and Guaranty Agreement

 

82



--------------------------------------------------------------------------------



 



“New Term Loan Lender” or a “New Revolving Loan Lender”, as applicable) to which
the Syndication Agents have allocated any portion of such New Revolving Loan
Commitments or New Term Loan Commitments and the amounts of such allocations,
and in the case of each notice to any Revolving Loan Lender, the respective
interests in such Revolving Loan Lender’s Revolving Loans, in each case, subject
to the assignments contemplated by this Section; provided that any existing
Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or New Term Loan
Commitment. Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective, as of such Increased Amount Date; provided that (1) no
Potential Event of Default or Event of Default shall exist on such Increased
Amount Date after giving effect to such New Revolving Loan Commitments or New
Term Loan Commitments, as applicable; (2) after giving effect to the making of
any Series of New Term Loans, each of the conditions set forth in Section 3.2
shall be satisfied; (3) to the extent then applicable, Borrower shall be in pro
forma compliance with each of the covenants set forth in Section 6.6 as of the
last day of the most recently ended Fiscal Quarter after giving effect to such
New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(4) the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by Borrower, the New Revolving Loan Lender or New Term
Loan Lender, as applicable, and Administrative Agent, and each of which shall be
recorded in the Register and each New Revolving Loan Lender and New Term Loan
Lender shall be subject to the requirements set forth in Section 2.20(c);
(5) Borrower shall make any payments required pursuant to Section 2.18(c) in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable; and (6) Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction. Any New Term Loans made on an Increased
Amount Date shall be designated a separate series (a “Series”) of New Term Loans
for all purposes of this Agreement.
On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Extending Revolving Lenders shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Extending Revolving Loan Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Extended
Revolving Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Extended Revolving Loans will be held by existing Revolving Loan Lenders and New
Revolving Loan Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Loan Commitments to
the Revolving Loan Commitments, (b) each New Revolving Loan Commitment shall be
deemed for all purposes an Extended Revolving Loan Commitment and each Loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, an
Extended Revolving Loan and (c) each New Revolving Loan Lender shall become a
Lender with respect to the New Revolving Loan Commitment and all matters
relating thereto.
On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
Credit and Guaranty Agreement

 

83



--------------------------------------------------------------------------------



 



Administrative Agent shall notify all Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date, and each notice from the
Syndication Agents of Lenders and Commitments allocated thereto, and in respect
thereof (y) the New Revolving Loan Commitments and the New Revolving Loan
Lenders or the Series of New Term Loan Commitments and the New Term Loan Lenders
of such Series, as applicable, and (z) in the case of each notice to any
Revolving Loan Lender, the respective interests in such Revolving Loan Lender’s
Revolving Loans, in each case, subject to the assignments contemplated by this
Section.
The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the applicable
Joinder Agreement, identical to the Extended Tranche B Term Loans. The terms and
provisions of the New Revolving Loans shall be identical to the Extended
Revolving Loans; provided that if any New Revolving Loan Commitments are to be
used to refinance or replace in whole or in part any Original Revolving
Commitments (“Refinancing New Revolving Loan Commitments”), and if the New
Revolving Loan Lenders thereof receive any up-front fee directly or indirectly
from Borrower or any Subsidiary in excess of 50 basis points in exchange for
extending such Refinancing Loan Commitments (the amount by which such fee
exceeds 50 basis points being referred to herein as the “Excess Up-Front Fee”),
then Borrower shall pay to the Lenders with Extended Revolving Commitments
(other than any Defaulting Lender), concurrently with the establishment of such
Refinancing New Revolving Loan Commitments, a fee equal to the Excess Up-Front
Fee on the amount of such Lenders’ Extended Revolving Commitments. In any event
(i) the weighted average life to maturity of all New Term Loans of any Series
shall be no shorter than the weighted average life to maturity of the Revolving
Loans and the Terms Loans (whichever is longest), (ii) the applicable New Term
Loan Maturity Date of each Series shall be no shorter than the latest of the
final maturity of the Revolving Loans and the Term Loans and (iii) the rate of
interest applicable to the New Term Loans of each Series shall be determined by
Borrower and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement; provided that if the proceeds of any New Term
Loans are to be used to refinance in whole or in part any Original Term Loans
(“Refinancing New Term Loans”), and if the Initial Yield on such Refinancing New
Term Loans exceeds by more than 25 basis points the Applicable Margin then in
effect for any Class of Extended Eurodollar Term Loans (the amount of such
excess being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for each such affected Class of Extended Term
Loans shall automatically be increased by the Yield Differential, effective upon
the making of the Refinancing New Term Loans. Each Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of Administrative Agent to effect the provision of this
Section 2.24.
Credit and Guaranty Agreement

 

84



--------------------------------------------------------------------------------



 



SECTION 3. CONDITIONS PRECEDENT
3.1. Conditions to Effectiveness. The effectiveness of this amendment and
restatement of the Existing Credit Agreement in the form of this Agreement is
subject to the satisfaction of the conditions precedent set forth in Section 10
of the Amendment Agreement.
3.2. Conditions to the Making of Loans.
(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:
(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be, in each case signed by
the chief executive officer, the chief financial officer or the treasurer of
Borrower or of the managing member of Borrower or by any executive officer of
Borrower or managing member designated by any of the above-described officers on
behalf of Borrower in a writing delivered to the Administrative Agent; provided,
however, that the Administrative Agent may rely upon the direct telephonic
notice (not a voicemail or message) from such authorized officer of Borrower to
an authorized representative of the Administrative Agent, so long as written
notice from such authorized officer of Borrower is received by Administrative
Agent at least one Business Day prior to funding for Eurodollar Rate Loans and
on the funding date prior to funding for Base Rate Loans;
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
(iii) as of such Credit Date:

  (1)  
the representations and warranties contained herein and in the other Credit
Documents shall be true, correct and complete in all material respects on and as
of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date;
    (2)  
no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Funding Notice that would
constitute an Event of Default or a Potential Event of Default; and
    (3)  
no order, judgment or decree of any court, arbitrator or governmental authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it on that Credit Date.

Credit and Guaranty Agreement

 

85



--------------------------------------------------------------------------------



 



(iv) Title Policy Endorsement. With respect to New Term Loans or New Revolving
Loan Commitments, Administrative Agent shall have received an endorsement to the
Mortgage Policies in the form of a 122 CLTA Endorsement insuring the continuing
First Priority of the Lien of the Deeds of Trust (subject to Liens permitted
under Section 6.2) as security for the requested New Term Loan or New Revolving
Loan Commitment on the date such New Term Loan is made, or such New Revolving
Loan Commitment is committed, increasing the aggregate amount of the Mortgage
Policies by the aggregate amount of such new Loans or Commitments (to the extent
available in view of title insurance company industry limits and regulatory
limits, and provided that the Administrative Agent may agree to waive the
requirement of such increase to the extent that in the reasonable determination
of the Administrative Agent the cost of such increase is unreasonable relative
to prevailing title insurance premiums at such time) and insuring that (i) as of
the date of the initial Credit Extension or, if applicable, since the previous
Credit Extension (if a subsequent Credit Extension), there has been no change in
the condition of title unless permitted by the Credit Documents, and (ii) there
are no intervening Liens or encumbrances which may then or thereafter take
priority over the Lien of the Deeds of Trust (other than Liens permitted by
Section 6.2(m) and Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s and mechanics’ Liens and ad valorem tax liens, in each case, incurred
in the ordinary course of business, and such intervening liens or encumbrances
securing amounts the payment of which are being disputed in good faith, so long
as the Title Company has delivered to Administrative Agent an endorsement or
affirmative coverage to the Mortgage Policy reasonably satisfactory to
Administrative Agent assuring against loss to the Secured Parties due to the
priority of such lien or encumbrance).
(b) Notices. Any Notice shall be executed by an authorized officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.
3.3. Conditions to Letters of Credit. The issuance of any Letter of Credit
hereunder (whether or not the applicable Issuing Bank is obligated to issue such
Letter of Credit) on or after the Closing Date is subject to the following
conditions precedent:
(a) Issuance Notice. On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
Section 2.4(b), an originally executed Issuance Notice, in each case signed by
the chief executive officer, the chief financial officer or the treasurer of
Borrower or the managing member of Borrower or by any executive officer of
Borrower or managing member designated by any of the above-described officers on
behalf of Borrower in a writing delivered to the Administrative Agent, together
with all other information specified in Section 2.4(b) and such other documents
or information as the applicable Issuing Bank may reasonably require in
connection with the issuance of such Letter of Credit.
Credit and Guaranty Agreement

 

86



--------------------------------------------------------------------------------



 



(b) Other Conditions Precedent. On the date of issuance of such Letter of
Credit, all conditions precedent described in Section 3.2 shall be satisfied to
the same extent as if the issuance of such Letter of Credit were the making of a
Loan.
SECTION 4. REPRESENTATIONS AND WARRANTIES
In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Restatement Date and on each
Credit Date, that the following statements are true and correct:
4.1. Organization; Requisite Power and Authority; Qualification. Each Credit
Party (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
4.2. Equity Interests and Ownership. The Equity Interests of Borrower and the
Material Subsidiaries have been duly authorized and validly issued and (to the
extent applicable under local law) are fully paid and non-assessable. Except as
set forth on Schedule 4.2, as of the Restatement Date, there is no existing
option, warrant, call, right, commitment or other agreement to which Borrower or
any of the Material Subsidiaries is a party requiring, and there is no
membership interest or other Equity Interests of Borrower or any of the Material
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of the Material Subsidiaries of any additional
membership interests or other Equity Interests of Borrower or any of the
Material Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Borrower or any of the Material Subsidiaries.
Schedule 4.2 correctly sets forth the ownership interest of Borrower and each of
its Subsidiaries in its respective Subsidiaries as of the Restatement Date.
4.3. Due Authorization. The execution and delivery of the Credit Documents and
the performance of the obligations thereunder have been duly authorized by all
necessary action on the part of each Credit Party that is a party thereto.
Credit and Guaranty Agreement

 

87



--------------------------------------------------------------------------------



 



4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of the Material Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of the Material Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Borrower or any of the Material Subsidiaries; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of the Material
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of the Material
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, and Liens permitted
under Section 6.2(x) if not granted under the Collateral Documents); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of the
Material Subsidiaries, except for such approvals or consents which will be
obtained on or before the Restatement Date and disclosed in writing to Lenders
and except for any such violations, conflicts, breaches, defaults, approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.
4.5. Governmental Consents. Except as set forth on Schedule 4.5, execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Restatement Date.
4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated basis and, to the extent expressly
provided hereinabove, consolidating basis), of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows (on a consolidated basis, and, to the extent expressly
provided hereinabove, consolidating basis) of the entities described therein for
each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments. As of the Restatement Date, except for obligations under the
Operative Documents, Borrower does not (and will not following the funding of
the initial Loans) have any contingent obligation, or contingent liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, or condition (financial or otherwise) of Borrower and the
Restricted Subsidiaries taken as a whole.
Credit and Guaranty Agreement

 

88



--------------------------------------------------------------------------------



 



4.8. Projections. On and as of the Restatement Date, the projections of Borrower
and its Subsidiaries for the period of Fiscal Year 2010 through and including
Fiscal Year 2015 (the “Projections”) are based on good faith estimates and
assumptions made by the management of Borrower; provided, the Projections are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Restatement Date,
management of Borrower believed that the Projections were reasonable and
attainable.
4.9. No Material Adverse Change. Since December 31, 2009, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.
4.10. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of the Material Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Borrower required to be filed by it have
been timely filed, and all material Taxes due and payable have been paid when
due and payable other than any Taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of Borrower. Borrower has not received written notification of any
proposed tax assessment against Borrower or any of its properties, other than
any assessment that is being actively contested in good faith by appropriate
proceedings and/or for which adequate reserves have been established in
accordance with GAAP in Borrower’s books and records.
4.12. Properties.
(a) Title. The Credit Parties have (i) good, sufficient and legal title to (in
the case of fee interests in real property), (ii) valid leasehold interests in
(in the case of leasehold interests in real or personal property), (iii) valid
licensed rights in (in the case of licensed interests in intellectual property)
and (iv) good title to (in the case of all other personal property), all of
their respective material properties and assets reflected in their respective
Historical Financial Statements referred to in Section  4.7 or in the most
recent financial statements delivered pursuant to Section 5.1, in each case,
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section  6.7. Except
as permitted by this Agreement, all such properties and assets (or the interests
or rights of the Credit Parties therein) are free and clear of Liens.
Credit and Guaranty Agreement

 

89



--------------------------------------------------------------------------------



 



(b) Real Estate. As of the Restatement Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Material Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Material Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect, and except as set forth on Schedule 4.12, Borrower does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.
4.13. Environmental Matters. Neither Borrower nor any other Credit Party nor any
PA Subsidiary nor any of their respective Facilities or operations is subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of the Material Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To Borrower’s and the Material Subsidiaries’ knowledge,
there are and have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of the Material Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of the Material Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Borrower or any of the
Material Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of the Material Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Credit Parties’ knowledge, no event or condition has
occurred or is occurring with respect to Borrower or any of the Material
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
4.14. No Defaults. No Credit Party is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained
under the Credit Documents, the LVSC Notes Documents, any FF&E Facility
Agreements, any documents related to LVSC Aircraft Financing to which such
Credit Party is a party, or any of its other Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
Credit and Guaranty Agreement

 

90



--------------------------------------------------------------------------------



 



4.15. Material Contracts. Schedule 4.15 contains a true, correct and complete
list of all the Material Contracts in effect on the Restatement Date, and except
as described thereon, all such Material Contracts are in full force and effect
and no defaults currently exist thereunder.
4.16. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur the
Indebtedness contemplated hereby, as applicable, other than the Nevada Gaming
Laws or which may otherwise render all or any portion of the Secured Obligations
unenforceable. Neither Borrower nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940. Incurrence of the
Secured Obligations under the Credit Documents and the other documents governing
the same complies with all applicable provisions of the Nevada Gaming Laws.
4.17. Margin Stock. No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors.
4.18. Employee Matters. Neither Borrower nor any of the Material Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of the Material Subsidiaries, or to Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
the Material Subsidiaries or to Borrower’s knowledge, threatened against any of
them, (b) to Borrower’s knowledge, no strike or work stoppage in existence or
threatened involving Borrower or any of the Material Subsidiaries, and (c) to
Borrower’s knowledge, no union representation question existing with respect to
the employees of Borrower or any of the Material Subsidiaries and, to Borrower’s
knowledge, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.
Credit and Guaranty Agreement

 

91



--------------------------------------------------------------------------------



 



4.19. Employee Benefit Plans. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Plan Participant, or any
Employee Benefit Plan or any trust established under Title IV of ERISA (other
than with respect to the payment of benefits thereunder) has been or is
reasonably expected to be incurred by Borrower, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. As of the Closing Date, other than an amount not to exceed $5,000,000,
the present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is not
greater than $50,000,000. Borrower, each of its Subsidiaries and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.
4.20. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated hereby, except as payable to the
Lenders in connection with the Amendment Agreement and to Credit Suisse and
Barclays in connection with the transactions contemplated by the Amendment
Agreement, and Borrower hereby indemnifies Lenders against, and agrees that it
will hold Lenders harmless from, any claim, demand or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.
4.21. Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
4.22. Matters Relating to Collateral.
(a) Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by the Credit Parties, together with the actions taken
on or prior to the Restatement Date pursuant to the Existing Credit Agreement
and the Amendment Agreement are effective to create in favor of Collateral Agent
for the benefit of the Secured Parties, as security for the Secured Obligations,
subject to the exceptions contained in the Security Agreement, a valid and
perfected First Priority Lien on all of the Collateral, and all filings and
other actions necessary to perfect and maintain the perfection and priority
status of such Liens have been duly made or taken and remain full force and
effect, other than the periodic filing of UCC continuation statements in respect
of UCC financing statements or Intellectual Property Security Agreements filed
by or on behalf of the Collateral Agent. As of the Restatement Date, no filing,
recordation, re-filing or re-recording other than those listed on Exhibit Q is
necessary to perfect and maintain the perfection of the interest, title or Liens
of the Collateral Documents.
(b) Permits. No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by the Credit Parties of the Liens purported to be created in favor of any
Secured Party pursuant to any of the Collateral Documents or (ii) the exercise
by any Secured Party of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Collateral
Documents or created or provided for by applicable law), except for filings or
recordings contemplated by Section 4.22(a) or as set forth in Schedule 4.22(b).
Credit and Guaranty Agreement

 

92



--------------------------------------------------------------------------------



 



(c) Absence of Third Party Filings. Except such as may have been filed in favor
of Administrative Agent or Collateral Agent as contemplated by Section 4.22(a)
or filed to perfect a Lien permitted under Section 6.2, no effective UCC
financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office.
(d) Information Regarding Collateral. All information supplied to Administrative
Agent or Collateral Agent by or on behalf of Borrower with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.
4.23. Compliance with Statutes, etc. Borrower and the Material Subsidiaries are
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of their business and the ownership of their property (including
compliance with all applicable Environmental Laws with respect to any material
Real Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such material Real
Estate Asset or the operations of Borrower or any of its Subsidiaries), except
such non-compliance that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
4.24. Disclosure. None of the factual information (other than projections and
pro forma financial information as to which no representation is made under this
subsection), taken as a whole, furnished by or on behalf of Borrower or any
other Credit Party in writing to Documentation Agents, Administrative Agent,
Issuing Bank or any Lender for inclusion in the confidential information
memorandum delivered to the Lenders contains any untrue statement of a material
fact or omitted to state any material fact necessary to make such information,
taken as a whole, not misleading.
4.25. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Credit and Guaranty Agreement

 

93



--------------------------------------------------------------------------------



 



SECTION 5. AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms hereof) of all Letters of Credit, each Credit Party shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 5.
5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent (who will promptly deliver to the Lenders):
(a) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in which
the Closing Date occurs:
(i) the quarterly report on Form 10-Q for such Fiscal Quarter of LVSC filed with
the Securities and Exchange Commission, so long as such report includes a
condensed consolidating financial information note that contains a column
covering only the Credit Parties under the title “Guarantor Subsidiaries”
pursuant to the rules and regulations of the Securities and Exchange Commission;
or
(ii) if such quarterly report does not contain all relevant information set
forth in clause (i), either because the condensed consolidating financial
information note set forth in clause (i) is no longer required under Rule 3-10
of Regulation S-X under the Securities Exchange Act of 1934, as amended, or
because the guarantors referenced in such note are no longer identical to the
Credit Parties, or for any other reason (it being understood, however, that the
requirements of clause (i) shall apply at all times when the guarantors covered
by the note referenced therein are identical to the Credit Parties), then, the
quarterly report on Form 10-Q for such Fiscal Quarter of LVSC filed with the
Securities and Exchange Commission, which quarterly report shall include an
additional substantially similar note, setting forth equivalent information to
that set forth in the note described in clause (i), covering only the Credit
Parties; or
(iii) if such quarterly reports are no longer filed with the Securities and
Exchange Commission, or if the Securities and Exchange Commission objects to the
inclusion of the additional note required by clause (ii), at Borrower’s option:
(A) the consolidated balance sheets of the Credit Parties as at the end of such
Fiscal Quarter and the related consolidated statements of operations and cash
flows of the Credit Parties for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail, or
(B) the financial statements of Borrower and its Subsidiaries provided to the
Nevada Gaming Authorities for such Fiscal Quarter, which financial statements
shall include accompanying consolidating information providing the consolidating
balance sheet, statement of operations and statement of cash flows with respect
to the Credit Parties separate from Borrower and its Subsidiaries, in each case
(x) together with a Financial Officer Certification and a Narrative Report with
respect thereto, and (y) which information shall be made publicly available if
at the time of delivery LVSC continues to have any outstanding public
securities;
Credit and Guaranty Agreement

 

94



--------------------------------------------------------------------------------



 



(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs:
(i) the annual report on Form 10-K for such Fiscal Year of LVSC filed with the
Securities and Exchange Commission, so long as such report includes a condensed
consolidating financial information note that contains a column covering only
the Credit Parties under the title “Guarantor Subsidiaries” pursuant to the
rules and regulations of the Securities and Exchange Commission; or
(ii) if such annual report does not contain all relevant information set forth
in clause (i), either because the condensed consolidating financial information
note set forth in clause (i) is no longer required under Rule 3-10 of
Regulation S-X under the Securities Exchange Act of 1934, as amended, or because
the guarantors referenced in such note are no longer identical to the Credit
Parties, or for any other reason (it being understood, however, that the
requirements of clause (i)shall apply at all times when the guarantors covered
by the note referenced therein are identical to the Credit Parties), then, the
annual report on Form 10-K for such Fiscal Year of LVSC filed with the
Securities and Exchange Commission, which annual report shall include an
additional substantially similar note, setting forth equivalent information to
that set forth in the note described in clause (i), covering only the Credit
Parties; or
(iii) if such annual reports are no longer filed with the Securities and
Exchange Commission, or if the Securities and Exchange Commission objects to the
inclusion of the additional note required by clause (ii), at Borrower’s option:
(A) the consolidated balance sheets of the Credit Parties as at the end of such
Fiscal Year and the related consolidated statements of operations and
stockholders’ equity and cash flows of the Credit Parties for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail, or (B) the financial statements
of Borrower and its Subsidiaries provided to the Nevada Gaming Authorities for
such Fiscal Year, which financial statements shall include accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, and statement of cash flows with respect to the Credit Parties
separate from Borrower and its Subsidiaries, in each case (x) together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(y) which information shall be made publicly available if at the time of
delivery LVSC continues to have any outstanding public securities;
Credit and Guaranty Agreement

 

95



--------------------------------------------------------------------------------



 



(iv) with respect to such financial statements specified in clause (i), (ii) or
(iii) above, (A) a report thereon of PricewaterhouseCoopers LLP or other
independent public accounting firm of recognized national standing selected by
Borrower, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified as scope of audit, shall express no doubts about the
ability of the Persons covered thereby to continue as a going concern, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of LVSC and its
Subsidiaries or Borrower and the Restricted Subsidiaries, as applicable, as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) and (B) to the extent in conformity with the guidelines of
the Public Company Accounting Oversight Board and the American Institute of
Certified Public Accountants, a written statement by such independent public
accounting firm stating (1) that their audit examination has included a review
of the terms of this Agreement as they relate to accounting matters, and
(2) whether, in connection with their audit examination, any condition or event
that constitutes an Event of Default or Potential Event of Default has come to
their attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination;
(c) Compliance Certificate. Together with each delivery of financial statements
of LVSC and its Subsidiaries (or Borrower and the Restricted Subsidiaries, as
the case may be) pursuant to Sections 5.1(a) and (b), (i) a duly executed and
completed Officers’ Certificate of Borrower stating that the signers, on behalf
of Borrower, have reviewed the terms of this Agreement and have made, or caused
to be made under their supervision, a review in reasonable detail of the
transactions and condition of the Credit Parties during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such Officers’
Certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking and proposes to take with respect thereto; and
(ii) a duly executed and completed Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods covered by Section 6.6;
(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of LVSC and its Subsidiaries (or Borrower and the
Restricted Subsidiaries, as the case may be) delivered pursuant to
Section 5.1(a), (b) or (j) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, (i) (A) consolidated financial statements of the Credit Parties for
the current Fiscal Year to the effective date of such change and the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case, prepared on a pro forma basis as if such change had been in effect
during such periods and (B) of one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
Administrative Agent and (ii) a written statement of the chief accounting
officer or chief financial officer of Borrower setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 6.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
Credit and Guaranty Agreement

 

96



--------------------------------------------------------------------------------



 



(e) Accountants’ Reports. Promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all final reports submitted to
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of Borrower and the
Restricted Subsidiaries made by such accountants, including (unless specifically
restricted by such accountants or the term of the letter) any comment letter
submitted by such accountants to management in connection with their annual
audit;
(f) SEC Filings and Other Financial Reports. Promptly upon their becoming
available, copies of (i) all financial statements, reports, notices and proxy
statements sent or made available generally by LVSC or any of its Subsidiaries
to their security holders, (ii) all material regular and periodic reports and
all registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by LVSC or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
similar Governmental Authority and (iii) to the extent prepared, any financial
statements and reports concerning any Credit Party not delivered pursuant to
Section 5.1(a) or (b). In each case, the delivery requirements of this clause
(f) shall be deemed satisfied if and when such documents are filed with the
Securities and Exchange Commission.
(g) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes an Event of Default or Potential
Event of Default, or becoming aware that any Lender has given any notice (other
than to Administrative Agent) or taken any other action with respect to a
claimed Event of Default or Potential Event of Default, (ii) that any Person has
given any notice to any Credit Party or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 8.1(b)
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, an Officers’
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default, Potential Event of
Default, default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto;
(h) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) the non-frivolous institution of, or threat of, any action,
suit, proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting the Credit Parties, or any
property of the Credit Parties (collectively, “Proceedings”) not previously
disclosed in writing by Borrower to Lenders or (ii) any material development in
any Proceeding that, in any case (A) has a reasonable possibility of giving rise
to a Material Adverse Effect; or (B) seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby and written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;
Credit and Guaranty Agreement

 

97



--------------------------------------------------------------------------------



 



(i) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;
(j) Financial Plan. As soon as practicable and in any event no later than
90 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the earlier of (i) the final maturity date of the Loans and
(ii) the next five Fiscal Years (a “Financial Plan”), including (A) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Credit Parties for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (B) forecasted
consolidated statements of income and cash flows of the Credit Parties for each
quarter of the next succeeding Fiscal Year and (C) forecasts demonstrating
projected compliance with the requirements of Section 6.6 through the next three
Fiscal Years;
(k) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance reasonably satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by the Credit Parties and all material insurance
coverage planned to be maintained by the Credit Parties in the immediately
succeeding Fiscal Year;
(l) Certain Notices. Promptly upon receipt, copies of all material notices
provided to Borrower by the Nevada Gaming Authorities and the equivalent
authorities in Macau, Pennsylvania or Singapore; and
(m) Ratings. Borrower will furnish to Administrative Agent prompt written notice
of any public announcement of a change in LVSC’s or Borrower’s Corporate Ratings
by Moody’s or S&P or any successor rating agencies.
(n) [Intentionally Omitted]
(o) Other Information. With reasonable promptness, such other information and
data with respect to Borrower or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender.
Credit and Guaranty Agreement

 

98



--------------------------------------------------------------------------------



 



(p) Public Information. Concurrently with the delivery of any document or notice
required to be delivered pursuant to this Section 5.1, Borrower shall indicate
whether such document or notice contains material Nonpublic Information.
Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material Nonpublic
Information with respect to LVSC, its Subsidiaries or its securities) and, if
documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency or another
substantially equivalent website (the “Platform”), any document or notice that
Borrower has indicated contains material Nonpublic Information shall not be
posted on that portion of the Platform designated for such public-side Lenders.
If Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains material Nonpublic Information, Administrative Agent
shall post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Nonpublic Information with
respect to LVSC, its Subsidiaries or its securities.
5.2. Existence. Except as otherwise permitted under Section 6.7, each Credit
Party will at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business;
provided, no Credit Party (other than Borrower with respect to existence) shall
be required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person.
5.3. Payment of Taxes and Claims.
(a) Each Credit Party will pay all material Taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.
(b) No Credit Party will file or consent to the filing of any consolidated
income tax return with any Person (other than any other Credit Party) unless
such Person shall have entered into the Tax Sharing Agreement or another tax
sharing agreement, in form and substance reasonably satisfactory to
Administrative Agent.
5.4. Maintenance of Properties. Each Credit Party will maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of the Credit
Parties, and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof except to the extent that Borrower
determines in good faith not to maintain, repair, renew or replace such property
if such property is no longer desirable in the conduct of their business and the
failure to do so is not disadvantageous in any material respect to any Credit
Party or the Lenders. Borrower will operate the Venetian Facility and the
Palazzo Facility at standards of operation at least substantially equivalent to
the standards of operation of the Venetian Facility on the Closing Date.
Credit and Guaranty Agreement

 

99



--------------------------------------------------------------------------------



 



5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Credit Parties as is required by its
Material Contracts, and as may from time to time customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry; provided that deductibles in accordance with the
Cooperation Agreement shall be deemed customary for purposes of this sentence.
Borrower shall (a) apply Net Loss Proceeds to restore, replace or rebuild the
Resort Complex in accordance with the Cooperation Agreement and (b) apply any
Net Loss Proceeds not applied as provided in clause (a) in accordance with
Section 2.14(b) hereof.
5.6. Books and Records; Inspections. Each Credit Party will keep proper books of
record and accounts in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Each
Credit Party will permit authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Credit
Party once per calendar year (unless an Event of Default has occurred and is
continuing, in which case authorized representatives of any Lender shall have
the right to such visitation and inspection as often as may reasonably be
requested, as coordinated by the Administrative Agent in a manner intended to
not unreasonably disrupt normal business operations), to inspect, copy and take
extracts from its and their financial and accounting records (to be used subject
to customary confidentiality restrictions and to the extent permitted by law),
and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, if requested by Administrative
Agent (provided that any designated representatives of Borrower may, if they so
choose, be present at or participate in such discussion), all upon reasonable
notice and at such reasonable times during normal business hours.
5.7. Lenders Meetings. Borrower will, upon the reasonable request of Syndication
Agents, Administrative Agent or Requisite Lenders, participate in a meeting of
Syndication Agents, Administrative Agent and Lenders once during each Fiscal
Year to be held at Borrower’s corporate offices (or at such other location as
may be agreed to by Borrower and Administrative Agent) at such time as may be
agreed to by Borrower, Syndication Agents and Administrative Agent.
5.8. Compliance with Laws.
(a) Each Credit Party will comply with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Credit and Guaranty Agreement

 

100



--------------------------------------------------------------------------------



 



(b) Each Credit Party shall, from time to time obtain, maintain, retain,
observe, keep in full force and effect and comply in all material respects with
the terms, conditions and provisions of all Permits as shall now or hereafter be
necessary under applicable laws except any thereof the noncompliance with which
could not reasonably be expected to have a Material Adverse Effect.
5.9. Environmental.
(a) Environmental Disclosure. Borrower will deliver to Administrative Agent and
Lenders:
(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to material environmental matters at any Facility or with respect
to any material Environmental Claims;
(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Borrower or any other Person in response
to (A) any Hazardous Materials Activities the existence of which is reasonably
likely to result in one or more Environmental Claims having, individually or in
the aggregate, a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, are reasonably likely to result in a Material
Adverse Effect, and (3) Borrower’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could
reasonably be expected to cause such Facility or any part thereof to be subject
to any material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws; and
(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to give rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity.
(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Credit and Guaranty Agreement

 

101



--------------------------------------------------------------------------------



 



5.10. Compliance with Material Contracts. Each Credit Party shall comply, duly
and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under all Material Contracts and all Resort
Complex Operative Documents except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
5.11. Subsidiaries. In the event that (i) any Person becomes a Domestic
Subsidiary (other than an Excluded Subsidiary) of Borrower or (ii) any PA
Subsidiary becomes directly or indirectly wholly-owned by one or more Credit
Parties, Borrower shall (a) promptly (and in any event within 10 Business Days)
cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(c), 3.1(f), 3.1(g) and 3.1(j). With respect to each such
Subsidiary, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedule 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedule 4.2 for all purposes
hereof.
5.12. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned or leased on
the Restatement Date becomes a Material Real Estate Asset and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of Collateral Agent, for the benefit of Secured Parties, then such Credit Party
shall promptly take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in Sections 3.1(f) and
3.1(g) of the Existing Credit Agreement with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets. In addition to the
foregoing, Borrower shall, at the request of Collateral Agent, deliver, from
time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.
5.13. FF&E. Borrower agrees that it will use commercially reasonable efforts to
maintain the eligibility of any Specified FF&E which a Credit Party has
purchased with the proceeds of a FF&E Facility as collateral under such FF&E
Facility.
5.14. [Intentionally Omitted]
Credit and Guaranty Agreement

 

102



--------------------------------------------------------------------------------



 



5.15. Further Assurances.
(a) Without expense or cost to Administrative Agent, Collateral Agent, or the
Lenders, each Credit Party shall, from time to time hereafter, execute,
acknowledge, file, record, do and deliver all and any further acts, deeds,
conveyances, mortgages, deeds of trust, deeds to secure debt, security
agreements, hypothecations, pledges, charges, assignments, financing statements
and continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as Administrative Agent may from time to time
reasonably require in order to carry out more effectively the purposes of this
Agreement or the other Credit Documents, including to subject any items of
Collateral, intended to now or hereafter be covered, to the Liens created by the
Collateral Documents, to perfect and maintain such Liens (in the case of any
aircraft constituting Collateral acquired by a Credit Party, it being understood
that such Credit Party shall perfect such Liens within 90 days of the date of
such acquisition), and to assure, convey, assign, transfer and confirm unto
Administrative Agent the property and rights hereby conveyed and assigned or
intended to now or hereafter be conveyed or assigned or which any Credit Party
may be or may hereafter become bound to convey or to assign to Administrative
Agent or Collateral Agent or for carrying out the intention of or facilitating
the performance of the terms of this Agreement, or any other Credit Documents or
for filing, registering or recording this Agreement or any other Credit
Documents. Promptly upon a reasonable request each Credit Party shall execute
and deliver, and hereby authorizes the Agent to execute and file in the name of
such Credit Party, to the extent the Administrative Agent may lawfully do so,
one or more financing statements, chattel mortgages or comparable security
instruments to evidence more effectively the Liens of the Collateral Documents
upon the Collateral.
5.16. Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain (i) ratings by Moody’s and S&P with respect to
the credit facilities hereunder, and (ii) corporate family ratings by Moody’s
and S&P with respect to Borrower.
5.17. PA Sale Proceeds. Borrower shall cause each PA Subsidiary that receives
proceeds (excluding the first $25,000,000 of such proceeds received after the
Closing Date) from a sale or other transfer of all or any portion of a PA
Project to apply all such net after-tax proceeds (net of the share of such
proceeds that would be payable to other equity holders in such PA Subsidiary in
accordance with its Organizational Documents) first, to repay in full all
amounts outstanding under any PA Investment Notes owed by it within ten days of
the receipt thereof, and second, to make dividends or other distributions to the
Credit Parties. Upon receipt of such proceeds, the Credit Parties shall apply
all such proceeds in accordance with Section 2.14(a).
5.18. Real Estate Matters. No later than 60 days following each incurrence of
New Senior Secured Notes, Borrower shall, if reasonably requested by Collateral
Agent (or may, with the consent of the Collateral Agent), deliver or cause to be
delivered the following:
(i) amendments to the Security Agreement or any other Collateral Document for
purposes of securing any New Senior Secured Notes thereunder and reflecting the
terms of the First Lien Intercreditor Agreement and to each Deed of Trust to
which a Credit Party is then party (except to the extent the Administrative
Agent determines such amendment is not required) for purposes of providing the
benefit of the security interest of such Deed of Trust for the benefit of the
holders of such New Senior Secured Notes on substantially the same basis as is
provided under the Security Agreement (and with such other changes as are
reasonably acceptable to the Collateral Agent and Borrower);
Credit and Guaranty Agreement

 

103



--------------------------------------------------------------------------------



 



(ii) executed legal opinions, in form and substance reasonably satisfactory to
the Collateral Agent, with respect to such amended Deed of Trust; and
(iii) title policy endorsements consistent with those required for New Term
Loans and described in Section 3.2(a)(iv).
SECTION 6. NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms of this Agreement) of all Letters of Credit, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 6.
6.1. Indebtedness. No Credit Party shall, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:
(a) the Secured Obligations;
(b) subject to the last sentence of this Section 6.1, Indebtedness existing on
the Closing Date and set forth on Schedule 6.1 and refinancing of such
Indebtedness in a principal amount not in excess of that which is outstanding on
the Closing Date (as such principal amount has been permanently reduced
following the Closing Date) (plus Refinancing Fees);
(c) the Credit Parties may become and remain liable with respect to Investments
permitted by Section 6.3 to the extent constituting Indebtedness;
(d) any Credit Party may become and remain liable for Indebtedness represented
by FF&E Facilities or any refinancing thereof pursuant to the terms hereof in an
aggregate principal amount not to exceed at any time $250,000,000 (plus, in
connection with any refinancing of such FF&E Facilities, Refinancing Fees);
(e) Indebtedness of any Guarantor to Borrower or to any other Guarantor, or of
Borrower to any Guarantor; provided, (i) all such Indebtedness in the form of
loans shall be evidenced by the Intercompany Note, which shall be subject to a
First Priority Lien pursuant to the Security Agreement, (ii) all such
Indebtedness in the form of loans shall be unsecured and subordinated in right
of payment to the payment in full of the Secured Obligations pursuant to the
terms of the Intercompany Note, and (iii) any payment by any such Guarantor
under any guaranty of the Secured Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such Subsidiary to Borrower
or to any of its Subsidiaries for whose benefit such payment is made;
Credit and Guaranty Agreement

 

104



--------------------------------------------------------------------------------



 



(f) any Credit Party may become and remain liable for Non-Recourse Financing
used to finance the construction, installation, purchase or lease of personal or
real property for use in the business of a Credit Party (and any refinancing of
such Indebtedness); provided that the Indebtedness incurred pursuant to this
clause (f) shall not exceed $75,000,000 (plus Refinancing Fees) outstanding at
any time;
(g) to the extent that such incurrence does not result in the incurrence by any
Credit Party of any obligation for the payment of borrowed money of others,
Indebtedness of any Credit Party incurred solely in respect of (i) performance
bonds, completion guarantees, standby letters of credit or bankers’ acceptances,
letters of credit in order to provide security for workers’ compensation claims,
payment obligations in connection with self insurance or similar requirements,
surety and similar bonds, statutory claims of lessors, licensees, contractors,
franchisees or customers, bonds securing the performance of judgments or a stay
of process in proceedings to enforce a contested liability or in connection with
any order or decree in any legal proceeding, provided, that such Indebtedness
was incurred in the ordinary course of business of such Credit Party and in an
aggregate principal amount outstanding under this clause (i) at any one time of
less than $85,000,000 and (ii) bonds securing the performance of judgments or a
stay of process in proceedings to enforce a contested liability or in connection
with any order or decree in any legal proceeding, to the extent that such
Indebtedness is in an aggregate principal amount outstanding under this clause
(ii) at any one time of less than $65,000,000;
(h) so long as no Potential Event of Default or Event of Default has occurred
and is continuing or would result therefrom (other than any Potential Event of
Default or Event of Default that would be cured by the incurrence thereof), any
Credit Party may become and remain liable with respect to unsecured
Indebtedness; provided that at the time of incurrence, (i) Borrower’s
Consolidated Senior Leverage Ratio does not exceed 3.00:1.00 on a pro forma
basis after giving effect to the incurrence of such Indebtedness and the use of
proceeds therefrom; (ii) there shall be no scheduled amortization of principal
on any portion of such Indebtedness until a date six months following the latest
Term Loan Maturity Date; (iii) the applicable final maturity date of such
Indebtedness shall be a date not earlier than six months following the latest
Term Loan Maturity Date; and (iv) the covenants, defaults (and events of
default), redemption and other prepayment events, remedies, acceleration rights,
subordination provisions and other material terms applicable to such
Indebtedness shall not be materially more restrictive to the Credit Parties,
taken as a whole, than such provisions contained in this Agreement, as
reasonably determined by the board of directors of Borrower;
(i) so long as no Potential Event of Default or Event of Default has occurred
and is continuing or would result therefrom, any Credit Party may become and
remain liable with respect to other Indebtedness in an aggregate principal
amount not to exceed, at any time outstanding $50,000,000;
(j) the incurrence by any Credit Party of Indebtedness (which may include
Capital Lease obligations, mortgage financings or purchase money obligations),
in each case incurred for the purpose of financing all or any part of the
purchase price or cost of construction, installation and/or improvement of
property, plant or equipment used in the business of Borrower or the
construction, installation, purchase or lease of real or personal property or
equipment (including any refinancings thereof), in an aggregate principal amount
not to exceed, at any time outstanding, $85,000,000 (plus any Refinancing Fees);
Credit and Guaranty Agreement

 

105



--------------------------------------------------------------------------------



 



(k) Indebtedness arising from any agreement entered into by any Credit Party
providing for indemnification, purchase price adjustment or similar obligations,
in each case, incurred or assumed in connection with an Asset Sale;
(l) to the extent it constitutes Indebtedness, obligations under Hedging
Agreements that are incurred (i) with respect to any Indebtedness that is
permitted by the terms of this Agreement to be outstanding, (ii) for the purpose
of fixing or hedging currency exchange rate risk with respect to any currency
exchanges, or (iii) for the purpose of fixing or hedging commodities risk in
connection with commodities to which a Credit Party has actual exposure and not
for speculative purposes;
(m) the LVSC Notes and guaranties of the LVSC Notes;
(n) guaranties of LVSC Aircraft Financing;
(o) guaranties of up to $50,000,000 in aggregate principal amount of
Indebtedness at any one time outstanding of the PA Subsidiaries; provided such
Indebtedness of the PA Subsidiaries is not prohibited from being incurred
pursuant to the terms of any PA Investment Note;
(p) subject to the conditions set forth in Section 6.3(h) (other than clause
(iv) thereof) or 6.3(n), as applicable, guaranties (which guaranties shall
reduce amounts available pursuant to the Section 6.3(h) or 6.3(n), as
applicable, on a dollar-for-dollar basis), made on behalf of Excluded
Subsidiaries or Joint Ventures, so long as (i) both before and after giving
effect to the incurrence of such guaranty, no Potential Event of Default or
Event of Default has occurred or is continuing, and (ii) the applicable dollar
limitations set forth in Section 6.3(h) or Section 6.3(n), as the case may be,
would not be exceeded after giving effect to such incurrence when aggregated
(without duplication) with all Indebtedness incurred pursuant to this clause in
reliance on the applicable clause of Section 6.3 if such guaranty was instead
being incurred as an Investment thereunder;
(q) the Credit Parties may become and remain liable for customary indemnities
under the Project Documents and the Resort Complex Operative Documents; and
(r) New Senior Secured Notes and refinancings, renewals, refundings, defeasances
and substitutions thereof that do not increase the outstanding principal amount
thereof (plus Refinancing Fees) and guaranties thereof.
Credit and Guaranty Agreement

 

106



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, any permitted refinancing (in each case, the “New
Indebtedness” of Indebtedness expressly contemplated by clause (b) or (r) of
this Section 6.1 shall only be permitted if (i) after giving effect to such New
Indebtedness, no Potential Event of Default or Event of Default has occurred and
is continuing, (ii) the aggregate scheduled installments of amortization of
principal (net of any increases in principal due to the capitalization of
Refinancing Fees) of such New Indebtedness in any Fiscal Year shall not exceed
the scheduled installments of amortization of principal of the Indebtedness
being refinanced in each such Fiscal Year (on a cumulative basis taking into
account any such amortization in any prior Fiscal Years scheduled under such
Indebtedness being refinanced), (iii) the covenants, defaults, redemption and
other prepayment provisions, remedies and acceleration provisions of such New
Indebtedness (other than interest rate and redemption premiums) shall not be
materially more restrictive to the Credit Parties, taken as a whole, than the
Indebtedness being refinanced (in the case of clause (r), as determined by the
Board of Directors of Borrower and evidenced by an Officer’s Certificate
delivered to the Administrative Agent), (iv) the applicable final maturity date
of such Indebtedness shall not be earlier than the applicable final maturity
date of the Indebtedness being refinanced and (v) in the case of clause
(r) above, all the requirements of the proviso to the definition of the term
“New Senior Secured Notes” (other than the requirement to comply with
Section 2.14(c)) are met with respect to such New Indebtedness.
6.2. Liens and Other Matters. No Credit Party shall directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of such Credit Party, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
except:
(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
(b) Liens for Taxes, assessments or governmental claims if obligations with
respect thereto are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted;
(c) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case, incurred
in the ordinary course of business or in connection with the development,
construction or operation of the Resort Complex (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 5 days) are being contested in good faith by
appropriate proceedings, so long as (A) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (B) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of the Collateral on account of such Lien or (iii) with
respect to Liens of mechanics, repairmen, workmen and materialmen, with respect
to which Borrower has obtained a title insurance endorsement insuring against
losses arising therewith or Borrower has bonded such Lien within a reasonable
time after becoming aware of the existence thereof;
Credit and Guaranty Agreement

 

107



--------------------------------------------------------------------------------



 



(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), incurred in the ordinary
course of business or in connection with the development, construction or
operation of the Resort Complex (i) for amounts not yet overdue, (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as (A) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts and (B) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien or (iii) with respect to
Liens of mechanics, repairmen, workmen and materialmen, with respect to which
Borrower has obtained a title insurance endorsement insuring against losses
arising therewith or Borrower has bonded such Lien within a reasonable time
after becoming aware of the existence thereof;
(e) easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other defects or irregularities in title, in each case, which
do not and will not interfere in any material respect with the ordinary conduct
of the business of the Credit Parties;
(f) leases or subleases granted to third parties in accordance with any
applicable terms of this Agreement and the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Credit Parties and any leasehold mortgage in favor of a party financing the
lessee under any such lease, provided no Credit Party is liable for the payment
of any principal of, or interest, premiums or fees on, such financing;
(g) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
(h) Liens solely on any cash earnest money deposits made by any Credit Party in
connection with any letter of intent or purchase agreement permitted hereunder;
(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(k) any zoning or other law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
(l) licenses of patents, copyrights, trademarks and other intellectual property
rights granted by Credit Parties in the ordinary course of business and not
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of such Credit Party;
(m) Liens described in Schedule 6.2 or on a title report or Mortgage Policy
delivered pursuant hereto;
(n) Liens securing Indebtedness permitted pursuant to Sections 6.1(f) and/or
(j); provided that such Liens extend only to the real property and/or personal
property (including Specified FF&E) that is constructed, purchased, leased,
financed or refinanced with the proceeds of such Indebtedness and to any related
assets and rights, including proceeds of such property or Indebtedness and
related collateral accounts in which such proceeds are held and any related
assets or rights;
Credit and Guaranty Agreement

 

108



--------------------------------------------------------------------------------



 



(o) (i) Liens to secure a stay of process in proceedings to enforce a contested
liability, or required in connection with the institution of legal proceedings
or in connection with any other order or decree in any such proceeding or in
connection with any contest of any Tax or other governmental charge, or deposits
with a Governmental Authority entitling any Credit Party to maintain
self-insurance or to participate in other specified insurance arrangements, or
(ii) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h); provided that such Liens referred to in this clause (o) to the
extent such liens secure Indebtedness, shall not exceed the amounts specified in
Section 6.1(g);
(p) Liens on real property of Borrower arising pursuant to the Harrah’s Shared
Roadway Agreement or the Harrah’s Shared Garage Lease (as in effect on the
Closing Date) and any similar Liens arising pursuant to any amendments thereto;
(q) Liens created or contemplated under the Cooperation Agreement, HVAC Services
Agreements and the Walgreens’ Documents;
(r) Liens on property of a Person existing at the time such Person became a
Credit Party, is merged into or consolidated with or into, or wound up into,
Borrower or any other Credit Party; provided, that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition, merger or consolidation or winding up and do not extend to any
other assets other than those of the Person acquired by, merged into or
consolidated with Borrower or such other Credit Party;
(s) Liens on property existing at the time of acquisition thereof by Borrower or
any other Credit Party; provided that such Liens were in existence prior to the
consummation of, and were not entered into in contemplation of, such acquisition
and do not extend to any other assets other than those so acquired;
(t) Liens incurred in connection with the construction of pedestrian bridges
over (x) Las Vegas Boulevard and Sands Avenue and/or (y) Koval Lane and Sands
Avenue; provided that such Liens will not (i) materially interfere with, impair
or detract from the operation of the business of the Credit Parties or the
construction or operation of the Resort Complex or (ii) cause a material
decrease in the value of the Collateral;
(u) Liens on cash deposits and Cash Equivalents incurred in connection with
Hedging Agreements;
(v) Liens incurred in connection with the exchange of property with a
governmental agency or adjoining property owner, or any other similar
transaction with respect to the Resort Complex in accordance with the terms of
Section 6.7(u);
(w) Liens created by or contemplated under the documents governing the use,
management and operation of residential condominium units (or “condo-hotel” or
“timeshare” units) that are at or a part of the Resort Complex (including
condominium declarations and by-laws and CC&R’s);
Credit and Guaranty Agreement

 

109



--------------------------------------------------------------------------------



 



(x) Liens securing the LVSC Notes or the New Senior Secured Notes to the extent
contemplated by the Collateral Documents or otherwise (pursuant to documentation
reasonably satisfactory to the Administrative Agent) on a pari passu basis with
the Secured Obligations;
(y) Liens on Specified FF&E securing obligations in respect of a FF&E Facility;
provided, the secured parties under such FF&E Facility or their representative
have entered into an intercreditor agreement on terms and conditions
substantially similar to the Existing GE FF&E Intercreditor Agreement (as
defined in the Existing Credit Agreement) or otherwise reasonably satisfactory
to the Administrative Agent;
(z) easements, restrictions, rights of way, encroachments and other minor
defects or irregularities in title incurred in connection with the traffic study
relating to increased traffic on Las Vegas Boulevard and Sands Avenue as a
result of completion of the Resort Complex;
(aa) Liens in connection with any defeasance of the LVSC Notes, Liens in favor
of the LVSC Notes Indenture Trustee on any amounts held in a defeasance account
pursuant to a defeasance trust agreement and any proceeds held in such account
for the benefit of the holders of such LVSC Notes;
(bb) Liens in connection with any defeasance of the New Senior Secured Notes,
Liens in favor of a trustee on behalf of holders of New Senior Secured Notes on
any amounts held in a defeasance account pursuant to a defeasance trust
agreement and any proceeds held in such account for the benefit of the holders
of such New Senior Secured Notes; and
(cc) other Liens securing Indebtedness in an aggregate amount not to exceed
$25,000,000 at any one time outstanding.
6.3. Investments; Joint Ventures; Formation of Subsidiaries. No Credit Party
shall, directly or indirectly, make or own any Investment in any Person,
including any Joint Venture or otherwise Invest in any Excluded Subsidiary,
except:
(a) Investments in Cash and Cash Equivalents;
(b) Investments existing on the Closing Date and described in Schedule 6.3;
(c) Investments (including the formation or creation of a Subsidiary in
compliance with the terms of this Agreement) by Borrower in any other Credit
Party or by any other Credit Party in Borrower or other Credit Parties;
(d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with this
Agreement;
(e) receivables owing to any Credit Party if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as such Credit Party deems reasonable under the
circumstances;
Credit and Guaranty Agreement

 

110



--------------------------------------------------------------------------------



 



(f) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
(g) the Credit Parties may invest in any Excluded Subsidiary or in any Joint
Venture any cash or other property (x) contributed to Borrower in exchange for
common equity; provided such contribution is not being made pursuant to the last
sentence of the definition of Consolidated Adjusted EBITDA, or (y) contributed
to Borrower in the form of Shareholder Subordinated Indebtedness;
(h) so long as no Event of Default or Potential Event of Default shall have
occurred and be continuing or would result therefrom, any Credit Party may form
and make Investments in Excluded Subsidiaries and in Joint Ventures (including
Supplier Joint Ventures) of up to $2,100,000,000 in the aggregate outstanding at
any time (less any outstanding guaranties incurred pursuant to Section 6.1(p));
provided that (i) outstanding Investments in Joint Ventures and/or non-wholly
owned Excluded Subsidiaries (excluding Excluded Subsidiaries that are not
wholly-owned solely due to minority interests held as required by local law, or
directors’ qualifying shares) shall not be permitted to exceed $525,000,000 at
any time, (ii) no such Joint Venture or Excluded Subsidiary shall own or operate
or possess any material license, franchise or right used in connection with the
ownership or operation of the Resort Complex or any material project assets of
any Credit Party, (iii) in the case of any Investment in a Supplier Joint
Venture, Borrower shall have delivered an Officers’ Certificate which certifies
that in the reasonable judgment of such officers the Investment in such Supplier
Joint Venture will result in an economic benefit to Borrower (taking into
account such Investment) as a result of a reduction in the cost of the goods or
services being acquired from the Supplier Joint Venture over the life of the
Investment; and (iv) in the case of an Excluded Subsidiary or Joint Venture,
none of the Credit Parties shall incur any liabilities or contingent obligations
in respect of the obligations of such Excluded Subsidiary or Joint Venture
except for (x) guaranties otherwise permitted hereunder, and (y) customary or
“market standard” non-recourse carve-out indemnities, including fraud and
environmental indemnities;
(i) loans or advances to their employees or directors or former employees or
directors (A) to fund the exercise price of options granted under LVSC’s stock
option plans or agreements or employment agreements, as approved by LVSC’s Board
of Directors or (B) for other purposes in an amount not to exceed $5,000,000 in
the aggregate outstanding at any time;
(j) Investments consisting of securities or other obligations received in
settlement of debt created in the ordinary course of business and owing to such
Credit Party or in satisfaction of judgments;
(k) Investments out of the proceeds of the substantially concurrent sale or
issuance of Equity Interests of Borrower (or, to the extent the proceeds of such
issuance are contributed to Borrower or any other Credit Party as common equity,
of LVSC);
Credit and Guaranty Agreement

 

111



--------------------------------------------------------------------------------



 



(l) Investments in the PA Subsidiaries to develop the PA Projects; provided that
no more than 30% (or such greater percentage as Administrative Agent shall
approve) of the Investments made in any PA Project shall be in the form of
common equity and the balance of such Investments shall be pursuant to PA
Investment Notes (it being understood that up to $225,000,000 of Investments in
the form of common equity may be made prior to any Investments being made
pursuant to PA Investment Notes, so long as thereafter all Investments are made
pursuant to PA Investment Notes until such time as the percentages required by
this clause (l) have been attained);
(m) to the extent constituting Investments, transfers of Intellectual Property
permitted pursuant to Section 6.7(t); and
(n) the Credit Parties may make Investments in an amount equal to the sum of
(1) 50% of (a) the Consolidated Net Income of the Credit Parties for the period
(taken as one accounting period) from April 1, 2007, to the end of Borrower’s
most recently ended Fiscal Quarter for which internal financial statements are
available (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit) less (b) the amount paid or to be paid in
respect of such period pursuant to Section 6.5(c) to shareholders or members
other than Borrower, plus (2) without duplication, 100% of the aggregate net
cash proceeds received by Borrower since the Closing Date from capital
contributions (other than cash equity contributions made by Adelson or any of
his Affiliates (x) to be included in Consolidated Adjusted EBITDA to meet the
financial covenants set forth in Section 6.6 or (y) to the extent that the
proceeds of such cash were deducted in determining Consolidated Total Debt on
the last day of any preceding Fiscal Quarter) or the issue or sale of Equity
Interests or debt Securities of Borrower that have been converted into or
exchanged for such Equity Interests of Borrower (other than Equity Interests or
such debt Securities of Borrower sold to another Credit Party) plus (3) to the
extent not otherwise included in the Credit Parties’ Consolidated Net Income,
100% of the cash dividends or other cash returns on capital or the amount of the
cash principal and interest payments received since April 1, 2007, by Borrower
or any other Credit Party from any Excluded Subsidiary or in respect of any
Joint Venture (other than dividends or distributions to pay obligations of or
with respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary made under this
Section 6.3 has been received or the entire amount of such Investment in a Joint
Venture made under this Section 6.3 has been returned, as the case may be, and
50% of such amounts thereafter, minus the aggregate amount of Restricted
Payments made pursuant to clause (y) of Section 6.5(g); provided, however that
in the event Borrower converts an Excluded Subsidiary to a Restricted
Subsidiary, Borrower may add back to this clause the aggregate amount of any
Investment in such Subsidiary that was an Investment made pursuant to
Section 6.3 at the time of such Investment;
in each case, it being understood that up to an aggregate of $250,000,000 of
such Investments pursuant to this Section 6.3, may instead be made through
Restricted Payments to LVSC as permitted by Section 6.5(l).
Credit and Guaranty Agreement

 

112



--------------------------------------------------------------------------------



 



6.4. Restrictions on Subsidiary Distributions. Except as provided herein or in
the other Credit Documents, no Credit Party shall create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on any of such Restricted Subsidiary’s Equity
Interests owned by any other Credit Party, (b) repay or prepay any Indebtedness
owed by such Restricted Subsidiary to any other Credit Party, (c) make loans or
advances to any other Credit Party, or (d) transfer, lease or license any of its
property or assets to any other Credit Party other than restrictions (i) in
agreements evidencing Indebtedness permitted by Sections 6.1(f) or (j) or any
related collateral documents that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement, (iv) as provided in any
FF&E Facility Agreements or the documentation governing the LVSC Notes or the
New Senior Secured Notes (in each case, including any related guaranties,
collateral documents or intercreditor agreements) or any Permitted Subordinated
Indebtedness, (v) any instrument governing Indebtedness or Equity Securities of
a Person acquired by a Credit Party as in effect at the time of such acquisition
or of an Excluded Subsidiary at the time of its designation as a Restricted
Subsidiary (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition or designation), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired or designated, (vi) restrictions on cash or other deposits or net worth
imposed under contracts entered into in the ordinary course of business,
(vii) with respect to restrictions of the type set forth in clause (d) above, as
set forth in any agreement relating to Indebtedness permitted to be secured by
Permitted Liens so long as such restrictions only extend to the assets secured
by such Permitted Liens, or (viii) as required by applicable law or any
applicable rule or order of any gaming authority.
6.5. Restricted Payments. The Credit Parties shall not, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment,
except:
(a) Borrower may make regularly scheduled or required payments of interest in
respect of Permitted Subordinated Indebtedness of Borrower in accordance with
the terms of, and only to the extent required by the agreement pursuant to which
such Permitted Subordinated Indebtedness was issued and such payments are not
otherwise prohibited by the terms of this Agreement; provided that (i) any such
payments may be made only to the extent no Event of Default or Potential Event
of Default shall then exist and be continuing or would result therefrom and
(ii) any such payments may be made only to the extent that the Consolidated
Interest Coverage Ratio without giving effect to any Conforming L/C or
substitute cash equity contribution by Adelson or his Related Parties or
Affiliates pursuant to the last sentence of the definition of Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ended on the most recent
Quarterly Date preceding such payment or such shorter period tested on such
Quarterly Date under Section 6.6(a) (determined on a pro forma basis as though
such payment had been made during the period tested as of such Quarterly Date
under Section 6.6(a)) would have been in compliance with the requirements of
Section 6.6(a) as certified to Administrative Agent by the chief financial
officer of Borrower, on behalf of Borrower, at the time of such payment;
Credit and Guaranty Agreement

 

113



--------------------------------------------------------------------------------



 



(b) the Credit Parties may redeem or purchase any Equity Interests in any Credit
Party or any Indebtedness of any Credit Party to the extent required by any
Nevada Gaming Authority or any other applicable gaming authority in order to
preserve a material Gaming License, provided that so long as such efforts do not
jeopardize any material Gaming License, Borrower shall have diligently tried to
find a third-party purchaser for such Equity Interests or Indebtedness and no
third-party purchaser acceptable to the Nevada Gaming Authority is willing to
purchase such Equity Interests or Indebtedness within a time period acceptable
to the Nevada Gaming Authority;
(c) Borrower and the other Credit Parties that are required or permitted to file
a consolidated tax return with LVSC shall be entitled to make payments to LVSC
pursuant to the Tax Sharing Agreement or another tax sharing agreement entered
into pursuant to Section 6.9(i), and shall be entitled to make “catch up” cash
distributions in an amount not to exceed $25,000,000 to LVSC for taxes that
would have been distributable, but were not distributed, to LVSC in respect of
LVSC’s 2006 tax year and the first quarter of 2007;
(d) the Credit Parties may make Restricted Payments to other Credit Parties;
(e) Borrower may make cash distributions to LVSC to enable LVSC to make
repurchases of its capital stock upon the death, disability or termination of a
director, officer or employee or former director, officer or employee of LVSC or
its subsidiaries or upon exercise of stock options, in each case, in accordance
with employment agreements or option plans or agreements in effect on the
Closing Date or approved by the Board of Directors of LVSC;
(f) the Credit Parties may make cash Restricted Payments to LVSC to enable LVSC
(1) to pay franchise taxes, accounting, legal and other fees required to
maintain its corporate existence, (2) to provide for any other reasonable and
customary operating costs and overhead expenses, and (3) to enable LVSC to pay
customary and reasonable costs and expenses of a proposed offering of securities
or incurrence of Indebtedness of LVSC that is not consummated;
(g) Borrower may make other Restricted Payments so long as no Event of Default
or Potential Event of Default shall exist and be continuing or would result
therefrom, in an amount not to exceed, in the aggregate (x) $50,000,000, plus
(y) the sum of (1) 50% of (A) the Consolidated Net Income of the Credit Parties
for the period (taken as one accounting period) from April 1, 2007 to the end of
Borrower’s most recently ended Fiscal Quarter for which internal financial
statements are available (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit) less (B) the amount paid or to
be paid in respect of such period pursuant to Section 6.5(c) to shareholders or
members other than Borrower, plus (2) without duplication, 100% of the aggregate
net cash proceeds received by Borrower since the Closing Date from capital
contributions (other than cash equity contributions made by Adelson or any of
his Affiliates (x) to be included in Consolidated Adjusted EBITDA to meet the
financial covenants set forth in Section 6.6 or (y) to the extent that the
proceeds of such cash were deducted in determining Consolidated Total Debt on
the last day of any preceding Fiscal Quarter) or the issue or sale of Equity
Interests or debt Securities of Borrower that have been converted into or
exchanged for such Equity Interests of Borrower (other than Equity Interests or
such debt Securities of Borrower sold to another Credit Party) plus (3) to the
extent not otherwise included in the Credit Parties’ Consolidated Net Income,
100% of the cash dividends or other cash returns on capital or the amount of the
cash principal and interest payments received since April 1, 2007, by Borrower
or any other Credit Party from any Excluded Subsidiary or in respect of any
Joint Venture (other than dividends or distributions to pay obligations of or
with respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary pursuant to Section 6.3
has been received or the entire amount of such Investment in a Joint Venture
pursuant to Section 6.3 has been returned, as the case may be, and 50% of such
amounts thereafter; minus the aggregate amount of Investments made pursuant to
Section 6.3(n);
Credit and Guaranty Agreement

 

114



--------------------------------------------------------------------------------



 



(h) Borrower may pay dividends or make distributions to LVSC to allow LVSC to
(A) redeem, repurchase, retire or otherwise acquire for value any LVSC Notes or
New Senior Secured Notes; provided, Borrower shall substantially
contemporaneously with payment for such LVSC Notes or New Senior Secured Notes
(except in connection with any prepayment or repurchase of New Senior Secured
Notes with Net Asset Sale Proceeds or Net Loss Proceeds as contemplated by
Section 2.14(a) or (b)), prepay the Loans and/or permanently reduce the
Revolving Commitment in the manner set forth in Section 2.15(b) by an aggregate
principal amount equal to the amount of such dividend or distribution used to
redeem, repurchase, retire or otherwise acquire for value the LVSC Notes or New
Senior Secured Notes, as applicable, in connection with such Restricted Payment
(except the foregoing proviso shall not apply if such dividends or distributions
to LVSC constitute Net Debt Proceeds from the issuance of New Senior Secured
Notes and are used to redeem, repurchase or otherwise acquire for value any LVSC
Notes), and (B) make scheduled principal and interest payments (and with respect
to clause (i) and (ii) only, liquidated damages) on (i) the LVSC Notes, (ii) the
New Senior Secured Notes and (iii) the LVSC Aircraft Financing;
(i) Borrower may make other cash dividends or distributions to LVSC up to an
aggregate amount not to exceed $25,000,000;
(j) Sands Pennsylvania, Inc. (and any other Restricted Subsidiaries formed or
acquired after the Closing Date that are owned in part by non-Credit Parties)
may make dividends and other distributions to the holders of its Equity
Interests who are not Credit Parties as and when required by its Organizational
Documents;
(k) to the extent constituting Restricted Payments, Borrower may make transfers
of Intellectual Property permitted by Section 6.7(t);
(l) Borrower may make Restricted Payments, up to an aggregate of $250,000,000
for all such Restricted Payments (and which Restricted Payments shall reduce
amounts available pursuant to the applicable clause of Section 6.3 on a
dollar-for-dollar basis), to LVSC, to allow LVSC to make Investments that would
otherwise be permitted to be made by the Credit Parties pursuant to Section 6.3;
provided the proceeds of such Restricted Payments are in fact utilized by LVSC
for such purpose; and
Credit and Guaranty Agreement

 

115



--------------------------------------------------------------------------------



 



(m) Borrower may transfer its Equity Interests in Interface to LVSC; provided
that Interface continues to be a Restricted Subsidiary and Guarantor hereunder,
directly wholly-owned by LVSC, and bound by all provisions of the Credit
Documents to the same extent as if it were a Restricted Subsidiary wholly-owned
by Borrower.
6.6. Financial Covenants.
(a) Interest Coverage Ratio. For so long as any Revolving Loans, Revolving
Commitments or Delayed Draw II Term Loans are outstanding, Borrower will not
permit the Consolidated Interest Coverage Ratio as of the last day of any Fiscal
Quarter to be less than 2:00 to 1:00.
(b) Leverage Ratio. Borrower shall not permit the Consolidated Leverage Ratio as
of the last day of any Fiscal Quarter occurring during any period set forth
below to be greater than the ratio set forth opposite such period:

          Fiscal Quarter   Leverage Ratio  
July 1, 2010 – June 30, 2011
    6.50:1.00  
July 1, 2011 – December 31, 2011
    6.00:1.00  
January 1, 2012 – June 30, 2012
    5.50:1.00  
July 1, 2012 and thereafter
    5.00:1.00  

6.7. Fundamental Changes; Disposition of Assets. The Credit Parties shall not
alter the corporate, capital or legal structure (except with respect to changes
in capital structure to the extent a Change of Control does not occur as a
result thereof) of any Credit Party, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (other than inventory in the ordinary course of
business), except:
(a) the Credit Parties may consummate the Palazzo Condo Tower Sales (or the sale
of the Palazzo Condo Tower or any portion thereof, or the equity interest in the
entity which owns the Palazzo Condo Tower so long as such entity does not have
any material assets not solely related to the Palazzo Condo Tower);
(b) the Credit Parties may dispose of obsolete, worn out or surplus assets or
assets no longer used or useful in the business of the Credit Parties in each
case to the extent in the ordinary course of business, provided that either
(i) such disposal does not materially adversely affect the value of the
Collateral or (ii) prior to or promptly following such disposal any such
property shall be replaced with other property of substantially equal utility
and a value at least substantially equal to that of the replaced property when
first acquired and free from any Liens other than Liens permitted under
Section 6.2 and by such removal and replacement the Credit Parties shall be
deemed to have subjected such replacement property to the Lien of the Collateral
Documents in favor of Lenders, as applicable;
Credit and Guaranty Agreement

 

116



--------------------------------------------------------------------------------



 



(c) the Credit Parties may sell or otherwise dispose of assets in transactions
that do not constitute Asset Sales;
(d) the Credit Parties may make Asset Sales of (x) assets other than Core
Assets, and (y) assets (so long as such sold assets do not include (i) any
Gaming License or (ii) any other material license or franchise used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such sale, assets of a Credit Party)) having a fair
market value (valued at the principal amount thereof in the case of non-Cash
proceeds consisting of notes or other debt Securities, and fair market value in
the case of other non-Cash proceeds) not in excess of $150,000,000; provided, in
each case, that (A) the consideration received for such assets shall be in an
amount at least equal to the fair market value (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities, and fair market value in the case of other non-Cash proceeds)
thereof in the judgment of the Board of Directors of Borrower; (B) at least 75%
of the consideration received shall be cash and/or Cash Equivalents; and (C) the
Net Asset Sale Proceeds of such Asset Sales shall be applied as required by
Section 2.14(a);
(e) the Credit Parties may have an Event of Loss or incur any Lien permitted
under Section 6.2;
(f) the Guarantors may issue equity Securities to Borrower or to any other
Guarantor;
(g) the Credit Parties may (i) be a party to any lease in effect on the
Restatement Date, each of which lease of real property is set forth on
Schedule 4.12 hereto (as such lease may be amended, modified or supplemented in
accordance with the terms of this Agreement) or (ii) enter into any lease in
connection with the business of the Credit Parties as may be permitted under
Section 6.11; provided that (A) no Event of Default shall exist and be
continuing at the time of such transaction or lease or would occur after or as a
result of entering into such transaction or lease (or immediately after any
renewal or extension thereof at the option of the Credit Parties), (B) such
transaction or lease will not materially interfere with, impair or detract from
the operation of the business of the Credit Parties, (C) such transaction or
lease contains terms such that the lease, taken as a whole, is commercially
reasonable and fair to the Credit Parties in light of prevailing or comparable
transactions in other casinos, hotels, hotel attractions or shopping venues or
other applicable venues, (D) no gaming or casino operations (other than the
operation of arcades and games for children) may be conducted on any space that
is subject to such transaction or lease other than by the Credit Parties, (E) no
lease may provide that the Credit Parties may subordinate its fee, condominium
or leasehold interest to any lessee or any party financing any lessee (except as
provided in the Casino Level Mall Lease), and (F) the tenant under such lease
(other than any lease for a term of 21 days or less) shall provide
Administrative Agent on behalf of the Lenders with a Subordination,
Non-Disturbance and Attornment Agreement substantially in the form of Exhibit O
hereto with such changes as Administrative Agent may approve, which approval
shall not be unreasonably withheld or delayed, or Administrative Agent shall be
satisfied that such lease contains reasonably comparable (or better) terms as to
subordination, attornment and non-disturbance with respect to its tenant as
would be obtained under an agreement in the form of Exhibit O.
Credit and Guaranty Agreement

 

117



--------------------------------------------------------------------------------



 



(h) any Guarantor may be merged or consolidated with (or liquidated into) any
other Guarantor or Borrower;
(i) (A) the Credit Parties may sell, lease or otherwise transfer assets to each
other, and (B) the Credit Parties may sell, lease or otherwise transfer assets
to Excluded Subsidiaries and Joint Ventures to the extent constituting
Investments permitted by Section 6.3;
(j) Borrower may dedicate space for the purpose of the construction of (i) a
mass transit system, (ii) a pedestrian bridge over Las Vegas Boulevard and Sands
Avenue or similar structures to facilitate pedestrian traffic, (iii) a
pedestrian bridge over Koval Lane and Sands Avenue to facilitate pedestrian
traffic between the land owned east of Koval Lane along Sands Avenue (“Sands Off
Site Land”) and the Resort Complex, (iv) right turn lanes or other roadway
dedications at or near the Resort Complex, the Sands Off Site Land or other off
site land that may be acquired in the future and (v) other improvements relating
to vehicular, mass transit and/or pedestrian access or movement; provided, in
each case, that either (A) such dedication does not materially impair the use or
operations of either of the Palazzo Project or the Venetian Facility, or
(B) Borrower believes in its good faith judgment that the failure to so dedicate
such space would be reasonably likely to result in the taking or condemnation of
such space by a Governmental Authority, or the taking of another action adverse
to the Credit Parties by a Governmental Authority;
(k) Borrower may license trademarks and trade names in the ordinary course of
business;
(l) the Credit Parties may transfer any assets leased or acquired with proceeds
of a Non-Recourse Financing permitted under Section 6.1 or any other financing
permitted under Section 6.1 and secured by a Lien permitted under Section 6.2 to
the lender providing such financing or its designee upon default, expiration or
termination of such Non-Recourse Financing or other financing;
(m) Borrower may sell receivables for fair market value in the ordinary course
of business;
(n) Borrower may merge into a holding company in order to create a new holding
company parent or to change its place of organization;
(o) Borrower may merge into a holding company in order to create a new holding
company parent, to change its place of organization, and Borrower may convert
into a “C corporation” or a partnership so long as it gives the Administrative
Agent at least thirty days’ notice before it changes its name, identity or
corporate structure and shall execute and deliver such instruments and documents
as may reasonably be required by the Administrative Agent to maintain a prior
perfected security interest in the Collateral;
(p) [Intentionally Omitted];
Credit and Guaranty Agreement

 

118



--------------------------------------------------------------------------------



 



(q) Sands Pennsylvania, Inc. may sell its equity interests in any PA Subsidiary
in accordance with the Organizational Documents thereof and the PA Contribution
Agreement;
(r) the Credit Parties may make exchanges of (x) assets other than Core Assets,
and (y) assets (so long as such assets do not include (i) any Gaming License or
(ii) any other material license, franchise or right used in connection with the
ownership or operation of the Resort Complex (other than solely with respect to
portions of the Resort Complex that are no longer, or will no longer be
following such exchange, assets of a Credit Party)) for either assets or Equity
Interests; provided that (A) the consideration received by the Credit Parties in
any such exchange have a fair market value (as determined in good faith by
Borrower) equal to the assets so exchanged; (B) in the case of clause (y), the
aggregate fair market value of all such exchanges does not exceed $175,000,000
during any calendar year; (C) the non-cash proceeds (other than Equity
Interests) from such exchange are pledged as Collateral to the extent required
by Section 5.15; (D) the cash portion of any proceeds received from such
exchange are applied as required by Section 2.14(a); and (E) no Potential Event
of Default or Event of Default is in existence at the time of any such exchange
or would be caused thereby;
(s) the Credit Parties may make distributions permitted under Section 6.5;
(t) any Credit Party may contribute, distribute, transfer or assign any of its
Intellectual Property and related rights to LVSC or any Excluded Subsidiary in
connection with a reorganization of the LVSC’s and its Subsidiaries’ portfolio
of Intellectual Property;
(u) the Credit Parties may transfer property to, or exchange property with, a
Governmental Authority or an adjoining property owner to facilitate the
development, construction or operation of the Resort Complex; provided that such
transfer or exchange is in the best interests of the Credit Parties in the
reasonable business judgment of the Board of Directors of Borrower; and
(v) the Credit Parties may dispose of construction equipment with a value of no
more than $10,000,000 in the aggregate.
6.8. Sale and Leasebacks. The Credit Parties shall not directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease, whether an Operating Lease or a Capital Lease, of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
(i) which the Credit Parties have sold or transferred or are to sell or transfer
to any other Person or (ii) which the Credit Parties intend to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Credit Parties to any Person in connection with such
lease, except that the Credit Parties may enter into sale-leaseback transactions
in connection with any Non-Recourse Financing permitted hereunder.
Credit and Guaranty Agreement

 

119



--------------------------------------------------------------------------------



 



6.9. Transactions with Shareholders and Affiliates. No Credit Party shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower (other than any transaction between
Credit Parties) on terms that are less favorable to such Credit Party, except,
that the Credit Parties may enter into and permit to exist:
(a) transactions that are on terms that are not less favorable to that Credit
Party than those that might be obtained at the time from a Person who is not
such an Affiliate;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Borrower, Interface and their respective
Subsidiaries;
(c) employment, secondment, compensation, indemnification, noncompetition or
confidentiality arrangements with employees or directors of a Credit Party or of
LVSC entered into in the ordinary course of business or as approved by a
majority of the independent members of the Board of Directors of Borrower or the
relevant Restricted Subsidiary for officers and other employees of Borrower,
Interface and their respective Subsidiaries (or a committee of such board, the
majority of which consists of independent directors) in its reasonable
determination;
(d) purchases of materials or services by the Credit Parties in the ordinary
course of business pursuant to the Procurement Services Agreement or otherwise
on arm’s length terms;
(e) license agreements with any Excluded Subsidiary or Joint Venture;
(f) Shareholder Subordinated Indebtedness;
(g) any agreement by an Excluded Subsidiary to pay management fees to the Credit
Parties directly or indirectly;
(h) Investments permitted by Section 6.3, Restricted Payments permitted by
Section 6.5, and Asset Sales permitted by Section 6.7;
(i) transactions contemplated by the Tax Sharing Agreement, or in lieu thereof,
another tax sharing agreement with LVSC in form and substance (including any
amendments thereto) reasonably satisfactory to the Administrative Agent;
(j) transactions contemplated by (i) the LVSC Corporate Services Agreement,
(ii) one or more other management or services agreements among Borrower, LVSC,
and/or Interface Employee Leasing, LLC, approved by the Administrative Agent,
such approval not to be unreasonably withheld or delayed, providing for certain
corporate, managerial, sourcing, aviation and/or hotel services, and (iii) any
amendments, modifications or supplements to any of the above, and the
transactions contemplated thereby; provided that such amendments or
modifications are approved by the Administrative Agent, such approval not to be
unreasonably withheld or delayed (it being agreed that any increase or decrease
to the allocation of indirect costs to Borrower of less than 10% shall be deemed
to be reasonable and shall not require any approval);
(k) transactions contemplated by (i) the Aircraft Agreements in existence on the
Closing Date, (ii) one or more other Aircraft Agreements, on terms not
materially worse, taken as a whole, to the Credit Parties or the Lenders than
the Aircraft Agreements in existence on the Closing Date or otherwise approved
by the Administrative Agent, such approval not to be unreasonably withheld or
delayed, and (iii) any amendments, modifications or supplements to any of the
above, and the transactions contemplated thereby; provided that such amendments
or modifications are not materially adverse to the Credit Parties or the Lenders
unless approved by the Administrative Agent;
Credit and Guaranty Agreement

 

120



--------------------------------------------------------------------------------



 



(l) the transactions contemplated by the PA Contribution Agreement (including
all exhibits thereto), the Organizational Documents of PA Retail and PA Gaming,
and each PA Investment Note entered into pursuant hereto;
(m) the transactions and agreements set forth on Schedule 6.9;
(n) registration rights agreements to provide for the registration under the
Securities Act of the capital stock interests held by Affiliates;
(o) the transactions contemplated by the Cooperation Agreement, each Project
Document and each HVAC Services Agreement;
(p) transactions permitted by Sections 6.1(m), (n), (o), (p) and (r), and
Section 6.2(x); and
(q) any transaction for the exchange of amounts denominated in Dollars, Hong
Kong Dollars, Macau Patacas, Singapore Dollars or any other currency for amounts
denominated in any other currencies among the Borrower and its Affiliates, if
(1) no fees are payable by the Borrower to such Affiliate and (2) the rate of
exchange for such transaction is determined as set forth on Schedule 6.9 (q).
6.10. Disposal of Subsidiary Stock. Except in connection with a transaction
(including a liquidation, dissolution, conveyance, sale, lease, transfer or
other disposition) permitted by Section 6.5(i) or Section 6.7(a), (c), (d), (h),
(i) or (s)), Borrower shall not, directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any shares of capital stock or other Equity
Interests of any Guarantor, except (i) to qualify directors if required by
applicable law and (ii) to the extent required by any Nevada Gaming Authority or
any other gaming authority in order to preserve a material Gaming License;
provided, however, that the valuation of such Guarantor for purposes of
determining whether such sale, assignment, pledge or disposition is permitted
under Section 6.5(i) or Section 6.7(c), (d) or (i) as the case may be, shall be
the fair market value of such Guarantor as a going concern, as determined by the
board of directors of LVSC.
6.11. Conduct of Business. The Credit Parties shall not engage in any business
activity except those business activities engaged in on the Closing Date and any
activity or business incidental, related or similar thereto, or any business or
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto, including any internet gaming, hotel, entertainment,
recreation, convention, trade show, meeting, travel, travel tour, retail sales,
residential condominium, “condo hotel,” “timeshare,” or other activity or
business designed to promote, market, support, develop, construct or enhance the
casino gaming, hotel, retail and entertainment mall and resort business operated
by the Credit Parties.
Credit and Guaranty Agreement

 

121



--------------------------------------------------------------------------------



 



6.12. Certain Restrictions on Changes to Certain Documents.
(a) The Credit Parties shall not agree to any material amendment to, or waive
any of their material rights under, any Material Contract (excluding the LVSC
Notes Documents, the Aircraft Financing Documents, any FF&E Facility Agreements,
and documents governing or relating to the issuance of the New Senior Secured
Notes) or enter into new Material Contracts (other than LVSC Notes Documents,
Aircraft Financing Documents, FF&E Facility Agreements, documents governing or
relating to the issuance of the New Senior Secured Notes and new Project
Documents permitted by, and in accordance with the terms of, the Cooperation
Agreement) without, in each case, obtaining the prior written consent of
Requisite Lenders if in any such case, such amendment or waiver or new Material
Contract or Permit could reasonably be expected to have a Material Adverse
Effect or otherwise adversely affect Lenders in any material respect.
(b) The Credit Parties shall not amend or otherwise change the terms of any
documents governing Permitted Subordinated Indebtedness (except in connection
with a defeasance or permitted refinancing thereof) or permit the termination
thereof (other than in accordance with the terms thereof), or make any payment
consistent with an amendment thereof or change thereto (except in connection
with a defeasance or permitted refinancing thereof), if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of the Indebtedness evidenced thereby (or a
trustee or other representative on their behalf) which would be materially
adverse to the Credit Parties or the Lenders.
(c) Notwithstanding the foregoing provisions of this Section 6.12, to the extent
not otherwise permitted pursuant to the terms of Section 6.12(a), on or after
the Closing Date, Borrower may enter into amendments to the Cooperation
Agreement (to cover the relationship between the Palazzo Condo Tower and the
rest of the Resort Complex, and to otherwise reflect the fact that the Resort
Complex includes the Palazzo Condo Tower), in each case, in form and substance
reasonably satisfactory to the Administrative Agent.
6.13. Fiscal Year. Borrower shall not change its Fiscal Year-end from
December 31.
6.14. No Joint Assessment. Without the prior written approval of Administrative
Agent, which approval may be granted, withheld, conditioned or delayed in its
sole discretion, the Credit Parties shall not suffer, permit or initiate, the
joint assessment of any parcel of Mortgaged Property (a) with any other real
property constituting a separate tax lot or (b) with any portion of any parcel
of Mortgaged Property which may be deemed to constitute personal property, or
any other procedure whereby the Lien of any Taxes which may be levied against
any such personal property shall be assessed or levied or charged to such
Mortgaged Property as a single Lien.
Credit and Guaranty Agreement

 

122



--------------------------------------------------------------------------------



 



6.15. No Further Negative Pledge. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or leases or to be sold
pursuant to an executed agreement with respect to an Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements or restrictions on cash or other deposits, in each case, entered into
in the ordinary course of business (provided that such restrictions are limited
to the property or assets secured by such Liens or the property or assets
subject to such leases, licenses or similar agreements, as the case may be), no
Credit Parties shall enter into any agreement prohibiting the creation or
assumption of any Lien to secure the Secured Obligations upon any of its
properties or assets, whether now owned or hereafter acquired other than (i) as
provided herein or in the other Credit Documents, (ii) as provided in the LVSC
Note Documents, or any FF&E Facility and the guarantees and collateral documents
relating thereto, or in any agreement relating to any LVSC Aircraft Financing,
the New Senior Secured Notes or to any other Indebtedness permitted to be
secured by Liens permitted under Section 6.2 other than Indebtedness permitted
to be incurred pursuant to Section 6.1(e) including any refinancing thereof
permitted hereunder provided that the provisions regarding the creation or
assumption of Liens is not less favorable to the Credit Parties or the Lenders
than those set forth in the documents evidencing the Indebtedness being
refinanced, or (iii) as required by applicable law or any applicable rule or
order of any gaming authority.
6.16. Restrictions Regarding PA Subsidiaries.
(a) Indebtedness. The Credit Parties shall not permit the PA Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except (i) Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $50,000,000 on terms reasonably satisfactory to the Administrative
Agent; and (ii) Indebtedness owed to a Credit Party, and guarantees thereof,
under the PA Investment Notes.
(b) Liens. Borrower shall not permit the PA Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien securing
Indebtedness (other than Indebtedness permitted pursuant to Section 6.16(a)) on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the PA Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien securing Indebtedness with respect
to any such property, asset, income or profits under the Uniform Commercial Code
of any state or under any similar recording or notice statute, except (i) First
Priority Liens on any and all assets (other than equity interests) of such
entities securing Indebtedness under the PA Investment Notes, and (ii) Liens
securing Indebtedness permitted by Section 6.16(a) .
(c) Joint Venture Partners. The Credit Parties shall not permit the amendment or
other modification of any Organizational Documents of any PA Subsidiary, or
permit the issuance of equity interests in any PA Subsidiary, if the result
thereof would be to decrease the ownership percentage of Sands Pennsylvania,
Inc. in PA Retail to below 50% or in PA Gaming to below the percentage ownership
of Sands Pennsylvania, Inc. as of the Closing Date, other than as permitted by
Section 6.7(q).
Credit and Guaranty Agreement

 

123



--------------------------------------------------------------------------------



 



SECTION 7. GUARANTY
7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Secured Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors (which right
shall not supersede any Beneficiary’s right to remaining unpaid amounts
guaranteed by such Contributing Guarantors) in an amount sufficient to cause
each Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of
such date. “Fair Share” means, with respect to a Contributing Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to
(ii) the aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the Fair
Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this Section 7.2, each of (A) any assets or liabilities of such
Contributing Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder and under any guaranty of other Indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this Section 7.2,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the fraudulent transfer or conveyance laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under this Section 7.2), and (B) any liabilities
of such Guarantor in respect of intercompany indebtedness to Borrower or other
Affiliates of Borrower to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder, shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2. In no event shall
any Guarantor be required to contribute more than its Fair Share Contribution
Amount toward the payment of Obligations under its Guaranty.
Credit and Guaranty Agreement

 

124



--------------------------------------------------------------------------------



 



7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a) this Guaranty is a guaranty of payment when due and not of collectibility.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
Credit and Guaranty Agreement

 

125



--------------------------------------------------------------------------------



 



(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and
(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed
Credit and Guaranty Agreement

 

126



--------------------------------------------------------------------------------



 



Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.
7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.4 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
Credit and Guaranty Agreement

 

127



--------------------------------------------------------------------------------



 



7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has yet been made) shall have
been paid in full and the Revolving Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled or been cash
collateralized on terms satisfactory to the Issuing Bank. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
Credit and Guaranty Agreement

 

128



--------------------------------------------------------------------------------



 



7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.
7.11. Bankruptcy, etc.
(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (A) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
Credit and Guaranty Agreement

 

129



--------------------------------------------------------------------------------



 



(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition. A Guarantor
designated as an Excluded Subsidiary shall be released and discharged from its
Guaranty.
SECTION 8. EVENTS OF DEFAULT
8.1. Events of Default. If any one or more of the following conditions or events
shall occur:
(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or
(b) Default in Other Agreements. (i) Failure of any Credit Party to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) with an aggregate principal amount of $75,000,000 or more, in
each case, beyond the grace period, if any, provided therefor; (ii) breach or
default by any Credit Party with respect to any other material term of (1) one
or more items of Indebtedness in the aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness beyond the grace period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or mandatorily redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be or (iii) any
breach or default by any party of the type referred to in Sections 8.1(b)(i) or
(ii) above of (x) the LVSC Notes Documents, (y) the New Senior Secured Notes
Documents (as defined in the Security Agreement) or (z) any documents related to
the LVSC Aircraft Financing that are guaranteed by any Credit Party; or
Credit and Guaranty Agreement

 

130



--------------------------------------------------------------------------------



 



(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(g), 5.2
or Section 6, or the failure of any Credit Party or LVSC to perform or comply
with any term or condition contained in Section 10.6(j)(i)(w), 10.6(j) (i)(x),
10.6(j)(v), or 10.6(j)(xi); provided that any failure to comply with
Section 6.6(a) shall not constitute an Event of Default with respect to the
Tranche B Term Loans or Extended Tranche B Term Loans, the Delayed Draw I Term
Loans or Extended Delayed Draw I Term Loans, or any Series of New Term Loans
until the earlier of (such date, the “Springing Date”) (i) the date that is
90 days after the date the Compliance Certificate is delivered which
demonstrates such a failure to comply (or, in the event of such failure to
comply and no such Compliance Certificate is delivered by Borrower, the date
such Compliance Certificate is required to be delivered in accordance with
Section 5.1(c)) and (ii) the date on which Administrative Agent, Collateral
Agent or the Lenders holding a majority of the Revolving Exposure exercise any
remedies in accordance with this Section 8.1; and provided, further, that, at
any time on or prior to the Springing Date, any Event of Default under
Section 6.6(a) may be waived, amended or otherwise modified from time to time
pursuant to Section 10.5(b)(xii); or
(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any other term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or
(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any other Credit Party (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any other Credit Party (other than an Immaterial Subsidiary)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any other Credit Party (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any
other Credit Party (other than an Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
Credit and Guaranty Agreement

 

131



--------------------------------------------------------------------------------



 



(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any
other Credit Party (other than an Immaterial Subsidiary) shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Borrower or any other Credit Party (other
than an Immaterial Subsidiary) shall make any assignment for the benefit of
creditors; or (ii) Borrower or any other Credit Party (other than an Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or
(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$75,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any other Credit Party or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party (other than an Immaterial Subsidiary) decreeing the dissolution or
split up of such Credit Party and such order shall remain undischarged or
unstayed for a period in excess of 60 days; or
(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Borrower or any other Credit Party or any of their
respective ERISA Affiliates in excess of $75,000,000 during the term hereof; or
(ii) a Lien or security interest under Section 430(k) of the Internal Revenue
Code or under ERISA shall be imposed on the assets of any Credit Party or any of
its ERISA Affiliates which Lien or security interest could reasonably be
expected to have a Material Adverse Effect; or
(k) Change of Control. A Change of Control shall occur; or
(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Secured Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void by a Governmental Authority of competent
jurisdiction, or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Secured Obligations
in accordance with the terms hereof) or shall be declared null and void by a
Governmental Authority of competent jurisdiction or the Collateral Agent shall
not have or shall cease to have a valid and perfected First Priority Lien in the
Collateral for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, except as otherwise
contemplated in any Credit Document, (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents or (iv) the subordination provisions in the Permitted
Subordinated Indebtedness or in any other instrument required under any
provision of this Agreement to be subordinated to the Secured Obligations shall
cease to be enforceable against the holder thereof; or
Credit and Guaranty Agreement

 

132



--------------------------------------------------------------------------------



 



(m) Default Under or Termination of Certain Documents. Any Project Document or
Resort Complex Operating Document shall terminate or be terminated or canceled,
prior to its stated expiration date or any Credit Party shall be in default
(after the giving of any applicable notice and the expiration of any applicable
grace period) under any such Project Document or Resort Complex Operative
Document, but only if such default or termination would reasonably be expected
to cause a Material Adverse Effect, either individually or in the aggregate; or
(n) Default Under or Termination of Permits. Borrower or any other Credit Party
shall fail to observe, satisfy or perform, or there shall be a violation or
breach of, any of the material terms, provisions, agreements, covenants or
conditions attaching to or under the issuance to such Person of any material
Permit, including the Gaming License issued by the Nevada Gaming Authority held
by Borrower or any such Permit or any material provision thereof shall be
terminated or fail to be in full force and effect or any Governmental Authority
shall challenge or seek to revoke any such Permit, but only if such failure to
perform, breach or termination could reasonably be expected to have a Material
Adverse Effect;
(o) Conforming L/C. Except as released as permitted under Section 2.14(f), any
Conforming L/C shall cease to be in full force and effect at any time prior to
twenty-four months from and after the date of its delivery to the Administrative
Agent other than following a drawing in full by the Administrative Agent or, if
permitted under the definition of Conforming L/C Draw Event, the replacement of
such Conforming L/C with a cash equity contribution Borrower in the amount of
the Conforming L/C.
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence (and
continuance, if applicable) of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders (it being understood that during any
period during which an Event of Default under Section 6.6(a) exists solely with
respect to the Revolving Commitments, Revolving Loans and Delayed Draw II Term
Loans, Administrative Agent may, and at the request of the Lenders holding a
majority of the Revolving Exposure and Delayed Draw II Term Loans, taken as a
whole, shall, take any of the actions described below solely as they relate to
the Revolving Commitments, Revolving Loans and Delayed Draw II Term Loans), upon
notice to Borrower by Administrative Agent, (A) the Revolving Commitments, if
any, of each Lender having such Revolving Commitments and the obligation of
Issuing Bank to issue any Letter of Credit shall immediately terminate; (B) each
of the following
Credit and Guaranty Agreement

 

133



--------------------------------------------------------------------------------



 



shall immediately become due and payable, in each case, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (i) the unpaid principal amount of and
accrued interest on the Loans, (ii) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (iii) all other Secured Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3(b)(v) or
Section 2.4(e); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral
Documents; and (D) Administrative Agent shall direct Borrower to pay (and
Borrower hereby agrees upon receipt of such notice, or without notice upon the
occurrence of any Event of Default specified in Sections 8.1(f) and (g) to pay)
to Administrative Agent such additional amounts of cash as reasonable requested
by Issuing Bank, to be held as security for Borrower’s reimbursement Obligations
in respect of Letters of Credit then outstanding.
Any amounts in respect of obligations described in clause (A) of Issuing Bank to
issue any Letter of Credit, when received by the Administrative Agent, shall be
held by the Administrative Agent pursuant to a cash collateral arrangement
reasonably satisfactory to the Administrative Agent. Notwithstanding anything
contained in the preceding paragraph, if at any time within 60 days after an
acceleration of the Loans pursuant to clause 2 of such paragraph, Borrower shall
pay all arrears of interest and all payments on account of principal which shall
have become due otherwise than as a result of such acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified in this Agreement) and all Events of Default and Potential
Events of Default (other than non-payment of the principal of and accrued
interest on the Loans, in each case, which is due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 10.5, then
Requisite Lenders, by written notice to Borrower, may at their option rescind
and annul such acceleration and its consequences; but such action shall not
affect any subsequent Event of Default or Potential Event of Default or impair
any right consequent thereon. The provisions of this paragraph are intended
merely to bind Lenders to a decision which may be made at the election of
Requisite Lenders and are not intended, directly or indirectly, to benefit
Borrower, and such provisions shall not at any time be construed so as to grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder or to preclude Administrative Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Credit Documents, even
if the conditions set forth in this paragraph are met.
Credit and Guaranty Agreement

 

134



--------------------------------------------------------------------------------



 



SECTION 9. AGENTS
9.1. Appointment of Agents. GSCP, Lehman Brothers and Citi are each hereby
appointed Syndication Agents hereunder, and each Lender hereby authorizes each
of GSCP, Lehman Brothers and Citi to act as Syndication Agents in accordance
with the terms hereof and the other Credit Documents. Scotia Capital is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and each Lender hereby authorizes Scotia Capital to act
as Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents. Credit Suisse, Barclays and JPM are hereby
appointed Documentation Agents hereunder, and each Lender hereby authorizes
Credit Suisse, Barclays and JPM to act as Documentation Agents in accordance
with the terms hereof and the other Credit Documents. GSCP, Lehman Brothers and
Citi are each hereby appointed Arrangers hereunder, and each Lender hereby
authorizes each of GSCP, Lehman Brothers and Citi to act as Arrangers in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Borrower or any of its Subsidiaries. Each of Syndication Agents and
Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Restatement Date, none of GSCP, Lehman Brothers, Barclays,
Citi, Credit Suisse or JPM in their capacities as Agents, shall have any
obligations but shall be entitled to all benefits of this Section 9.
9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein. Administrative Agent hereby agrees that it shall (i) furnish to each
Arranger, upon request, a copy of the Register, and (ii) cooperate with each
Arranger in granting access to any Lenders (or potential lenders) who any
Arranger identifies to the Platform.
9.3. General Immunity.
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party, any Lender or any
person providing the Settlement Service to any Agent or any Lender in connection
with the Credit Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Credit Party or any other Person
liable for the payment of any Secured Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Potential Event of
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.
Credit and Guaranty Agreement

 

135



--------------------------------------------------------------------------------



 



(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and/or other Credit
Parties), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).
(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
Credit and Guaranty Agreement

 

136



--------------------------------------------------------------------------------



 



9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
9.5. Lenders’ Representations, Warranties and Acknowledgment.
(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and the
Restricted Subsidiaries in connection with Credit Extensions hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of Borrower and the Restricted Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Closing Date or by the funding of any New Term Loans, New Revolving Loans or
Delayed Draw Term Loans, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date as of the date of funding of such New
Loans or Delayed Draw Term Loans.
Credit and Guaranty Agreement

 

137



--------------------------------------------------------------------------------



 



9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share at the
time any claim therefor is made, severally agrees to indemnify each Agent, to
the extent that such Agent shall not have been reimbursed by any Credit Party
(but without limiting any Credit Party’s reimbursement obligations), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Agent in any way relating to or
arising out of this Agreement or the other Credit Documents; provided, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender.
Administrative Agent may resign at any time by giving thirty days’ prior written
notice thereof to Lenders and Borrower, and Administrative Agent may be removed
at any time with or without cause by an instrument or concurrent instruments in
writing delivered to Borrower and Administrative Agent and signed by Requisite
Lenders. Upon any such notice of resignation or any such removal, Requisite
Lenders, with reasonable consent of Borrower, shall have the right, upon five
Business Days’ notice to Borrower, to appoint a successor Administrative Agent.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided in the immediately preceding sentence,
any resignation or removal of Scotia Capital or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Scotia Capital or its successor as Collateral Agent. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If Scotia Capital or
its successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, Scotia Capital or its successor may resign as Collateral
Agent upon notice to Borrower and the Requisite Lenders at any time. Any
resignation or removal of Scotia Capital or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Scotia Capital or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (a) Borrower shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (b) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Borrower for cancellation, and (c) Borrower shall issue, if so
requested by successor Administrative Agent and Swing Line Loan Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Loan Sublimit then in effect and with
other appropriate insertions.
Credit and Guaranty Agreement

 

138



--------------------------------------------------------------------------------



 



9.8. Collateral Documents and Guaranty.
(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Secured Obligations with respect to any Rate Protection Agreement or Secured
Cash Management Services Obligations. Subject to Section 10.5, without further
written consent or authorization from any Secured Party, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary or reasonably requested by Borrower to (i) in connection with a sale
or disposition of assets permitted by this Agreement (but subject to
Section 9.8(d) in the case of units comprising a portion of the Palazzo Condo
Tower), release any Lien encumbering any item of Collateral that is the subject
of such sale or other disposition of assets or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented, (ii) release any Lien encumbering any item of
Collateral in connection with the incurrence of Indebtedness secured by a Lien
on such Collateral permitted under Section 6.2(n) or (y), (iii) release any
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, or (iv) subordinate the Liens of
the Collateral Documents to Liens permitted under Section 6.2(w) and the
documents creating such Liens and to implement and/or create customary
arrangements and agreements in connection with residential condominium (or
“condo-hotel” or “timeshare”) units and associations otherwise permitted
hereunder. In connection with any disposition or release of any Collateral
pursuant to the terms of any Credit Document, at Borrower’s request and expense,
the Administrative Agent or Collateral Agent, as applicable, shall (without
recourse and without any representation or warranty) execute and deliver or
cause to be executed and delivered to Borrower such documents (including UCC-3
termination statements) as Borrower may reasonably request to evidence or effect
such release.
(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any collateral payable by Collateral Agent at such sale
or other disposition.
Credit and Guaranty Agreement

 

139



--------------------------------------------------------------------------------



 



(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 8 of the Security
Agreement.
(d) Releases of Units in Palazzo Condo Tower. If residential condominium,
“residential hotel” or “time share” units are developed in the Palazzo Condo
Tower, the release by the Collateral Agent of any Lien in favor of the Secured
Parties encumbering any unit in the Palazzo Condo Tower shall be subject to the
following additional terms, provisions and conditions:
(i) the Declaration of Covenants, Conditions, and Restrictions relating to the
Palazzo Condo Tower shall have been filed in the Official Records of Clark
County, Nevada;
(ii) a request for such release shall have been made in writing not less than
ten (10) Business Days prior to the date the partial release is requested to be
effective and shall be accompanied by a legal description for each Unit to be
released, and a schedule containing a list of those Units previously released by
Collateral Agent and those Units remaining encumbered by the Deed of Trust;
(iii) such release shall not affect or impair the Lien of the Deed of Trust and
Collateral Agent’s Lien and security interests created by the other Credit
Documents as to Units and other property encumbered by the Deed of Trust and the
other Credit Documents not theretofore released, and said Liens and security
interests shall continue in full force and effect as to the unreleased Units and
such other property; and
(iv) Borrower shall promptly after any release submit to Collateral Agent or its
counsel a photocopy of the final signed closing statement with respect to the
sale of such unit.
Credit and Guaranty Agreement

 

140



--------------------------------------------------------------------------------



 



9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.
9.10. Intercreditor Agreements.
(a) Each Lender hereby further authorizes the Administrative Agent and the
Collateral Agent, on behalf of and for the benefit of Lenders (and the other
Secured Parties), to enter into the First Lien Intercreditor Agreement and any
other intercreditor agreements with any holders of any secured Indebtedness
permitted to be incurred under Sections 6.1(d) or (r) or, at the request of
Borrower, Sections 6.1(f) or (j), or otherwise consented to by the Lenders in
accordance with Section 10.5, and to amend the Collateral Documents as
contemplated by Section 5.18, and each Lender agrees to be bound by the terms of
each such agreement.
SECTION 10. MISCELLANEOUS
10.1. Notices.
(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agents, Collateral Agent,
Administrative Agent, Swing Line Lender, Issuing Bank or Documentation Agents,
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.
Credit and Guaranty Agreement

 

141



--------------------------------------------------------------------------------



 



(b) Electronic Communications.
(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent.
(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the approved electronic
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
approved electronic communications.
(iv) Each of the Credit Parties, the Lenders, the Issuing Banks and the Agents
agree that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the documented actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the
documented, actual and reasonable costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the documented, actual and
reasonable fees, expenses and disbursements of counsel to Agents in connection
with the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Borrower (with respect to the
negotiation, preparation and execution of the Amendment Agreement, subject to
Section 16 of the Amendment
Credit and Guaranty Agreement

 

142



--------------------------------------------------------------------------------



 



Agreement); (d) all the documented actual costs and reasonable expenses of
creating, perfecting and recording Liens in favor of Collateral Agent, for the
benefit of the Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may
reasonably request in respect of the Collateral or the Liens created pursuant to
the Collateral Documents; (e) all the documented actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the documented actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other documented actual and reasonable costs and expenses
incurred by each Agent and the Auction Manager in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of Default, all documented costs and
documented expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent and Lenders in enforcing any Secured
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.
10.3. Indemnity.
(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and Affiliates of
each Agent and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee as determined in a final non-appealable judgment
of a court of competent jurisdiction. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
Credit and Guaranty Agreement

 

143



--------------------------------------------------------------------------------



 



10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (A) such Lender shall have made any demand hereunder or (B) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.
10.5. Amendments and Waivers.
(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement or
any of the other Credit Documents to cure any ambiguity, omission, mutual
mistake among all parties hereto, defect or inconsistency, so long as such
amendment, modification or supplement either (x) does not adversely affect the
rights of any Lender or Issuing Bank, or (y) reflects the intent of all parties
to the applicable Credit Document at the time of its execution.
(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i) extend the scheduled final maturity of any Loan or Note;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;
(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;
Credit and Guaranty Agreement

 

144



--------------------------------------------------------------------------------



 



(v) extend the time for payment of any such interest or fees;
(vi) reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;
(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;
(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share” or amend
Section 2.16(c), 2.17, or 10.5(a) in a manner intended to effect such a change;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date;
(ix) release all or substantially all of the Collateral, or release Guarantors
comprising a material portion of the aggregate value of the Guarantees from the
Guaranty, except as expressly provided in the Credit Documents;
(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document; or
(xi) amend, waive or otherwise modify any of the terms and provisions (and
related definitions) of Section 6.6(a) or any of the terms and provisions of the
proviso set forth in Section 8.1(c) without the written consent of the Lenders
holding a majority of the Revolving Exposure and Delayed Draw II Term Loans,
taken as a whole, and, notwithstanding anything else in this Agreement to the
contrary, any such amendment, waiver or other modification shall be effective
for all purposes of this Agreement with the written consent of only the Lenders
holding a majority of the Revolving Exposure and Delayed Draw II Term Loans,
taken as a whole (or Administrative Agent with the prior written consent
thereof), on the one hand, and Borrower, on the other hand.
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;
Credit and Guaranty Agreement

 

145



--------------------------------------------------------------------------------



 



(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Tranche B Term Loans of all Lenders, Delayed Draw I
Term Loans of all Lenders, Delayed Draw II Term Loans of all Lenders, Revolving
Exposure of all Lenders or New Term Loan Exposure of all Lenders, as applicable,
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
(iv) amend, modify, terminate or waive any obligation of Revolving Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of Administrative Agent and of
Issuing Bank;
(v) amend, modify or waive this Agreement or the Security Agreement so as to
alter the ratable treatment of Obligations arising under the Credit Documents
and Secured Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” in each case in a manner adverse to any Lender Counterparty with
Secured Obligations then outstanding and that treats such Lender Counterparty
differently than the Lenders without the written consent of any such Lender
Counterparty; or
(vi) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.
(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
Credit and Guaranty Agreement

 

146



--------------------------------------------------------------------------------



 



10.6. Successors and Assigns; Participations.
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. Subject to Section 10.6(b) and
Section 10.6(c), each Lender shall have the right at any time to (i) sell,
assign or transfer to any Eligible Assignee, or (ii) sell participations to any
Eligible Assignee or any other Person (and in the case of any other Person, with
the approval of Borrower) in all or any part of its Commitments or any Loan or
Loans made by it or its Letters of Credit or participations therein or any other
interest herein or in any other Obligations owed to it; provided that no such
sale, assignment, transfer or participation shall, without the consent of
Borrower, require Borrower to file a registration statement with the Securities
and Exchange Commission or apply to qualify such sale, assignment, transfer or
participation under the securities laws of any state; provided, further that no
such sale, assignment or transfer described in clause (i) above shall be
effective unless and until an Assignment Agreement or Settlement Confirmation
effecting such sale, assignment or transfer shall have been accepted by
Administrative Agent and recorded in the Register as provided in Section 10.6(b)
and provided, further that no such sale, assignment, transfer or participation
of any Letter of Credit or any participation therein may be made separately from
a sale, assignment, transfer or participation of a corresponding interest in the
Commitment and the Loans of the Lender effecting such sale, assignment, transfer
or participation. Except as otherwise provided in this Section 10.6, no Lender
shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment or transfer of, or any
granting of participations in, all or any part of its Commitments or the Loans,
the Letters of Credit or participations therein, or the other Obligations owed
to such Lender.
(b) Register. Upon its receipt of (x) an Assignment Agreement executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
or (y) if applicable, a Settlement Confirmation representing that the assignee
is an Eligible Assignee, together with the processing and recordation fee
referred to in Section 10.6(c) if applicable, and any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to the Administrative
Agent pursuant to Section 2.20(a), Administrative Agent shall, if Administrative
Agent has consented to the assignment evidenced thereby (to the extent such
consent is required pursuant to Section 10.6(c), (A) accept such Assignment
Agreement or, if applicable, Settlement Confirmation by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of Administrative Agent to such assignment), (b) record the information
contained therein in the Register (on the same Business Day as it is received if
received by 12:00 noon and on the following Business Day if received after such
time) and (c) give prompt notice thereof to Borrower. Administrative Agent shall
maintain a copy of each Assignment Agreement and, if applicable, Settlement
Confirmation delivered to and accepted by it as provided in this
Section 10.6(b). The date of such execution of a counterpart or recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”
Credit and Guaranty Agreement

 

147



--------------------------------------------------------------------------------



 



(c) Right to Assign. Each Commitment, Loan, Letter of Credit or participation
therein, or other Obligation may in whole or in part (i) be assigned, in any
amount to another Lender, or to an Affiliate of the assigning Lender or another
Lender or Related Fund, or may be pledged by a Lender in support of its
obligations to such pledgee (without releasing the pledging Lender from any of
its obligations hereunder); provided that the provisions of this clause
(i) shall not apply to LVSC to the extent LVSC becomes a “Lender” as a result of
the provisions of Section 10.6(j), (ii) subject to clause (iii) below, be
assigned in an aggregate amount of not less than $1,000,000 (or such lesser
amount (A) if contemporaneous assignments approved by Administrative Agent in
its sole discretion aggregating not less than $1,000,000 are being made by one
or more Eligible Assignees (other than LVSC) which are Affiliates or Related
Funds or (B) as shall constitute the aggregate amount of the Commitments, Loans,
Letters of Credit and participations therein, and other obligations of the
assigning Lender) to any Eligible Assignee, in each case, with the giving of
notice to Borrower and Administrative Agent or (iii) with respect to assignments
of Term Loans to LVSC pursuant to and in accordance with the terms and
conditions of Section 10.6(j), be assigned in an aggregate amount of not less
than the amount specified in Section 10.6(j)(ii) with the giving of prompt
notice to Administrative Agent; provided that if any assignment permitted by
this clause (c) relates to Revolving Loans or Revolving Loan Commitments, the
assignee shall represent that it has the financial resources to fulfill its
commitments hereunder and such assignment is consented to by Administrative
Agent (in its sole discretion, not to be unreasonably withheld or delayed), and
at any time other than when an Event of Default has occurred and is continuing,
such assignee shall be acceptable to Borrower, such consent not to be
unreasonably withheld or delayed. To the extent of any such assignment in
accordance with clause (i), (ii) or (iii) above, the assigning Lender shall be
relieved of its obligations with respect to its Commitments, Loans, Letters of
Credit or participations therein, or other Obligations or the portion thereof so
assigned. The assignor or assignee to each such assignment shall execute and
deliver to Administrative Agent, for its acceptance and recording in the
Register, an Assignment Agreement, together with a processing and recordation
fee of $2,000 in respect of assignments other than assignments to or from any
Arranger and other than assignments pursuant to an Auction Assignment Agreement
(it being understood only one such fee shall be payable in the case of
concurrent assignments by a Lender to one or more Affiliates or Related Funds),
and in each case such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to the Administrative
Agent pursuant to Section 2.20(c); provided, however, in the event that
Administrative Agent, in its sole discretion, determines that Term Loans may be
settled through a Settlement Service (defined below) pursuant to
Section 10.6(d), only a written or electronic confirmation of such assignment
issued by a Settlement Service (a “ Settlement Confirmation”) shall be delivered
with respect to assignments settled through the Settlement Service (it being
agreed that any assignment of Term Loans to LVSC pursuant to Section 10.6(j)
shall be consummated and settled through an Auction Assignment Agreement and not
through a Settlement Confirmation).
(d) Mechanics. Except for assignments of Term Loans pursuant to and in
accordance with the terms and conditions of Section 10.6(j), Administrative
Agent has the right, but not the obligation, to effectuate assignments of Term
Loans via an electronic settlement system acceptable to Administrative Agent as
designated in writing from time to time to the Lenders by Administrative Agent
(the “Settlement Service”). At any time when Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 10.6. Each assignor
Lender and proposed assignee shall comply with the requirements of the
Settlement Service in connection with effecting any transfer
Credit and Guaranty Agreement

 

148



--------------------------------------------------------------------------------



 



of Loans pursuant to the Settlement Service. Administrative Agent’s and
Borrower’s consent shall be deemed to have been granted to the extent required
pursuant to Section 10.6(c) with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of Term Loans shall be effected
by such manual execution until Administrative Agent notifies Lenders of the
Settlement Service as set forth herein. Assignments and assumptions of Revolving
Loans and Revolving Loan Commitments shall only be effected by manual execution
and delivery to Administrative Agent of an Assignment Agreement at all times.
Assignments made pursuant to the foregoing provision shall be effective as of
the Assignment Effective Date. Notwithstanding anything herein or in any
Assignment Agreement to the contrary and so long as no Potential Event of
Default or Event of Default has occurred and is continuing, payments in respect
of the settlement of an assignment of any Term Loan during periods when
assignments may be settled through a Settlement Service (but not any Revolving
Loan or Revolving Loan Commitment) and with respect to all unpaid interest and
commitment fees if any, which have accrued on such Term Loan, whether such
interest and commitment fees accrued before or after the applicable Assignment
Effective Date, shall be made in the manner provided for by the Settlement
Service. Any and all fees payable to the Settlement Service shall be paid by the
assigning Lender and/or its assignee which becomes a Lender hereunder and
Administrative Agent shall have no responsibility whatsoever for payment
thereof.
(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
provided that a Person meeting the criteria of clause (iii) of the definition of
“Eligible Assignee” shall only be required to make the representations and
warranties set forth in clauses (i) and (iii) of this Section 10.6(e), in
addition to all other representations and warranties of such Person contained in
the Auction Assignment Agreement.
(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
Credit and Guaranty Agreement

 

149



--------------------------------------------------------------------------------



 



(g) Participations.
(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (or, with the consent of Borrower, any
other Person) (other than Borrower, any of its Subsidiaries or any of its
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation.
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.
(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless it shall have complied with the requirements of Section 2.20
including, without limitation, Section 2.20(c); provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.17 as though it were
a Lender.
Credit and Guaranty Agreement

 

150



--------------------------------------------------------------------------------



 



(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may, without notice to or consent from the Administrative Agent or Borrower,
assign and/or pledge all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that no Lender, as between Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
(i) Nevada Gaming Authorities. Notwithstanding anything to the contrary in this
Section 10.6, the rights of the Lenders to make assignments of, and grant
participations in, any or all of its Commitments or any Loan or Letter of Credit
made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the approval of the
Nevada Gaming Authorities, to the extent required by the Nevada Gaming Laws.
(j) Assignments to LVSC.
(i) Notwithstanding anything to the contrary contained in this Section 10.6 or
any other provision of any Credit Document, LVSC may, at any time prior to
September 30, 2010 and pursuant to an Auction Assignment Agreement, purchase
Term Loans solely on the terms and conditions set forth in this Section 10.6(j)
and the Outline of Auction Mechanics attached hereto as Appendix C, so long as
(v) no Potential Event of Default or Event of Default has occurred and is
continuing or would result therefrom, (w) LVSC agrees to, and does in fact, on
each Auction Purchase Effective Date, without receiving any payment or other
consideration from Borrower in exchange therefor (including any accrued yet
unpaid interest that may have been owing in respect of such cancelled Term
Loans), (1) immediately and irrevocably forgive, cancel and forever discharge
the Term Loans purchased by and assigned to it in each Auction Loan Purchase for
all purposes and (2) knowingly and voluntarily waive and relinquish (A) all of
its interests, rights and obligations as the owner of such Term Loans and as a
“Lender” under the Credit Agreement and the other Credit Documents for all
purposes under the Credit Agreement and the other Credit Documents and (B) any
rights it may have to invoke any such interests, rights and obligations or the
provisions of the Credit Agreement and the other Credit Documents with respect
to such Term Loans now or in the future, (x) the consideration used to effect
any Auction Loan Purchase shall consist solely of Equity Interests, or the cash
proceeds of previously issued or newly issued Equity Interests, of LVSC, Sands
China Ltd., MBS Holdings Pte. Ltd. or Marina Bay Sands Pte. Ltd. (or any of
their successors) or any other Affiliate of LVSC that is not a Credit Party or a
Subsidiary of a Credit Party, or the proceeds of dividends or distributions from
Sands China Ltd., MBS Holdings Pte. Ltd. or Marina Bay Sands Pte. Ltd. (or any
of their successors) or any other Affiliate of LVSC that is not a Credit Party
or a Subsidiary of a Credit Party (the “Purchase Consideration”), (y) LVSC
purchases the Term Loans that are the subject of such Auction Loan Purchase by
transferring the agreed form of Purchase Consideration specified in the
applicable Offer Document (including any accrued yet unpaid interest owing in
respect of such cancelled Term Loans through but not including the applicable
Auction Purchase Effective Date) directly to each assigning Lender, and (z) LVSC
has delivered to each of the Auction Manager and Borrower a certificate
substantially in the form of Appendix D (the “Auction Certificate”), dated as of
each Auction Purchase Effective Date and signed by a duly authorized officer of
LVSC, certifying to the matters set forth in clauses (v) — (y) above.
Credit and Guaranty Agreement

 

151



--------------------------------------------------------------------------------



 



(ii) At any time prior to September 30, 2010, LVSC may provide notice to the
Auction Manager in the form of an Offer Document that it wishes to make one or
more offers (each, an “Offer”) to Lenders to purchase outstanding Term Loans,
with such Offer to be effected pursuant to Auction Assignment Agreements;
provided, however, that all Offers shall commence and be completed on or prior
to September 30, 2010. LVSC shall have the right to purchase the Term Loans at a
purchase price determined in accordance with the terms set forth in such Offer
Document; provided that (x) the aggregate stated principal amount of all Term
Loans for which Offers are made in any Offer Document shall not be less than
$25,000,000 and (y) no more than $800,000,000 in aggregate stated principal
amount of Term Loans may be purchased by LVSC in total pursuant to all Auction
Loan Purchases; provided further that the aggregate stated principal amount of
all Term Loans assigned to LVSC by a Lender pursuant to this Section 10.6(j)(ii)
in response to the Offers contained in a single Offer Document shall not be less
than $1,000,000 in the aggregate for all tranches of Term Loans Offered by such
Lender in such Offer Document, which amount shall be reduced to the extent
necessary to reflect (1) the fact that such assignment includes all Term Loans
held by the assigning Lender and (2) the proration of such Term Loans offered by
the assigning Lender in the event a pro rata allocation is made as contemplated
in the Offer Document.
(iii) In connection with any assignment pursuant to this Section 10.6(j), each
of the assigning Lenders, on the one hand, and LVSC, on the other hand,
acknowledges and agrees that, as of the Auction Purchase Effective Date,
(A) each Auction Loan Purchase to which it is a party and the assignment related
thereto are being made pursuant to and in accordance with the terms and
conditions of this Section 10.6(j), (B) the other party to the Auction
Assignment Agreement currently may have, and later may come into possession of,
information regarding the Credit Documents or the Credit Parties that is not
known to it and that may be material to a decision to participate in any Auction
Loan Purchase or enter into the Auction Assignment Agreement or any of the
transactions contemplated thereby (the “Excluded Information”), (C) it has
independently and without reliance on the other party to the Auction Assignment
Agreement made its own analysis and determined to enter into the Auction
Assignment Agreement and to consummate the transactions contemplated thereby
notwithstanding its lack of knowledge of the Excluded Information and (D) the
other party shall have no liability to it, and it hereby (to the extent
permitted by law) waives and releases any claims it may have against the other
party (under applicable laws or otherwise) with respect to the nondisclosure of
the Excluded Information; provided that the Excluded Information shall not and
does not affect the truth or accuracy of the representations or warranties of
such other party contained in the Standard Terms and Conditions set forth in
each of the Auction Assignment Agreement. Each of the assigning Lenders, on the
one hand, and LVSC, on the other hand, further acknowledges that the Excluded
Information may not be available to Administrative Agent, the Auction Manager,
the other Agents or the Lenders.
Credit and Guaranty Agreement

 

152



--------------------------------------------------------------------------------



 



(iv) By submitting an Offer Document, LVSC acknowledges and agrees that it will
make payment of the purchase price for the purchased Term Loans, as may be
accepted for payment pursuant to the Offer Document, by transmitting the agreed
form of Purchase Consideration specified in the applicable Offer Document
directly to the assigning Lender in accordance with the terms of the Offer
Document.
(v) On each Auction Purchase Effective Date, LVSC agrees to, without receiving
any payment or other consideration from Borrower in exchange therefor (including
any accrued yet unpaid interest that may have been owing in respect of such
cancelled Term Loans), (i) immediately and irrevocably forgive, cancel and
forever discharge the Term Loans purchased by and assigned to it in each Auction
Loan Purchase for all purposes and (ii) knowingly and voluntarily waive and
relinquish (y) all of its interests, rights and obligations as the owner of such
Term Loans and as a “Lender” under the Credit Agreement and the other Credit
Documents for all purposes under the Credit Agreement and the other Credit
Documents and (z) any rights it may have to invoke any such interests, rights
and obligations or the provisions of the Credit Agreement and the other Credit
Documents with respect to such Term Loans now or in the future. LVSC further
acknowledges and agrees that the cancellation of the Term Loans purchased by and
assigned to it in each Auction Loan Purchase is an essential term of, and
condition to, each Auction Loan Purchase and the assignment by the assigning
Lenders of any Term Loans to LVSC.
(vi) Assignment of any Auction Loan Purchases shall be effective upon receipt by
the Auction Manager of a fully executed Auction Assignment Agreement effecting
the assignment thereof and upon receipt by Administrative Agent of a copy
thereof for recording in the Register. Each assignment shall be recorded in the
Register by Administrative Agent on the Business Day the Auction Assignment
Agreement is received by the Auction Manager, if received by 1:00 p.m. (New York
City time), and on the following Business Day if received after such time.
Prompt notice thereof shall be provided to LVSC and a copy of such Auction
Assignment Agreement shall be retained by Administrative Agent. The date of such
recordation of a transfer shall be referred to herein as the “Auction Purchase
Effective Date.”
Credit and Guaranty Agreement

 

153



--------------------------------------------------------------------------------



 



(vii) Each of the assigning Lenders and LVSC acknowledges and agrees that, in
addition to the purchase price of the purchased Term Loans that has been agreed
between such assigning Lender and LVSC, LVSC shall pay by transmitting the
agreed form of Purchase Consideration specified in the applicable Offer Document
directly to such assigning Lender all unpaid interest, if any, accrued on the
purchased Term Loans to but excluding the Auction Purchase Effective Date
applicable thereto. No interest shall accrue or be payable on such purchased
Term Loans from and after the Auction Purchase Effective Date and any Term Loans
owned by LVSC shall immediately upon receipt of such Term Loans by LVSC, without
further action by any Person, be deemed cancelled and no longer outstanding for
all purposes of this Agreement and all other Credit Documents (notwithstanding
any provisions herein or therein to the contrary), including, without
limitation, (w) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document (including with
respect to accrued interest), (x) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (y) the providing of any rights to LVSC in its capacity
as a Lender under this Agreement or any other Credit Document or (z) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document, and no such purchased Term Loan may
be further assigned, transferred, contributed, conveyed or resold by LVSC.
Without limiting the foregoing, LVSC shall not, after the consummation of the
transactions contemplated by the Auction Assignment Agreement, have or be
entitled to any of the rights set forth in Sections 10.6(f), 10.6(g) and
10.6(h). Each of LVSC and Borrower expressly consents to the provisions of this
paragraph.
(viii) For the avoidance of doubt, failure by LVSC to make any payment to a
Lender required by an Auction Assignment Agreement permitted by Section 10.6(j)
shall not constitute an Event of Default under Section 8.1(a). For the avoidance
of doubt, any extinguishment of any part of the Term Loans shall not affect any
amendment or waiver which prior to such extinguishment had been approved by or
on behalf of the Requisite Lenders in accordance with this Agreement.
(ix) The Requisite Lenders hereby consent to the transactions described in this
Section 10.6(j) and waive the requirements of any provision of this Agreement
(including, without limitation, Section 6.9) or any other Credit Document that
might otherwise result in a breach of this Agreement or a Potential Event of
Default or an Event of Default as a result of or in connection with the
consummation of any Auction Loan Purchase that is permitted by this
Section 10.6(j).
(x) The provisions of this Section 10.6(j) shall not require LVSC to undertake
or consummate any Offer; provided that to the extent LVSC undertakes to
consummate any Offer, it shall, subject to the preceding conditions and the
terms and conditions contained in the applicable Offer, purchase (and take all
the necessary steps required herein to purchase) the principal amount of all
validly tendered Term Loans at a price not to exceed the Applicable Threshold
Price and in an aggregate amount up to the Maximum Offer Amount; provided
further that to the extent no Lenders have validly tendered any Term Loans
requested in an Offer or as otherwise agreed to by the Auction Manager, in its
sole discretion, LVSC may revoke, withdraw or amend the Offer for such Term
Loans at least 24 hours before the Expiration Time. In addition, LVSC may extend
the Expiration Time of an Offer at least 24 hours before the Expiration Time,
provided, however, that only one extension per Offer shall be permitted, which
shall be for a period not exceeding five Business Days. Furthermore, if LVSC has
amended an Offer, the Auction Manager shall have the discretion to extend the
applicable Expiration Time, upon notification to LVSC, for an additional period
to afford all Lenders the necessary time to consider such amendments.
Notwithstanding anything herein to the contrary, to the extent (i) LVSC
withdraws an Offer, (ii) an Offer becomes void because the terms and conditions
of Section 10.6(j) have not been met or (iii) the Expiration Time with respect
to an Offer passes without any Term Loans being validly tendered, LVSC shall not
be permitted to submit another Offer to the Auction Manager for a period of five
Business Days.
Credit and Guaranty Agreement

 

154



--------------------------------------------------------------------------------



 



(xi) The provisions of this Section 10.6(j) shall not permit or authorize
Borrower to undertake or consummate an Offer and Borrower shall not be deemed an
Eligible Assignee for any purpose. All Term Loans assigned to LVSC shall be, as
set forth above, immediately cancelled and, therefore, no Term Loans assigned to
LVSC pursuant to and in accordance with the terms and conditions of this
Section 10.6(j) may be further assigned, transferred, contributed, conveyed or
resold by LVSC.
10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.
10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Secured
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
Credit and Guaranty Agreement

 

155



--------------------------------------------------------------------------------



 



10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
Credit and Guaranty Agreement

 

156



--------------------------------------------------------------------------------



 



10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
10.17. Confidentiality. Each Agent (which term shall for the purposes of this
Section 10.17 include the Arranger), and each Lender (which term shall for the
purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower, Interface and their respective
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Lender pursuant to the requirements hereof in accordance with such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrower that, in any event, each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective agents, advisors and trustees (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures
Credit and Guaranty Agreement

 

157



--------------------------------------------------------------------------------



 



otherwise made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
pledgee referred to in Section 10.6(h) or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations (provided, such assignees,
transferees, participants, pledgees, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (iii) disclosure to
any rating agency when required by it, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to the Credit Parties received by it from
any of the Agents or any Lender, and (iv) disclosures required or requested by
any governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, each Lender and each Agent shall make reasonable
efforts to notify Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.
10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
Credit and Guaranty Agreement

 

158



--------------------------------------------------------------------------------



 



10.20. Effectiveness. This Agreement shall become effective as provided in the
Amendment Agreement.
10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.
10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.23. Gaming Authorities. Arrangers, Administrative Agent and each Lender agree
to cooperate with the Nevada Gaming Authorities or any other applicable gaming
authority in connection with the administration of their regulatory jurisdiction
over the Credit Parties, including to the extent not inconsistent with the
internal policies of such Lender or Issuing Bank and any applicable legal or
regulatory restrictions the provision of such documents or other information as
may be requested by any such Nevada Gaming Authority or other gaming authority
relating to Arrangers, Administrative Agent or any of the Lenders, or Borrower
or any of its Subsidiaries, or to the Credit Documents. Notwithstanding any
other provision of the Agreement, Borrower expressly authorizes each Agent and
Lender to cooperate with the Nevada Gaming Authorities and such other gaming
authorities as described above.
10.24. Harrah’s Shared Garage Lease. Notwithstanding any other provision hereof
or in the Collateral Documents, the Credit Parties shall not be obligated to
grant the Lenders a leasehold mortgage covering their leasehold interest in, to
and under the Harrah’s Shared Garage Lease unless and until the landlord
thereunder consents to such a mortgage. Instead, Borrower shall, within sixty
(60) days (or such longer period as may be agreed to by the Administrative
Agent) after request therefor by the Administrative Agent, cause VCR to assign
its interest in, to and under the Harrah’s Shared Garage Lease to the Collateral
Agent or a third party designated by the Collateral Agent, in either case on
behalf of the Lenders, in which event the Collateral Agent or such third party,
as applicable, shall simultaneously sublease all of the real property covered by
the Harrah’s Shared Garage Lease back to VCR, all pursuant to documents
reasonably satisfactory to the Collateral Agent.
Credit and Guaranty Agreement

 

159



--------------------------------------------------------------------------------



 



10.25. Certain Matters Affecting Lenders.
(a) If (i) any Nevada Gaming Authority or Pennsylvania Gaming Authority shall
determine that any Lender does not meet suitability standards prescribed under
the Nevada Gaming Laws or Pennsylvania Gaming Laws or (ii) any other gaming
authority with jurisdiction over the gaming business of Borrower shall determine
that any Lender does not meet its suitability standards (in any such case, a
“Former Lender”), the Administrative Agent or Borrower shall have the right (but
not the duty) to designate bank(s) or other financial institution(s) (in each
case, a “Substitute Lender”) which may be any Lender or Lenders that agree to
become a Substitute Lender and to assume the rights and obligations of the
Former Lender, subject to receipt by the Administrative Agent of evidence that
such Substitute Lender is an Eligible Assignee. The Substitute Lender shall
assume the rights and obligations of the Former Lender under this Agreement.
Borrower shall bear the costs and expenses of any Lender required by any Nevada
Gaming Authority, or any other gaming authority with jurisdiction over the
gaming business of Borrower, to file an application for a finding of suitability
in connection with the investigation of an application by Borrower for a license
to operate a gaming establishment, in connection with such application for a
finding of suitability.
(b) Notwithstanding the provisions of Section 10.25(a), if any Lender becomes a
Former Lender, and if the Administrative Agent or Borrower fails to find a
Substitute Lender pursuant to Section 10.25(a) within any time period specified
by the appropriate gaming authority for the withdrawal of a Former Lender (the
“Withdrawal Period”), Borrower shall immediately prepay in full the outstanding
principal amount of Loans made by such Former Lender, together with accrued
interest thereon to the earlier of (x) the date of payment or (y) the last day
of any Withdrawal Period.
10.26. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Restatement Date with respect to the transactions hereunder and with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Closing Date. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Credit Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations under the Existing Credit Agreement and the other
Credit Documents as in effect prior to the Restatement Date, (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Credit Documents, (c) the liens and
security interests in favor of the Collateral Agent for the benefit of the
Secured Parties securing payment of such Obligations are in all respects
continuing and in full force and effect with respect to all Obligations and
(d) all references in the other Credit Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement.
Credit and Guaranty Agreement

 

160



--------------------------------------------------------------------------------



 



10.27. No Fiduciary Duties. In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees that: (a) the
extensions of credit provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Credit Document) are an
arm’s-length commercial transaction between the Credit Parties, on the one hand,
and the Agents and the Lenders, on the other hand, and the Credit Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction,
each Agent and each Lender is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for any of the Credit Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other person; (c) none of the Agents or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Credit Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether any Agent or any
Lender has advised or is currently advising any Credit Party or their respective
Affiliates on other matters) and none of the Agents or any Lender has any
obligation to any Credit Parties or their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; (d) the Agents, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and none of the Agents or any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate. The Credit Parties and their respective Affiliates each
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Agents and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with the
transactions contemplated by this Agreement.
[remainder of page intentionally left blank]
Credit and Guaranty Agreement

 

161



--------------------------------------------------------------------------------



 



APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
[INTENTIONALLY OMITTED]
APPENDIX A-1-1

 

 



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
[INTENTIONALLY OMITTED]
APPENDIX A-2-1

 

 



--------------------------------------------------------------------------------



 



APPENDIX A-3
TO CREDIT AND GUARANTY AGREEMENT
[INTENTIONALLY OMITTED]
APPENDIX A-3-1

 

 



--------------------------------------------------------------------------------



 



APPENDIX A-4
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments

                              Original Revolving     Extended Revolving        
Lender   Commitment     Commitment     Pro Rata Share  
 
                       

APPENDIX A-4-1

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
APPENDIX B-1

 

 



--------------------------------------------------------------------------------



 



APPENDIX C
TO CREDIT AND GUARANTY AGREEMENT
Outline of Auction Mechanics
This Outline is intended to summarize certain basic terms of Auction Loan
Purchases pursuant to and in accordance with the terms and conditions of
Section 10.6(j) of the Credit Agreement, of which this Appendix C is a part. It
is not intended to be a definitive list of all of the terms and conditions of an
Auction Loan Purchase and all such terms and conditions shall be set forth in
the applicable Offer Document. Administrative Agent, the Auction Manager, any
other Agent or any of their respective affiliates may tender Sale Offers and be
a Participating Lender on the same terms and conditions set forth in this
Outline and the applicable Offer Document, and such participation may not be
deemed a recommendation to any Lender to submit a Sale Offer or to take part in
this or any other Purchase Offer. Lenders must make their own decisions as to
whether to submit a Sale Offer. Capitalized terms not otherwise defined in this
Outline have the meanings assigned to them in the Credit Agreement.

     
Purchaser
  LVSC (the “Purchaser”).
 
   
Term Loans
  All Term Loans stipulated by the Purchaser in the Offer Document.
 
   
The Purchase Offer
 
The Purchaser may offer to purchase from Lenders, at any time prior to
September 30, 2010, any and all of the Term Loans that are specified by the
Purchaser in the Offer Document (each such offer, a “Purchase Offer”); provided,
however, that all Purchase Offers shall commence and be completed on or prior to
September 30, 2010.
 
   
 
 
The Purchaser may make a Purchase Offer to purchase (a) an aggregate principal
amount of Term Loans or (b) one or more specified tranche(s) of Term Loans
without making a Purchase Offer to purchase any other tranche(s) of Term Loans.
No Purchase Offer is conditioned on a minimum amount of Term Loans being offered
by Lenders for sale (except to the extent that each Lender’s tender is subject
to the requirements set forth below under the caption “Minimum Assignment
Amount”).

In the event that the aggregate principal amount of all Term Loans or one or
more specified tranche(s) of Term Loans, as the case may be, for which validly
tendered Sale Offers (defined below) have been received is equal to or less than
the relevant Maximum Offer Amount (defined below), the Purchaser will, subject
to the conditions in the relevant Offer, purchase, by transmitting the agreed
form of Purchase Consideration specified in the applicable Offer Document
directly to each successful Participating Lender (defined below), all of such
Term Loans validly tendered within the Discount Range (defined below) (without
proration) at the respective applicable Bid Price (defined below) for each
tendering Lender (each, a “Participating Lender” and, collectively, the
“Participating Lenders”).

APPENDIX C-1

 

 



--------------------------------------------------------------------------------



 



     
 
 
In the event that the aggregate principal amount of all Term Loans or one or
more specified tranche(s) of Term Loans, as the case may be, for which validly
tendered Sale Offers have been received exceeds the relevant Maximum Offer
Amount, the Purchaser will purchase, by transmitting the agreed form of Purchase
Consideration specified in the applicable Offer Document directly to each
successful Participating Lender, all of such Term Loans validly tendered
(A) below the Applicable Threshold Price (defined below), without proration at
the applicable Bid Price, and (B) at the Applicable Threshold Price, on a pro
rata basis based upon the respective principal amounts of Term Loans or one or
more specified tranche(s) of Term Loans, as applicable, validly tendered at the
Applicable Threshold Price up to the relevant Maximum Offer Amount at the
Applicable Threshold Price.
 
 
 
Maximum Offer Amount
 
The maximum offer amount (the “Maximum Offer Amount”) with respect to any
Purchase Offer shall be the aggregate stated principal amount of Term Loans that
the Purchaser is willing to purchase, as specified in such Offer Document. In no
event may the Maximum Offer Amount exceed the Buyback Cap (defined below) less
any Term Loans purchased by the Purchaser pursuant to a previous Purchase Offer.
 
 
 
Minimum Assignment
Amount
 
The aggregate stated principal amount of all Term Loans assigned to the
Purchaser by a Participating Lender in response to the Purchase Offers contained
in a single Offer Document shall not be less than $1,000,000 in the aggregate
for all tranches of Term Loans Offered by such Lender in such Offer Document,
which amount shall be reduced to the extent necessary to reflect (a) the fact
that such assignment includes all Term Loans of such tranche held by the
assigning Participating Lender and (b) the proration of such tranche of Term
Loans offered by the assigning Participating Lender in the event a pro rata
allocation is made (the “Minimum Assignment Amount”).
 
 
 
Buy Back Cap
 
No more than $800,000,000 in aggregate stated principal amount of Term Loans may
be purchased by the Purchaser in total pursuant to all Purchase Offers (the
“Buyback Cap”).
 
 
 
Applicable
Threshold Price
 
The Purchaser shall conduct its Purchase Offers for Term Loans through a
modified Dutch auction pursuant to which each Participating Lender shall select
the price, within a price range specified by the Purchaser in the Offer Document
(the “Discount Range”), at which such Participating Lender is willing to sell
its applicable tranche(s) of Term Loans. The Purchaser will not have any
obligation to purchase any Term Loans outside of the applicable Discount Range
nor will any such Sale Offers tendered outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price or satisfaction
of the Maximum Offer Amount.
 
 
 
 
 
The Auction Manager, in consultation with the Purchaser, will calculate the
lowest purchase price for the Term Loans or for the specified tranche(s) of Term
Loans, as the case may be, for each Purchase Offer (the “Applicable Threshold
Price”) that will allow the Purchaser to purchase the relevant Maximum Offer
Amount at prices not greater than the applicable Maximum Purchase Price nor less
than the applicable Minimum Purchase Price (as such terms are defined in the
applicable Offer Document) per $1,000 stated principal amount for such Term
Loans.

APPENDIX C-2

 

 



--------------------------------------------------------------------------------



 



     
Sale Offers,
Auction Assignment
Agreements, Setting
the Bid Price
 
Each Participating Lender must indicate in its sale offer in the form supplied
by the Auction Manager in the Offer Document (the “Sale Offer”) the price (the
“Bid Price”), in multiples of $5 per $1,000 stated principal amount, at which
such Participating Lender wishes to offer its Term Loans for sale to the
Purchaser. The Bid Price shall be reflected in the Auction Assignment Agreement
that effects the assignment of any such Sale Offer that is successful. Each of
the Purchaser and each Participating Lender acknowledges and agrees that, in
addition to the Applicable Threshold Price, the Purchaser shall pay by
transmitting the agreed form of Purchase Consideration specified in the
applicable Offer Document directly to each successful Participating Lender all
unpaid interest, if any, accrued on the purchased Term Loans subject to such
Sale Offer to but excluding the Auction Purchase Effective Date applicable
thereto. Purchaser will not be required to, and shall not, purchase any Term
Loans for which the Bid Price in the applicable Sale Offer exceeds the
Applicable Threshold Price.
 
 
 
 
 
No Participating Lender is required to tender all of its Term Loans, nor is it
required to tender all of its Term Loans of a specified tranche, at a single
price; provided, however, that each Participating Lender may offer its Term
Loans of a specified tranche at no more than three different prices in any Sale
Offer. Each Participating Lender may tender different portions of any given
tranche of its Term Loans at different prices; provided that to the extent a
Participating Lender tenders different portions of any given tranche of its Term
Loans at different prices as provided above, each such tender will constitute a
separate Sale Offer, each of which will not be contingent on any other Sale
Offers by such Participating Lender; provided, further, that no Participating
Lender may offer to sell any tranche of Term Loans in an amount that exceeds the
aggregate principal amount of such tranche of Term Loans held by such
Participating Lender.
 
 
 
Expiration Time
 
1:00 p.m. (New York City time) on the date stipulated by the Purchaser in the
Offer Document when each applicable Purchase Offer will expire, as such
Expiration Time may be extended pursuant to Section 10.6(j)(ix) of the Credit
Agreement.
 
 
 
Conditions to Acceptance of the Purchase Offer
 
(i) Delivery to the Auction Manager prior to the Expiration Time of a validly
executed (a) Sale Offer, (b) Auction Assignment Agreement and (ii) the
satisfaction of any other conditions to LVSC’s obligation to purchase set forth
in the relevant Offer.

APPENDIX C-3

 

 



--------------------------------------------------------------------------------



 



     
No Withdrawal Rights
 
The Participating Lenders do not have any withdrawal rights pursuant to any Sale
Offer. Any Sale Offer delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a Lender. However, a Sale Offer may become
void if the conditions to the purchase of Term Loans by the Purchaser required
by the terms and conditions of Section 10.6(j) of the Credit Agreement are not
met.
 
 
 
Unpurchased Term
Loans
 
All Term Loans not purchased pursuant to the Offer Document will remain
outstanding in accordance with their terms.
 
 
 
Notifications
 
The Auction Manager (in consultation with the Purchaser) will determine any
proration factor and will (or Administrative Agent will) announce via
IntraLinks/IntraAgency or another substantially equivalent website by 5:00 p.m.
(New York City time) on the same day as the applicable Expiration Time (a) such
proration factor and (b) the Applicable Threshold Price. The Auction Manager’s
determination of the proration factor and the Applicable Threshold Price will be
final and binding on the Participating Lenders.
 
 
 
Miscellaneous
 
All questions as to the form of documents and validity and eligibility
(including time of receipt) of Term Loans that are the subject of a Sale Offer
will be determined by the Purchaser and the Auction Manager and their
determination will be final and binding. The Purchaser’s and the Auction
Manager’s interpretation of the terms and conditions of the Offer Document will
be final and binding.

APPENDIX C-4

 

 



--------------------------------------------------------------------------------



 



APPENDIX D
TO CREDIT AND GUARANTY AGREEMENT
Form of Auction Certificate
Goldman Sachs Lending Partners LLC
85 Broad Street
New York, New York  10004
Attention:  Elizabeth Fischer / Gabe Jacobson
[DATE]
1. This Auction Certificate is executed and delivered pursuant to
Section 10.6(j) of the Credit Agreement referenced below by Las Vegas Sands
Corp., a Nevada corporation (“LVSC”), to Goldman Sachs Lending Partners LLC, in
its capacity as sub-agent and auction manager for Administrative Agent pursuant
to Section 9.3(c) of the Credit Agreement with respect to any Auction Loan
Purchase pursuant to and in accordance with the terms and conditions of
Section 10.6(j) of the Credit Agreement (the “Auction Manager”), in connection
with that certain Amended and Restated Credit and Guaranty Agreement, dated as
of August 18, 2010 (as amended, amended and restated, modified or supplemented
from time to time, the “Credit Agreement”), among Las Vegas Sands, LLC, a Nevada
limited liability company (“Borrower”), LVSC (solely for purposes of
Section 10.6(j) of the Credit Agreement), the other credit parties signatory
thereto, The Bank of Nova Scotia, as administrative agent and as collateral
agent, the lenders party thereto from time to time, Goldman Sachs Credit
Partners L.P., Lehman Brothers Inc. and Citigroup Global Markets Inc., as joint
lead arrangers and syndication agents, and Credit Suisse AG, Cayman Islands
Branch, Barclays Capital Inc. and JPMorgan Chase Bank, N.A., as documentation
agents. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.
2. On the date hereof, LVSC has entered into one or more Auction Assignment
Agreements with one or more Lenders to purchase the Term Loans identified
therein. LVSC hereby certifies and represents and warrants that:
a. it has full power and authority, and has taken all corporate action
necessary, to execute and deliver such Auction Assignment Agreements and to
consummate the transactions contemplated thereby in accordance with the terms
and conditions of the Credit Agreement;
b. no Potential Event of Default or Event of Default has occurred and is
continuing or would result from the purchase of such Term Loans pursuant to the
Auction Assignment Agreements;
APPENDIX D-1

 

 



--------------------------------------------------------------------------------



 



c. it is purchasing the Term Loans for its own account and solely for the
purpose of, without receiving any payment or other consideration from Borrower
in exchange therefor (including any accrued yet unpaid interest that may be
owing in respect of the Assigned Interest), (i) immediately and irrevocably
forgiving, cancelling and forever discharging the Term Loans purchased by and
assigned to it in each Auction Loan Purchase for all purposes and (ii) knowingly
and voluntarily waiving and relinquishing (x) all of its interests, rights and
obligations as the owner of such Term Loans and as a “Lender” under the Credit
Agreement and the other Credit Documents for all purposes under the Credit
Agreement and the other Credit Documents and (y) any rights it may have to
invoke any such interests, rights and obligations or the provisions of the
Credit Agreement and the other Credit Documents with respect to such Term Loans
now or in the future;
d. it is using solely Equity Interests, or the proceeds of previously issued or
newly issued Equity Interests, of LVSC, Sands China Ltd., MBS Holdings Pte. Ltd.
or Marina Bay Sands Pte. Ltd. (or any of their successors) or any other
Affiliate of LVSC that is not a Credit Party or a Subsidiary of a Credit Party
or the proceeds of dividends or distributions from Sands China Ltd., MBS
Holdings Pte. Ltd. or Marina Bay Sands Pte. Ltd. (or any of their successors) or
any other Affiliate of LVSC that is not a Credit Party or a Subsidiary of a
Credit Party to pay the purchase price of the purchased Term Loans or any
accrued and unpaid interest on the purchased Term Loans; and
e. it is purchasing the Term Loans by transferring the agreed form of Purchase
Consideration specified in the applicable Offer Document (including any accrued
yet unpaid interest owing in respect of such cancelled Term Loans through but
not including the applicable Auction Purchase Effective Date) directly to each
assigning Lender.
3. LVSC further certifies and acknowledges and agrees that each of the
certifications, representations and warranties in Section 2 above is an
essential term of, and condition to, each purchase of Term Loans and the
execution and delivery of each Auction Assignment Agreement by the assigning
Lender party thereto.
[Remainder of this page intentionally left blank]
APPENDIX D-2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has duly executed this Auction Certificate
as of the date first written above.

            LAS VEGAS SANDS CORP.
      By:           Name:           Title:        

APPENDIX D-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
CREDIT AND GUARANTY AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.
Assignor and Assignee hereby agree that, upon giving effect to the assignment
and assumption described above, (i) Assignee shall be a party to the Credit
Agreement and shall have all of the rights and obligations under the Credit
Documents, and shall be deemed to have made all of the covenants and agreements
contained in the Credit Documents, arising out of or otherwise related to the
Assigned Interest, and (ii) Assignor shall be absolutely released from any of
such obligations, covenants and agreements assumed or made by Assignee in
respect of the Assigned Interest. Assignee hereby acknowledges and agrees that
the agreement set forth in this paragraph is expressly made for the benefit of
the Borrower, Administrative Agent, Assignor and the other Lenders and their
respective successors and permitted assigns.

                 
1.
      Assignor:        
 
         
 
   
 
               
2.
      Assignee:        
 
         
 
            [and is an Affiliate/Eligible Assignees1]    
 
               
3.
      Borrower:   Las Vegas Sands, LLC    

 

      1  
Select as applicable.

EXHIBIT A-1



--------------------------------------------------------------------------------



 



     
4.
  Administrative Agent: The Bank of Nova Scotia, as the administrative agent
under the Credit Agreement
 
   
5.
  Credit Agreement: The $5,000,000,000 Credit and Guaranty Agreement dated as of
May 23, 2007 among Las Vegas Sands, LLC, the Lenders parties thereto, The Bank
of Nova Scotia, as Administrative Agent, and the other agents parties thereto
 
   
6.
  Assigned Interest:

                              Aggregate Amount of     Amount of     Percentage
Assigned       Commitment/Loans     Commitment/Loans     of   Facility Assigned
  for all Lenders     Assigned     Commitment/Loans2  
                    3
  $                          $                          $                      %
 
                       
                    
  $                          $                          $                      %
 
                       
                    
  $                          $                          $                      %

Effective Date:                     , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

7.  
Notice and Wire Instructions:

     
[NAME OF ASSIGNOR]
  [NAME OF ASSIGNEE]
 
   
Notices:
  Notices:
 
   
                                                  
                                                    
                                                  
                                                    
                                                  
                                                    
          Attention:
            Attention:
          Telecopier:
            Telecopier:

 

      2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  3  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Original
Revolving Loan”, “Original Term Loan”, etc.).

EXHIBIT A-2

 

 



--------------------------------------------------------------------------------



 



     
with a copy to:
  with a copy to:
 
   
                                                  
                                                    
                                                  
                                                    
                                                  
                                                    
          Attention:
            Attention:
          Telecopier:
            Telecopier:
 
   
Wire Instructions:
  Wire Instructions:

EXHIBIT A-3

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:   

          [Consented to and]4 Accepted:    
 
        THE BANK OF NOVA SCOTIA, as Administrative Agent    
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]5    
 
        LAS VEGAS SANDS, LLC    
 
       
By:
       
 
 
 
Title:    

 

      4  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  5  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

EXHIBIT A-4

 





--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.  
Representations and Warranties.

  1.1  
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment, or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.
    1.2  
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) it has experience and
expertise in the making of or investing in loans such as the Loans, (iv) it has
acquired the Assigned Interest for its own account in the ordinary course of its
business and without a view to distribution of the Loans within the meaning of
the Securities Act or the Exchange Act or other federal securities laws,
(v) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (vi) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (vii) if it is a Non-US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

EXHIBIT A-5

 

 



--------------------------------------------------------------------------------



 



2.  
Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

  2.1  
With respect to Assigned Interests for Term Loans, unless notice to the contrary
is delivered to the Lender from the Administrative Agent, payment to the
Assignor by the Assignee in respect of the Assigned Interest shall include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date. On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.
    2.2  
With respect to Assigned Interests for Revolving Loans, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.  
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]
EXHIBIT A-6

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO
CREDIT AND GUARANTY AGREEMENT
FORM OF CERTIFICATE RE NON-BANK STATUS
1. Reference is made to the Credit and Guaranty Agreement, dated as of May 23,
2007 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain affiliates of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent and as Collateral
Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners and as
Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent. Pursuant
to Section 2.20(c) of the Credit Agreement, the undersigned hereby certifies
that it is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

            [NAME OF LENDER]
      By:           Name:           Title:      

EXHIBIT B-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO
CREDIT AND GUARANTY AGREEMENT
[INTENTIONALLY OMITTED]
EXHIBIT C-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D TO
CREDIT AND GUARANTY AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1. I am the Chief Financial Officer of LAS VEGAS SANDS, LLC (“Borrower”).
2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of May 23, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Borrower,
certain affiliates of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent and as Collateral
Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners and as
Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements.
3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.
The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [                    ], 20_____ ]
pursuant to Section 5.1(c) of the Credit Agreement.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:   Chief Financial Officer   

EXHIBIT D-1

 

 



--------------------------------------------------------------------------------



 



ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

         
1. Consolidated Adjusted EBITDA: (i) — (ii) =
  $ [____,____,____]  
 
       
(i) (a) Consolidated Net Income:
  $ [____,____,____]  
 
       
(b) Consolidated Interest Expense:
  $ [____,____,____]  
 
       
(c) provisions for taxes based on income to the extent deducted in calculating
Consolidated Net Income:
  $ [____,____,____]  
 
       
(d) total depreciation expense:
  $ [____,____,____]  
 
       
(e) total amortization expense:
  $ [____,____,____]  
 
       
(f) total pre-opening and development expenses:
  $ [____,____,____]  
 
       
(g) total amortization of deferred gain and deferred rent incurred as a result
of the sale of the retail mall space within the Venetian Facility:
  $ [____,____,____]  
 
       
(h) other non-cash items reducing Consolidated Net Income1:
  $ [____,____,____]  
 
       
(ii) other non-cash items increasing Consolidated Net Income2:
  $ [____,____,____]  
 
       
2. Consolidated Interest Expense:
  $ [____,____,____]  

 

      1  
Excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
non-extraordinary cash item prepaid in the ordinary course of business in a
prior period.
  2  
Excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period.

EXHIBIT D-2

 

 



--------------------------------------------------------------------------------



 



         
3. Consolidated Net Income: (i) — (ii) =
  $ [____,____,____]    
(i) the net income (or loss) of the Credit Parties on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP and before any reduction in respect of preferred stock dividends:
  $ [____,____,____]  
 
       
(ii) (a) the income (or loss) of any Person (other than a Credit Party or a
Restaurant Joint Venture),except to the extent of the amount of dividends or
other distributions actually paid to the Credit Parties by such Person during
such period:
  $ [____,____,____]  
 
       
(b) any amounts accrued that are paid or payable to managers of Restaurant Joint
Ventures as management fees, or to equity owners (other than Credit Parties) in
Restaurant Joint Ventures in accordance with their percentage of Equity
Interests therein:
  $ [____,____,____]  
 
       
(c) the income (or loss) of any Person accrued prior to the date it is merged
into or consolidated with Borrower or any other Credit Party or that Person’s
assets are acquired by Borrower or any other Credit Party:
  $ [____,____,____]  
 
       
(d) any after-tax gains or losses attributable to (i) Asset Sales consummated
pursuant to Section 6.7(a), (d), (q) or (r), (ii) returned surplus assets of any
Pension Plan or (iii) the disposition of any Securities or the extinguishment of
any Indebtedness of any Person or any of its restricted subsidiaries:
  $ [____,____,____]  

EXHIBIT D-3

 

 



--------------------------------------------------------------------------------



 



         
(e) dividends or distributions from any Excluded Subsidiary to Borrower or any
other Credit Party which are used to fund their share of any applicable tax
payments to be made under the Tax Sharing Agreement:
  $ [____,____,____]  
 
       
(f) the effect of non-cash accounting adjustments resulting from a change in the
tax status of a flow-through tax entity to a “C-corporation” or other entity
taxed similarly:
  $ [____,____,____]  
 
       
(g) any net extraordinary gains or net extraordinary losses:
  $ [____,____,____]  
 
       
(h) any refinancing (or, in the case of the Amendment Agreement, transaction)
costs, amortization or charges (including premiums, costs, amortization and
charges associated with the Amendment Agreement and the transactions
contemplated thereby or any permitted refinancing of the New Senior Secured
Notes, the LVSC Notes or any of the Obligations):
  $ [____,____,____]  
 
       
4. Consolidated Total Debt: (i) + (ii) — (iii) =
  $ [____,____,____]  
 
       
(i) the aggregate stated balance sheet amount of all Indebtedness of the Credit
Parties (other than any Shareholder Subordinated Indebtedness), determined on a
consolidated basis in accordance with GAAP:
  $ [____,____,____]  
 
       
(ii) all Indebtedness of LVSC that is guaranteed by the Credit Parties:
  $ [____,____,____]    
(iii) the aggregate stated balance sheet amount of unrestricted Cash and Cash
Equivalents (including, in any event, deposits received from Palazzo Condo Tower
Sales) of the Credit Parties in excess of $75,000,000 determined on a
consolidated basis in accordance with GAAP as of such date:
  $ [____,____,____]  

EXHIBIT D-4

 

 



--------------------------------------------------------------------------------



 



         
5. Consolidated Interest Coverage Ratio: (i)/(ii) =
       
 
       
(i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter Period then ended:
  $ [____,____,____]  
 
       
(ii) Consolidated Interest Expense for such four-Fiscal Quarter Period:
  $ [____,____,____]  
 
       
 
  Actual: __.__:1.00
 
  Required: __.__:1.00
 
       
6. Consolidated Leverage Ratio3: (i)/(ii) =
       
 
       
(i) Consolidated Total Debt
  $ [____,____,____]  
 
       
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then ended:
  $ [____,____,____]  
 
       
 
  Actual: __.__:1.00
 
  Required: __.__:1.00
7. Consolidated Adjusted EBITDA
       
 
       
Actual:
  $ [____,____,____]  
Required:
  $ [____,____,____]  

 

      3  
In any period of four consecutive Fiscal Quarters in which a Permitted
Acquisition or Significant Asset Sale occurs, the Consolidated Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.4 of the
Credit Agreement.

EXHIBIT D-5

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E TO
CREDIT AND GUARANTY AGREEMENT
FORM OF CONVERSION/CONTINUATION NOTICE
Reference is made to the Credit and Guaranty Agreement, dated as of May 23, 2007
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain affiliates of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent and as Collateral
Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners and as
Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [ ]:
1. Tranche B Term Loans:

         
 
  $ [     ,     ,     ]   Eurodollar Rate Loans to be continued with Interest
Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Base Rate Loans to be converted to Eurodollar Rate
Loans with Interest Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Eurodollar Rate Loans to be converted to Base Rate
Loans

2. Delayed Draw I Term Loans:

         
 
  $[     ,     ,     ]   Eurodollar Rate Loans to be continued with Interest
Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Base Rate Loans to be converted to Eurodollar Rate
Loans with Interest Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Eurodollar Ratef Loans to be converted to Base Rate
Loans

3. Delayed Draw II Term Loans:

         
 
  $[     ,     ,     ]   Eurodollar Rate Loans to be continued with Interest
Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Base Rate Loans to be converted to Eurodollar Rate
Loans with Interest Period of [                    ] month(s)  
 
  $[     ,     ,     ]   Eurodollar Rate Loans to be converted to Base Rate
Loans

EXHIBIT E-1

 

 



--------------------------------------------------------------------------------



 



4. Revolving Loans:

         
 
  $[     ,     ,     ]   Eurodollar Rate Loans to be continued with Interest
Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Base Rate Loans to be converted to Eurodollar Rate
Loans with Interest Period of [                    ] month(s)
 
       
 
  $[     ,     ,     ]   Eurodollar Rate Loans to be converted to Base Rate
Loans

EXHIBIT E-2

 

 



--------------------------------------------------------------------------------



 



In the case of a conversion to Eurodollar Rate Loans, Borrower hereby certifies
that as of the date hereof, no event that would constitute an Event of Default
or a Potential Event of Default has occurred and is continuing.

          Date: [                    ]   LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT E-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F TO
CREDIT AND GUARANTY AGREEMENT
FORM OF COUNTERPART AGREEMENT
This COUNTERPART AGREEMENT, dated [                    ] (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as of May 23, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Las Vegas
Sands, LLC (“Borrower”), certain affiliates of Borrower, as Guarantors, the
Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent and as Collateral Agent, Goldman Sachs Credit Partners
L.P., Lehman Brothers Inc. and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Bookrunners and as Syndication Agents, JPMorgan Chase Bank,
N.A., as Documentation Agent.
Section 1. Pursuant to Section 5.11 of the Credit Agreement, the undersigned
hereby:
2. (a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;
3. (b) represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Credit Document and applicable
to the undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct in all material
respects as of such earlier date;
4. (c) no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Potential Event of Default;
5. (d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and
6. (e) the undersigned hereby (i) agrees that this counterpart may be attached
to the Security Agreement, (ii) agrees that the undersigned will comply with all
the terms and conditions of the Security Agreement as if it were an original
signatory thereto, (iii) grants to Collateral Agent a security interest in all
of the undersigned’s right, title and interest in and to all “Collateral” (as
such term is defined in the Security Agreement) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to Collateral Agent supplements to all schedules attached to the
Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Security Agreement.
EXHIBIT F-1

 

 



--------------------------------------------------------------------------------



 



Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Agreement. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except by an instrument in writing signed by
the party (including, if applicable, any party required to evidence its consent
to or acceptance of this Agreement) against whom enforcement of such change,
waiver, discharge or termination is sought. Any notice or other communication
herein required or permitted to be given shall be given in pursuant to
Section 10.1 of the Credit Agreement, and all for purposes thereof, the notice
address of the undersigned shall be the address as set forth on the signature
page hereof. In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
[Remainder of page intentionally left blank]
EXHIBIT F-2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

            [NAME OF SUBSIDIARY]
      By:           Name:           Title:      

          Address for Notices:    
 
       
 
 
 
   
 
       
 
       
 
       
 
  Attention:    
 
  Telecopier    
 
        with a copy to:    
 
       
 
 
 
   
 
       
 
       
 
       
 
  Attention:    
 
  Telecopier    

          ACKNOWLEDGED AND ACCEPTED, as of the date above first written:    
 
        THE BANK OF NOVA SCOTIA, as Administrative Agent and Collateral Agent  
 
 
       
By:
       
 
 
 
Name:    
 
  Title:    

EXHIBIT F-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DEED OF TRUST (VENETIAN SITE)
See execution version
EXHIBIT G-1-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DEED OF TRUST (PALAZZO SITE)
See execution version
EXHIBIT G-2-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DEED OF TRUST (CENTRAL PARK WEST SITE)
See execution version
EXHIBIT G-3-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DEED OF TRUST (SECC SITE)
See execution version
EXHIBIT G-4-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G-5 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DEED OF TRUST (PALAZZO MALL SITE)
See execution version
EXHIBIT G-5-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DELAYED DRAW I TERM LOAN NOTE

      $[____,____,____] May
  [          ], 2007   New York, New York

FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the aggregate principal amount of all Delayed Draw I Term Loans made by
Payee to Borrower under the Credit Agreement referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of May 23, 2007 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, certain affiliates of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of Nova Scotia, as Administrative Agent and
as Collateral Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc.
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
and as Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.
This Note is one of the “Delayed Draw I Term Loan Notes” in the aggregate
principal amount set forth above and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement or Settlement Confirmation effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

EXHIBIT H-1-1



--------------------------------------------------------------------------------



 



THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby waive
diligence, presentment, protest, demand notice of every kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
[Remainder of page intentionally left blank]

EXHIBIT H-1-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

                  LAS VEGAS SANDS, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

EXHIBIT H-1-3



--------------------------------------------------------------------------------



 



EXHIBIT H-2 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF REVOLVING LOAN NOTE

      $[ 1 ][_____,_____,_____]
May [____], 2007   New York, New York

FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [     ], the lesser of (a) [1][DOLLARS]
($[1][                    ,                     ,                    ]) and
(b) the unpaid principal amount of all advances made by Payee to Borrower as
Revolving Loans under the Credit Agreement referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of May 23, 2007 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, certain affiliates of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of Nova Scotia, as Administrative Agent and
as Collateral Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc.
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
and as Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $[_______,______,] and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Borrower hereunder with respect to payments of principal of or
interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 

      [1]  
Lender’s Revolving Credit Commitment

 EXHIBIT H-2-1 

 

 



--------------------------------------------------------------------------------



 



THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby waive
diligence, presentment, protest, demand notice of every kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
[Remainder of page intentionally left blank]
 EXHIBIT H-2-2 

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

                  LAS VEGAS SANDS, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 EXHIBIT H-2-3 

 

 



--------------------------------------------------------------------------------



 



TRANSACTIONS ON
REVOLVING LOAN NOTE

                      Amount of Loan   Amount of Principal   Outstanding
Principal   Notation Date   Made This Date   Paid This Date   Balance This Date
  Made By                    

 EXHIBIT H-2-4 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H-3 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF SWING LINE NOTE

      $[ 1 ][     ,     ,     ]       May [          ], 2007   New York, New
York

FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay to THE BANK OF NOVA SCOTIA, as Swing Line Lender
(“Payee”), on or before [               ]), the lesser of (a) [1][DOLLARS]
($[     ,      ,     ]) and (b) the unpaid principal amount of all advances made
by Payee to Borrower as Swing Line Loans under the Credit Agreement referred to
below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of May 23, 2007 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, certain affiliates of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of Nova Scotia, as Administrative Agent and
as Collateral Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc.
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
and as Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 

      [1]  
Swing Line Sublimit

EXHIBIT H-3-1

 

 



--------------------------------------------------------------------------------



 



The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby waive
diligence, presentment, protest, demand notice of every kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
[Remainder of page intentionally left blank]
EXHIBIT H-3-2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT H-3-3

 

 



--------------------------------------------------------------------------------



 



         

TRANSACTIONS ON
SWING LINE NOTE

                                      Amount of Loan     Amount of Principal    
Outstanding Principal     Notation   Date   Made This Date     Paid This Date  
  Balance This Date     Made By  
 
                               

EXHIBIT H-3-4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H-4 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF TRANCHE B TERM LOAN NOTE

      $[ 1 ][     ,     ,     ]     May [          ], 2007   New York, New York

FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][DOLLARS] ($[1][     ,     ,     ]) in the
installments referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of May 23, 2007 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, certain affiliates of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of Nova Scotia, as Administrative Agent and
as Collateral Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc.
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
and as Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.
This Note is one of the “Tranche B Term Loan Notes” in the aggregate principal
amount of $[     ,     ,     ] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement or Settlement Confirmation effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 

      [1]  
Lender’s Tranche B Term Loan Commitment

EXHIBIT H-4-1

 

 



--------------------------------------------------------------------------------



 



This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby waive
diligence, presentment, protest, demand notice of every kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
[Remainder of page intentionally left blank]
EXHIBIT H-4-2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT H-4-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H-5 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF DELAYED DRAW II TERM LOAN NOTE

      $[     ,     ,     ]     May [          ], 2007   New York, New York

FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the aggregate principal amount of all Delayed Draw II Term Loans made by
Payee to Borrower under the Credit Agreement referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of May 23, 2007 (as it may be amended, supplemented
or otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Borrower, certain affiliates of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of Nova Scotia, as Administrative Agent and
as Collateral Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc.
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
and as Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.
This Note is one of the “Delayed Draw II Term Loan Notes” in the aggregate
principal amount set forth above and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement or Settlement Confirmation effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
EXHIBIT H-5-1

 

 



--------------------------------------------------------------------------------



 



THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby waive
diligence, presentment, protest, demand notice of every kind and, to the full
extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
[Remainder of page intentionally left blank]
EXHIBIT H-5-2

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT H-5-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H-6 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF FIRST LIEN INTERCREDITOR AGREEMENT

See attached
EXHIBIT H-6-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I TO
CREDIT AND GUARANTY AGREEMENT
FORM OF FUNDING NOTICE
Reference is made to the Credit and Guaranty Agreement, dated as of May 23, 2007
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain affiliates of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent and as Collateral
Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners and as
Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
Pursuant to Section [2.1] or [2.2] or [2.3] of the Credit Agreement, Borrower
desires that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [          ] (the
“Credit Date”):

                  [ Tranche B Term Loans    
 
           
 
  o   Base Rate Loans:   $[      ,     ,      ]
 
           
 
  o   Eurodollar Rate Loans, with an initial    
 
      Interest Period of          month(s):   $[      ,      ,      ] ]
 
         
 
                [ Delayed Draw I Term Loans    
 
           
 
  o   Base Rate Loans:   $[      ,      ,      ]
 
           
 
  o   Eurodollar Rate Loans, with an initial    
 
      Interest Period of          month(s):   $[      ,      ,      ] ]
 
         
 
                [ Delayed Draw II Term Loans    
 
           
 
  o   Base Rate Loans:   $[      ,      ,      ]
 
           
 
  o   Eurodollar Rate Loans, with an initial    
 
      Interest Period of          month(s):   $[      ,      ,      ] ]
 
              [ Revolving Loans    
 
           
 
  o   Base Rate Loans:   $[      ,      ,      ]
 
           
 
  o   Eurodollar Rate Loans, with an initial    
 
      Interest Period of          month(s):   $[      ,      ,      ] ]
 
         
 
                [ Swing Line Loans:   $[      ,      ,      ] ]

 

EXHIBIT I-1



--------------------------------------------------------------------------------



 



Borrower hereby certifies that:
(i) after making the Loans requested on the Credit Date, the Total Utilization
of Revolving Commitments shall not exceed the Revolving Commitments then in
effect;
(ii) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true, correct and complete in all material respects
on and as of such Credit Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date;
(iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Potential Event of Default.

          Date: [                     ]  LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT I-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J TO
CREDIT AND GUARANTY AGREEMENT
FORM OF INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE

          Note Number: [      ]       Dated: May [      ], 2007

FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC and each of its Restricted Subsidiaries
(collectively, the “Group Members” and each, a “Group Member”) which is a party
to this intercompany subordinated demand promissory note (the “Promissory Note”)
promises to pay to the order of such other Group Member as makes loans to such
Group Member (each Group Member which borrows money pursuant to this Promissory
Note is referred to herein as a “Payor” and each Group Member which makes loans
and advances pursuant to this Promissory Note is referred to herein as a
“Payee”), on demand, in lawful money of the United States of America, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other indebtedness now or
hereafter owing by such Payor to such Payee as shown in the books and records of
such Payee. The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit and Guaranty Agreement, dated as of
May 23, 2007 (as amended, restated, supplemented, replaced or otherwise modified
from time to time, the “Credit Agreement”), by and among Las Vegas Sands, LLC, a
Nevada limited liability company, certain of its affiliates, as Guarantors, the
Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent and as Collateral Agent, Goldman Sachs Credit Partners
L.P., Lehman Brothers Inc. and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Bookrunners and as Syndication Agents, JPMorgan Chase Bank,
N.A., as Documentation Agent.
The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee; provided, that, at the Collateral
Agent’s option following the occurrence and during the continuation of an Event
of Default under the Credit Agreement (“Secured Debt Default”), overdue amounts
shall bear interest at the rate per annum then applicable to Base Rate Loans (as
defined in the Credit Agreement), plus 2.0% per annum. Interest shall be due and
payable on the last day of each month commencing after the date hereof or at
such other times as may be agreed upon in writing from time to time by the
relevant Payor and Payee. Upon demand for payment of any principal amount
hereof, accrued but unpaid interest on such principal amount shall also be due
and payable. Interest shall be paid in lawful money of the United States of
America and in immediately available funds. Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 days.
Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
EXHIBIT J-1

 

 



--------------------------------------------------------------------------------



 



This Promissory Note has been pledged by each Payee to the Collateral Agent for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Credit Documents and the LVSC Notes Documents to which such Payee
is a party. Each Payor acknowledges and agrees that the Collateral Agent and the
other Secured Parties may exercise all the rights of the Payees under this
Promissory Note during the continuance of an Event of Default (as defined in the
Credit Agreement) and will not be subject to any abatement, reduction,
recoupment, defense, setoff or counterclaim available to such Payor until the
Obligations then due and payable have been paid in full.
Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Secured Obligations
(as defined in the Security Agreement) until all of the Secured Obligations then
due and payable have been performed and paid in full in cash in immediately
available funds, no letters of credit are outstanding under any Credit Documents
and all commitments to extend credit under any Credit Document have been
terminated; provided, that each Payor may make payments to the applicable Payee
so long as no Secured Debt Default shall have occurred and be continuing; and
provided, further, that all loans and advances made by a Payee pursuant to this
Promissory Note shall be received by the applicable Payor subject to the
provisions of the Credit Documents. Notwithstanding any right of any Payee to
ask, demand, sue for, take or receive any payment from any Payor, all rights,
Liens and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor (whether constituting part of the
security or collateral given to the Collateral Agent or any other Secured Party
to secure payment of all or any part of the Secured Obligations or otherwise)
shall be and hereby are subordinated to the rights of the Collateral Agent or
any other Secured Party in such assets until all Secured Obligations (as defined
in the Security Agreement) then due and payable have been paid in full. Except
as permitted by the Credit Documents, the Payees shall have no right to
possession of any such asset or to foreclose upon, or exercise any other remedy
in respect of, any such asset, whether by judicial action or otherwise, unless
and until all of the Secured Obligations (other than unmatured indemnification
obligations) shall have been performed and paid in full in cash in immediately
available funds, no letters of credit are outstanding under any Credit Documents
and all commitments have been expired or terminated.
If all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any Payor is dissolved or if (except as permitted by the Credit Documents) all
or substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Collateral
Agent for application to any of the Secured Obligations in accordance with the
terms of the Credit Agreement, due or to become due, until the date on which the
Secured Obligations (other than unmatured indemnification obligations) shall
have been performed and paid in full in cash in immediately available funds, no
letters of credit shall be outstanding under any Credit Documents and all
commitments to extend credit under any Credit Document shall have expired or
been terminated. Each Payee irrevocably authorizes, empowers and appoints the
Collateral Agent as such Payee’s attorney-
EXHIBIT J-2

 

 



--------------------------------------------------------------------------------



 



in-fact (which appointment is coupled with an interest and is irrevocable and is
effective upon the occurrence of an Event of Default) to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of such Payee such proofs of
claim and take such other action, in the Collateral Agent’s own name or in the
name of such Payee or otherwise, as the Collateral Agent may deem necessary or
advisable for the enforcement of this Promissory Note. Each Payee also agrees to
execute, verify, deliver and file any such proofs of claim in respect of the
Payor Indebtedness requested by the Collateral Agent. The Collateral Agent may
vote such proofs of claim in any such proceeding (and the applicable Payee shall
not be entitled to withdraw such vote), receive and collect any and all
dividends or other payments or disbursements made on Payor Indebtedness in
whatever form the same may be paid or issued and apply the same on account of
any of the Secured Obligations in accordance with the Credit Agreement. Upon the
occurrence and during the continuance of any Secured Debt Default, should any
payment, distribution, security or other investment property or instrument or
any proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Secured Obligations
(other than unmatured indemnification obligations) have been performed and paid
in full in cash in immediately available funds, no letters of credit are
outstanding under any Credit Document and all commitments to extend credit under
any Credit Document have expired or been terminated, such Payee shall receive
and hold the same in trust, as trustee, for the benefit of the Collateral Agent
and the Secured Parties, and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of such Payee where necessary or
advisable in the Collateral Agent’s judgment), for application to any of the
Secured Obligations in accordance with the Credit Agreement, due or not due,
and, until so delivered, the same shall be segregated from the other assets of
such Payee and held in trust by such Payee as the property of the Collateral
Agent, for the benefit of the Secured Parties. If such Payee fails to make any
such endorsement or assignment to the Collateral Agent, the Collateral Agent or
any of its officers, employees or representatives are hereby irrevocably
authorized to make the same. Each Payee agrees that until the Secured
Obligations (other than unmatured indemnification obligations) have been
performed and paid in full in cash in immediately available funds, no letters of
credit are outstanding under any Credit Document and all commitments to extend
credit under any Credit Document have expired or been terminated, such Payee
will not, except as otherwise permitted by the Credit Agreement, (i) assign or
transfer, or agree to assign or transfer, to any Person (other than in favor of
the Collateral Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents or otherwise) any claim such Payee has or may have against
any Payor, (ii) discount or extend the time for payment of any Payor
Indebtedness, or (iii) otherwise amend, modify, supplement, waive or fail to
enforce any provision of this Promissory Note.
The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.
This Note, the Credit Documents, and the exercise of all rights, powers and
remedies thereunder, are subject to all applicable provisions of the Nevada
Gaming Control Act, as amended from time to time, and the regulations of the
Commission promulgated thereunder, as amended from time to time. Notwithstanding
anything to the contrary contained herein or in the Credit Documents, nothing
therein shall be construed at any time to constitute a pledge of the shares of
common stock of the Payor, any restriction on the transfer of the shares of
common stock of the Payor or any agreement not to encumber the shares of common
stock of the Payor.
EXHIBIT J-3

 

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Group Member to any other Group Member, and (ii) shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
From time to time after the date hereof, additional subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.
This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
[Signature page follows]
EXHIBIT J-4

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Payor has caused this Intercompany Subordinated Demand
Promissory Note to be executed and delivered by its proper and duly authorized
officer as of the date set forth above.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

            INTERFACE GROUP-NEVADA, INC.
      By:           Name:           Title:      

            LIDO CASINO RESORT HOLDING COMPANY, LLC
      By:           Name:           Title:      

            LIDO INTERMEDIATE HOLDING COMPANY, LLC
      By:           Name:           Title:      

EXHIBIT J-5

 

 



--------------------------------------------------------------------------------



 



            MALL INTERMEDIATE HOLDING COMPANY, LLC
      By:           Name:           Title:      

            PALAZZO CONDO TOWER, LLC
      By:           Name:           Title:      

            PHASE II MALL HOLDING, LLC
      By:           Name:           Title:      

            PHASE II MALL SUBSIDIARY, LLC
      By:           Name:           Title:      

            SANDS PENNSYLVANIA, INC.
      By:           Name:           Title:      

EXHIBIT J-6

 

 



--------------------------------------------------------------------------------



 



            VENETIAN CASINO RESORT, LLC
      By:           Name:           Title:      

            VENETIAN MARKETING, INC.
      By:           Name:           Title:      

            VENETIAN TRANSPORT LLC
      By:           Name:           Title:      

            VENETIAN VENTURE DEVELOPMENT, LLC
      By:           Name:           Title:      

EXHIBIT J-7

 

 



--------------------------------------------------------------------------------



 



ENDORSEMENT
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                      all of its right, title and interest in and to
the Intercompany Subordinated Demand Promissory Note, dated May 23, 2007 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Promissory Note”), made by Las Vegas Sands, LLC, a Nevada limited
liability company, (“Company”), and certain Subsidiaries of the Company or any
other Person that is or becomes a party thereto, and payable to the undersigned.
This endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof.
The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Secured Debt Documents on the date of the Promissory Note.
From time to time after the date thereof, additional subsidiaries of the Group
Members shall become parties to the Promissory Note (each, an “Additional
Payee”) and a signatory to this endorsement by executing a counterpart signature
page to the Promissory Note and to this endorsement. Upon delivery of such
counterpart signature page to the Payors, notice of which is hereby waived by
the other Payees, each Additional Payee shall be a Payee and shall be as fully a
Payee under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof. Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder. This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.
Dated: May [         ], 2007
[Signature page follows]
EXHIBIT J-8

 

 



--------------------------------------------------------------------------------



 



            LAS VEGAS SANDS, LLC
      By:           Name:           Title:                   INTERFACE
GROUP-NEVADA, INC.
      By:           Name:           Title:                   LIDO CASINO RESORT
HOLDING COMPANY, LLC
      By:           Name:           Title:                   LIDO INTERMEDIATE
HOLDING COMPANY, LLC
      By:           Name:           Title:                   MALL INTERMEDIATE
HOLDING COMPANY, LLC
      By:           Name:           Title:      

EXHIBIT J-9

 

 



--------------------------------------------------------------------------------



 



            PALAZZO CONDO TOWER, LLC
      By:           Name:           Title:      

            PHASE II MALL HOLDING, LLC
      By:           Name:           Title:      

            PHASE II MALL SUBSIDIARY, LLC
      By:           Name:           Title:      

            SANDS PENNSYLVANIA, INC.
      By:           Name:           Title:      

            VENETIAN CASINO RESORT, LLC
      By:           Name:           Title:      

EXHIBIT J-10

 

 



--------------------------------------------------------------------------------



 



            VENETIAN MARKETING, INC.
      By:           Name:           Title:      

            VENETIAN TRANSPORT LLC
      By:           Name:           Title:      

            VENETIAN VENTURE DEVELOPMENT, LLC
      By:           Name:           Title:      

EXHIBIT J-11

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K TO
CREDIT AND GUARANTY AGREEMENT
FORM OF ISSUANCE NOTICE
Reference is made to the Credit and Guaranty Agreement, dated as of May 23, 2007
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain affiliates of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent and as Collateral
Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners and as
Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent.
Pursuant to Section 2.4 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [          ] (the “Credit Date”) in an aggregate face amount of
$[     ,       ,      ].
Attached hereto for each such Letter of Credit are the following:
(a) the proposed date of issuance;
(b) the stated amount of such Letter of Credit;
(c) the name and address of the beneficiary;
(d) the expiration date; and
(e) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.
Borrower hereby certifies that:
(i) after issuing such Letter of Credit requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
(ii) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true, correct and complete in all material respects
on and as of such Credit Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date;
EXHIBIT K-1

 

 



--------------------------------------------------------------------------------



 



(iii) as of such Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Potential Event of Default.

          Date: [                    ]   LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT K-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L TO
CREDIT AND GUARANTY AGREEMENT
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of [                    , 20     ] (this
“Agreement”), by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), Las Vegas Sands, LLC (“Borrower”), certain affiliates of Borrower,
as Guarantors, the Lenders party hereto from time to time, The Bank of Nova
Scotia, as Administrative Agent and as Collateral Agent, Goldman Sachs Credit
Partners L.P., Lehman Brothers Inc. and Citigroup Global Markets Inc., as Joint
Lead Arrangers and Joint Bookrunners and as Syndication Agents, JPMorgan Chase
Bank, N.A., as Documentation Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of May 23, 2007 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Borrower, certain affiliates of Borrower, as Guarantors, the Lenders party
thereto from time to time, The Bank of Nova Scotia, as Administrative Agent and
as Collateral Agent, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc.
and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
and as Syndication Agents, JPMorgan Chase Bank, N.A., as Documentation Agent;
and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the existing Revolving Loan Commitments and/or provide New Term
Loan Commitments by entering into one or more Joinder Agreements with the New
Term Loan Lenders and/or New Revolving Loan Lenders, as applicable.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:
Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
and Syndication Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent and Syndication Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
EXHIBIT L-1

 

 



--------------------------------------------------------------------------------



 



Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

1.  
Applicable Margin. The Applicable Margin for each Series [     ] New Term Loan
shall mean, as of any date of determination, [     ]% per annum2.

2.  
Principal Payments. Borrower shall make principal payments on the Series [     ]
New Term Loans in installments on the dates and in the amounts set forth below:

            (B) (A)   Scheduled Payment   Repayment of Date   Series [     ] New
Term Loans     $                          $                          $
                         $                          $                          $
                         $                          $                          $
                         $                          $                     

 

      1  
Insert completed items 1-7 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.24 of the Credit Agreement.
  2  
Insert grid or other step-downs if appropriate.

EXHIBIT L-2

 

 



--------------------------------------------------------------------------------



 



              (B)   (A)   Scheduled   Payment   Repayment of   Date   Series [ ]
New Term Loans       $                            $                            $
                       TOTAL   $                       

3.  
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
[Series [     ]] New Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the [Series [     ]] New Term
Loans in accordance with Sections 2.13 and 2.14 of the Credit Agreement
respectively; and provided further, that the final installment payable by
Borrower in respect of the [Series [     ]] New Term Loans on such date shall be
in an amount, if such amount is different from the amount specified above,
sufficient to repay all amounts owing by Borrower under the Credit Agreement
with respect to the [Series [     ]] New Term Loans.

4.  
Prepayment Fees. Borrower agrees to pay to each [New Term Loan Lender] the
following prepayment fees, if any: [                    ].

[Insert other additional prepayment provisions with respect to New Term Loans]

[ 5.  
Other Fees. Borrower agrees to pay each [New Term Loan Lender] [New Revolving
Lender] its Pro Rata Share of an aggregate fee equal to [                     
     ,       ] on [                           ,      ].]3

6.  
Proposed Borrowing/Establishment of Commitments. This Agreement represents
Borrower’s request to [borrow [Series [     ] New Term Loans] from New Term Loan
Lender as follows (the “Proposed Borrowing”)][establish New Revolving Loan
Commitments from New Revolving Loan Lender as followings (the “Proposed
Commitments”):

a. Business Day of Proposed {Borrowing/Commitments]:
                    ,      
b. Amount of Proposed [Borrowing/Commitments]:
$                                        
 

      3  
If applicable.

EXHIBIT L-3



--------------------------------------------------------------------------------



 



[c.          Interest rate option:  
o a. Base Rate Loan(s)
o b. Eurodollar Rate Loans
        with an initial Interest
        Period of ____ month(s)]

7.  
[New Lenders. Each [New Term Loan Lender] [New Revolving Loan Lender]
acknowledges and agrees that upon its execution of this Agreement [and the
making of [New Term Loans] Series       New Term Loans] that such [New Term Loan
Lender] [New Revolving Loan Lender] shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]4

8.  
Credit Agreement Governs. Except as set forth in this Agreement, [New Revolving
Loans] [Series [     ] New Term Loans] shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.

9.  
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and Borrower hereby certify that:

  i.  
The representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

  ii.  
No event has occurred and is continuing or would result from the consummation of
the Proposed Borrowing contemplated hereby that would constitute a Potential
Event of Default or an Event of Default; and

  iii.  
Borrower has performed in all material respects all agreements and satisfied all
conditions which the Credit Agreement provides shall be performed or satisfied
by it on or before the date hereof.

10.  
Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

  i.  
[Borrower shall make any payments required pursuant to Section 2.18(c) of the
Credit Agreement in connection with the New Revolving Loan Commitments;]5

  ii.  
Borrower shall deliver or cause to be delivered the following legal opinions and
documents: [                    ], together with all other legal opinions and
other documents reasonably requested by Administrative Agent in connection with
this Agreement; and

  iii.  
Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Section 6.6 of the Credit Agreement.

 

      4  
Insert bracketed language if the lending institution is not already a Lender.
  5  
Select this provision in the circumstance where the Lender is a New Revolving
Loan Lender.

EXHIBIT L-4

 

 



--------------------------------------------------------------------------------



 



11.  
Eligible Assignee. By its execution of this Agreement, each [New Term Loan
Lender] [New Revolving Loan Lender] represents and warrants that it is an
Eligible Assignee.

12.  
Notice. For purposes of the Credit Agreement, the initial notice address of each
[New Term Loan Lender] [New Revolving Loan Lender] shall be as set forth below
its signature below.

13.  
Non-US Lenders. For each [New Revolving Loan Lender] [New Term Loan Lender] that
is a Non-US Lender, delivered herewith to Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such [New Revolving Loan Lender] [New Term Loan Lender]
may be required to deliver to Administrative Agent pursuant to subsection
2.20(c) of the Credit Agreement.

14.  
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the [Series [_____] New Term Loans] [New Revolving Loans] made
by [New Term Loan Lenders] [New Revolving Loan Lenders] in the Register.

15.  
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

16.  
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

EXHIBIT L-5

 

 



--------------------------------------------------------------------------------



 



17.  
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

18.  
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

19.  
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]
EXHIBIT L-6

 

 



--------------------------------------------------------------------------------



 



7. IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
[                    ,  _____].

            [NAME OF LENDER]
      By:           Name:           Title:      

Notice Address:
Attention:
Telephone:
Facsimile:

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

            [NAME OF SUBSIDIARY]  

            By:           Name:           Title:      

EXHIBIT L-7



--------------------------------------------------------------------------------



 



Consented to By:
THE BANK OF NOVA SCOTIA,
as Administrative Agent

     
By:
   
 
       Name:
   
       Title:
   

EXHIBIT L-8

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO JOINDER AGREEMENT

            Name of Lender   Type of Commitment   Amount
[                    ]
  [New Term Loan Commitment] [New Revolving Loan Commitment]   $
                    
 
         
 
  Total:   $                     

EXHIBIT L-9

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
CREDIT AND GUARANTY AGREEMENT
FORM OF SECURITY AGREEMENT
See execution version
EXHIBIT M-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT N TO
CREDIT AND GUARANTY AGREEMENT
[INTENTIONALLY OMITTED]
EXHIBIT N-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT O TO
CREDIT AND GUARANTY AGREEMENT
LOAN NO.                     
TENANT:                                        
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
A. THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
“Agreement”) is entered into by and among
                                        , a                                
          (“Tenant”), whose address is                                         ,
                                         a
                                         (“Landlord”), whose address is
                                         and the BANK OF NOVA SCOTIA, in its
capacity as Collateral Agent under the Deed of Trust (as defined below) (in such
capacity, the “Collateral Agent”), whose addresses are (i) GWS — Loan
Operations, 720 King Street West, 2nd Floor, c/o Central Mail Room, 44 King
Street West, Toronto, Ontario M5H 1H1, Canada, Attention: John Hall, and
(ii) 21st Floor, 580 California Street, San Francisco, California 94104,
Attention: Alan Pendergast and Chris Osborn.
WITNESSETH:
B. WHEREAS, Landlord, or its successor or designee, is the owner in fee simple
of the real property described in Exhibit A attached hereto, together with the
improvements thereon (collectively, the “Property”);
C. WHEREAS, Landlord (or its predecessor-in-title) and Tenant have entered into
a certain [Lease Agreement] (as the same may have been or may hereafter be
amended, modified, renewed, extended or replaced, the “Lease”), dated
                    , leasing to Tenant a portion of the Property (the
“Premises”);
D. WHEREAS, it is contemplated that pursuant to a certain Credit and Guaranty
Agreement to be entered into in or around May 2007 (the “Credit Agreement”),
among Las Vegas Sands, LLC (the “Borrower”), certain subsidiaries of the
Borrower, as Guarantors, the lenders listed from time to time party thereto (the
“Lenders”), the Bank of Nova Scotia, as Administrative Agent for the Lenders
thereunder (the “Administrative Agent”), and each of the other agents and
arrangers party thereto, the Lenders will make certain loans to the Borrower
(the “Loans”), which may be evidenced by one or more of the Borrower’s
promissory notes (the “Note”), which will be guaranteed by certain subsidiaries
of the Borrower and secured by, among other things, a certain Deed of Trust,
Leasehold Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing (the “Deed of Trust”) in favor of the Collateral Agent
encumbering the Property;
EXHIBIT O-1

 

 



--------------------------------------------------------------------------------



 



E. WHEREAS, the Deed of Trust also secures the obligations of certain affiliates
of the Borrower under those certain $250,000,000 principal amount 6.375% Senior
Notes due 2015;
F. WHEREAS, Collateral Agent, Landlord and Tenant desire to confirm their
understanding with respect to the Lease and the Loans and the rights of Tenant
and the Lenders thereunder.
G. NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Subordination. Notwithstanding anything to the contrary set forth in the
Lease, Tenant hereby subordinates and subjects the Lease and the leasehold
estate created thereby and all of Tenant’s rights thereunder to the Deed of
Trust and the liens thereof and all advances of the Lenders and rights of the
Collateral Agent thereunder and to any and all renewals, modifications,
consolidations, replacements and extensions thereof, as fully and as if the Deed
of Trust and all of its renewals, modifications, consolidations, replacements
and extensions had been executed, delivered and recorded prior to execution of
the Lease. Without affecting the foregoing subordination, the Collateral Agent
and any other secured party under the Deed of Trust may, from time to time:
(a) extend, in whole or in part, by renewal or otherwise, the terms of payment
or performance of any obligation secured by the Deed of Trust; (b) release,
surrender, exchange or modify any obligation secured by the Deed of Trust, or
any security for such obligation; or (c) settle or compromise any claim with
respect to any obligation secured by the Deed of Trust or against any person who
has given security for any such obligation.
2. Non-Disturbance. If, at any time, the Collateral Agent or any person or
entity or any of their successors or assigns who shall acquire the interest of
Landlord under the Lease through a foreclosure of the Deed of Trust, the
exercise of the power of sale under the Deed of Trust, a deed-in-lieu of
foreclosure, an assignment-in-lieu of foreclosure or otherwise (each, a “New
Owner”) shall succeed to the interests of Landlord under the Lease, so long as
the Lease is then in full force and effect, Tenant complies with this Agreement
and no default or event that, with the passage of time or giving of notice, or
both, would constitute a default on the part of Tenant (collectively, a
“Default”) exists under the Lease, the Lease shall continue in full force and
effect as a direct lease between the New Owner and Tenant, upon and subject to
all of the terms, covenants and conditions of the Lease, for the balance of the
term thereof. Tenant hereby agrees to attorn to and accept any such New Owner as
landlord under the Lease and to be bound by and perform all of the obligations
imposed by the Lease, and the Collateral Agent, or any such New Owner of the
Property, agrees that it will not disturb the possession of Tenant and will be
bound by all of the obligations imposed on the Landlord by the Lease; provided,
however, that any New Owner shall not be:
(a) liable for any act or omission of a prior landlord (including Landlord)
arising prior to the date upon which the New Owner shall succeed to the
interests of Landlord under the Lease; or
(b) subject to any claims, offsets or defenses which Tenant might have against
any prior landlord (including Landlord) arising prior to the date upon which the
New Owner shall succeed to the interests of Landlord under the Lease; or



EXHIBIT O-2



--------------------------------------------------------------------------------



 



(c) except as permitted by the Credit Agreement, bound by any rent or additional
rent which Tenant might have paid in advance to any prior landlord (including
Landlord) for a period in excess of one (1) month or by any security deposit,
cleaning deposit or other prepaid charge which Tenant might have paid in advance
to any prior landlord (including Landlord), except to the extent that such New
Owner actually comes into exclusive possession of the same; or
(d) bound by any assignment (except as permitted by the Lease), surrender,
release, waiver, cancellation, amendment or modification of the Lease made
without the written consent of the Collateral Agent (acting at the direction of
the Administrative Agent); or
(e) responsible for the making of any improvement to the Property or repairs in
or to the Property in the case of damage or destruction of the Property or any
part thereof due to fire or other casualty or by reason of condemnation unless
such New Owner shall be obligated under the Lease to make such repairs and shall
have received insurance proceeds or condemnation awards sufficient to finance
the completion of such repairs;
(f) or obligated to make any payment to Tenant except for the timely return of
any security deposit actually received by such New Owner.
Nothing contained herein shall prevent the Collateral Agent from naming or
joining Tenant in any foreclosure or other action or proceeding initiated by the
Collateral Agent pursuant to the Deed of Trust to the extent necessary under
applicable law in order for the Collateral Agent to avail itself of and complete
the foreclosure or other remedy, but such naming or joinder shall not be in
derogation of the rights of Tenant as set forth in this Agreement.
3. Cure by Lender of Landlord Defaults. Tenant hereby agrees that from and after
the date hereof, in the event of any act or omission by Landlord which would
give Tenant the right, either immediately or after the lapse of time, to
terminate or cancel the Lease or to claim a partial or total eviction, or to
abate or reduce rent, Tenant will not exercise any such right until it has given
written notice of such act or omission to the Collateral Agent, and the
Collateral Agent has failed within thirty (30) days after both receipt of such
notice by the Collateral Agent and the time when the Collateral Agent shall have
become entitled under the Deed of Trust to remedy the same, to commence to cure
such act or omission within such period and thereafter diligently prosecute such
cure to completion, provided that in the event the Collateral Agent cannot
commence such cure without possession of the Property, Tenant will not exercise
any such right if the Collateral Agent commences judicial or non-judicial
proceedings to obtain possession within such period and thereafter diligently
prosecutes such efforts and cure to completion; further, Tenant shall not, as to
the Collateral Agent, require cure of any such act or omission which is not
susceptible to cure by the Collateral Agent.



EXHIBIT O-3



--------------------------------------------------------------------------------



 



4. Payments to Lender and Exculpation of Tenant. Tenant is hereby notified that
the Lease and the rent and all other sums due thereunder have been collaterally
assigned to the Collateral Agent. In the event that the Collateral Agent or any
future party to whom the Collateral Agent may assign the Deed of Trust notifies
Tenant of a default under the Deed of Trust and directs that Tenant pay its rent
and all other sums due under the Lease to the Collateral Agent or to such
assignee, Tenant shall honor such direction without inquiry and pay its rent and
all other sums due under the Lease in accordance with such notice. Landlord
agrees that Tenant shall have the right to rely on any such notice from the
Collateral Agent or any such assignee without incurring any obligation or
liability to Landlord, and Tenant is hereby instructed to disregard any notice
to the contrary received from Landlord or any third party.
5. Estoppel. Tenant hereby states, declares, represents and warrants as follows:
(a) The description of the Lease in the recitals hereof is true, correct and
complete, including all amendments, supplements and modifications thereto.
Concurrently herewith, Tenant is delivering to Landlord a true, correct and
complete copy of the Lease, certified to be so pursuant to a Certificate in the
form attached hereto as Exhibit B, which is not intended to be recorded. Tenant
has properly executed the Lease and the Lease is in full force and effect.
(b) As of the date hereof, Tenant is occupying and paying rent on a current
basis for all of the Premises. The minimum monthly or base rent currently being
paid by Tenant is $                     per month. If applicable, percentage
rent due under the Lease has been paid through                     , and the
amount of percentage rent for the last period paid was $                    .
Taxes, insurance, common area maintenance, and any other applicable charges due
under the Lease have been paid through                                         .
No prepayments of rentals due under the Lease have been made. Further, no
security or deposits as security have been made under the Lease, except for the
sum of $                    , in cash, which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease. Tenant is not entitled to any
concession, abatement, allowance or free or reduced rent for any period after
the date hereof, except
                                                            .
(c) Tenant has accepted possession of the Premises under the Lease, and all
items of an executory nature relating thereto to be performed by Landlord have
been completed, including, but not limited to, completion of construction
thereof (and all other improvements required under the Lease) in accordance with
applicable plans and specifications and applicable law and within the time
periods set forth in the Lease, and the payment by Landlord of any contribution
towards work to be performed by Tenant under the Lease, except as follows (if
none, so state):                                         .



EXHIBIT O-4



--------------------------------------------------------------------------------



 



(d) The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state).
                                        
(e) Tenant acknowledges that the initial term of the Lease commenced on
                     and is scheduled to expire on. Tenant has no option to
renew or extend the lease term, except as set forth in the Lease. Tenant has no
option to terminate the Lease except as set forth in the Lease.
(f) No default or event that with the passage of time or notice would constitute
a default (a “Default”) on the part of Tenant exists under the Lease in the
performance of the terms, covenants and conditions of the Lease required to be
performed on the part of Tenant. To the knowledge of Tenant, no Default on the
part of Landlord exists under the Lease in the performance of the terms,
covenants and conditions of the Lease required to be performed on the part of
Landlord.
(g) Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.
(h) There have been no promises or representations made to Tenant by Landlord
concerning the Lease or the Premises not contained in the Lease.
(i) Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
 
(j) Tenant has no defense as to its obligations under the Lease and asserts no
setoff, claim or counterclaim against Landlord.
(k) It is contemplated that Tenant will receive notice that the Lease and the
rent and all other sums due thereunder have been assigned or are to be assigned
to the Collateral Agent as security for the obligations secured by the Deed of
Trust. In the event that Tenant receives such notice and the Collateral Agent
(or any person or entity to whom the Deed of Trust may subsequently be assigned)
notifies Tenant of a default under the Deed of Trust and demand that Tenant pay
its rent and all other sums due under the Lease to the Collateral Agent (or such
future lender), Tenant shall honor such demand without inquiry and pay its rent
and all other sums due under the Lease directly to the Collateral Agent (or such
future lender) or as otherwise required pursuant to such notice and shall not
thereby incur any obligation or liability to Landlord. Landlord has executed
this Agreement to evidence its agreement with the foregoing.
(1) The agreements contained herein shall be binding upon and inure to the
benefit of the respective heirs, administrators, executors, legal
representatives, successors and assigns of the Collateral Agent, Landlord and
Tenant.
(m) To the best knowledge of Tenant, no hazardous substances are being (or have
been or will be during the term of the Lease) generated, used, handled, stored
or disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.



EXHIBIT O-5



--------------------------------------------------------------------------------



 



(n) No rentals are accrued and unpaid under the Lease.
(o) Tenant has no right or option of any nature whatsoever, whether pursuant to
the Lease or otherwise, to purchase the Premises or the Property, or any portion
thereof or any interest therein, and to the extent that Tenant has had or
hereafter acquires any such right or option, the same is hereby acknowledged to
be subject and subordinate to the Deed of Trust and is hereby waived and
released with respect to, and shall not be asserted against, any New Owner.
(p) There are no actions pending against Tenant or any guarantor of Tenant’s
obligations under the Lease pursuant to Bankruptcy, insolvency or other similar
laws of any jurisdiction.
Whenever requested by the Collateral Agent, Tenant shall, without charge,
execute and deliver to the Collateral Agent a written confirmation that the
representations contained in this Section 5 remain correct and complete (or
specifying any matter to the contrary).
6. Attornment. If the interest of Landlord under the Lease shall be transferred
by reason of foreclosure or other proceedings for enforcement of the Deed of
Trust and the obligations secured thereby or pursuant to a taking of a deed in
lieu of foreclosure (or similar device), Tenant shall be bound to the successor
and, except as otherwise provided in this Agreement, the successor shall be
bound to Tenant under all of the terms, covenants and conditions of the Lease,
for the unexpired balance of the term thereof remaining (and any extensions, if
exercised), with the same force and effect as if the successor were the
landlord, and Tenant does hereby (a) agree to attorn to the successor, including
the Collateral Agent, if it is the successor, as its landlord, (b) to ratify and
reaffirm its obligations under the Lease and (c) agree to make payments of all
sums due under the Lease to the successor, said attornment, ratification,
reaffirmation and agreement to be effective and self-operative without the
execution of any further instruments, upon the successor succeeding to the
interest of Landlord under the Lease and notice of such succession being given
to the Tenant in the manner set forth in Section 7 of this Agreement. Tenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Lease or the obligations of Tenant thereunder by
reason of any foreclosure or other proceedings for enforcement of the Deed of
Trust or the taking of a deed in lieu of foreclosure (or similar device).
7. Limitation of Liability. Neither any Lender nor any agent, including the
Collateral Agent, shall, either by virtue of the Deed of Trust or this
Agreement, be or become a mortgagee-in-possession or be or become subject to any
liability or obligation under the Lease or otherwise until the Collateral Agent
shall have acquired the interest of Landlord in the Premises, by foreclosure or
otherwise, and then such liability or obligation of the Collateral Agent under
the Lease shall extend only to those liabilities or obligations accruing
subsequent to the date that the Collateral Agent has acquired the interest of
Landlord in the Premises as modified by the terms of this Agreement. In
addition, upon such acquisition, neither any Lender nor any agent, including the
Collateral Agent, shall have any obligation, nor incur any liability, beyond the
Collateral Agent’s then equity interest, if any, in the Premises. Furthermore,
in the event of the assignment or transfer of the interest of the Collateral
Agent under this Agreement, all obligations and liabilities of the Collateral
Agent under this Agreement shall terminate and, thereupon, all such obligations
and liabilities shall be the sole responsibility of the party to whom the
Collateral Agent’s interest is assigned or transferred.



EXHIBIT O-6



--------------------------------------------------------------------------------



 



8. Notice. Any notice, demand, statement, request, consent or other
communication made hereunder shall be in writing and delivered (i) personally,
(ii) mailed by certified or registered mail, postage prepaid, return receipt
requested or (iii) by depositing the same with FedEx or another reputable
private courier service, postage prepaid, for next business day delivery, to the
parties at the respective address or addresses, as the case may be, of each
party first set forth above and shall be deemed given when delivered personally,
or four (4) Business Days after being placed in the United States mail, if sent
by certified or registered mail, or one (1) business day after deposit with such
private courier service. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other parties hereto at least fifteen (15) days’ prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses to
any other address within the United States of America. Tenant agrees to send a
copy of any notice or statement under the Lease to the Collateral Agent at the
same time such notice or statement is sent to Landlord.
9. Miscellaneous.
(a) In the event of any conflict or inconsistency between the provisions of this
Agreement and the Lease, the provisions of this Agreement shall govern;
provided, however, that the foregoing shall in no way diminish Landlord’s
obligations or liability to Tenant under the Lease. The Collateral Agent’s
enforcement of any provisions of this Agreement or the Deed of Trust shall not
entitle Tenant to claim any interference with the contractual relations between
Landlord and Tenant or give rise to any claim or defense against any Lender or
the Collateral Agent with respect to the enforcement of such provisions.
(b) Tenant agrees that this Agreement satisfies any condition or requirement in
the Lease relating to the granting of a non-disturbance agreement.
(c) Except as provided in the Credit Agreement, Tenant agrees that it will not
subordinate the Lease to the lien of any mortgage or deed of trust other than
the Deed of Trust for so long as the Deed of Trust shall remain a lien on the
Property.
(d) This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that the interest of
Tenant under this Agreement may not be assigned or transferred without the prior
written consent of the Collateral Agent.



EXHIBIT O-7



--------------------------------------------------------------------------------



 



(e) The captions appearing under the paragraph number designations of this
Agreement are for convenience only and are not a part of this Agreement and do
not in any way limit or amplify the terms and provisions of this Agreement.
(f) If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.
(g) This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.
(h) This Agreement may be executed in any number of separate counterparts, each
of which shall be deemed an original, but all of which, collectively and
separately, shall constitute one and the same agreement.
(i) This Agreement cannot be altered, modified, amended, waived, extended,
changed, discharged or terminated orally or by any act on the part of Tenant,
Landlord or the Collateral Agent, but only by an agreement in writing signed by
the party against whom enforcement of any alteration, modification, amendment,
waiver, extension, change, discharge or termination is sought.
H. IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
set forth adjacent to their signatures below to be effective as of the date of
the Deed of Trust.
[SEE ATTACHED SIGNATURE PAGES]



EXHIBIT O-8



--------------------------------------------------------------------------------



 



TENANT:

           
 
   
By:
   
 
        Name:
   
 
        Title:
   
 
   
Date:                                         ,  _____ 
   

[Signatures continue on the following pages]



EXHIBIT O-9



--------------------------------------------------------------------------------



 



LANDLORD:

         
 
   
By:
      Name:     
Title:
 
 
    Date:    , ___

[Signatures continue on the following pages]
EXHIBIT O-10

 

 



--------------------------------------------------------------------------------



 



COLLATERAL AGENT:
THE BANK OF NOVA SCOTIA:

         
 
   
By:
      Name:     
Title:
 
 
    Date:    , ___ 

EXHIBIT O-11

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PROPERTY DESCRIPTION
EXHIBIT O-12

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATE REGARDING LEASE
LOAN NO.                     
CERTIFICATE REGARDING LEASE
I. The undersigned (“Tenant”), hereby certifies to                     
(“Landlord”), its successors and assigns, that attached hereto is a true,
correct and complete copy of the Lease, including all amendments and
modifications thereto, if any, between Tenant, as tenant, and Landlord, or its
successor or designee, as landlord, with respect to the premises located at
                                                            .
J. Executed this  _____, day of                     ,      .

            [Tenant]
      By:           Name:           Title:      

EXHIBIT O-13

 

 



--------------------------------------------------------------------------------



 



EXHIBIT P-1 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF OPINION OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
See execution version
EXHIBIT P-1-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT P-2 TO
CREDIT AND GUARANTY AGREEMENT
FORM OF OPINION OF LIONEL, SAWYER & COLLINS, LTD.
See execution version

EXHIBIT P-2-1



--------------------------------------------------------------------------------



 



EXHIBIT Q TO
CREDIT AND GUARANTY AGREEMENT
FORM OF PERFECTION CERTIFICATE

                                      UCC                 Deed of   Fixture    
            Trust   Filings                 (Clark   (Clark   U.S. Patent      
      County   County   &     State of   Financing   Recorder,   Recorder,  
Trademark Company   Incorporation   Statement   Nevada)   Nevada)   Office
Las Vegas Sands, LLC
  Nevada   UCC-1 financing statement on all assets.           Trademark Security
Agreement
 
                   
Venetian Casino
Resort, LLC
  Nevada   UCC-1 financing statement on all assets.   Central Park West  
Central Park West   Trademark Security
Agreement
 
                   
Venetian Casino
Resort, LLC
  Nevada       Venetian
Casino/Hotel
Complex   Venetian
Casino/Hotel
Complex    
 
                   
Venetian Casino
Resort, LLC
  Nevada       Palazzo
Casino/Hotel
Complex   Palazzo
Casino/Hotel
Complex    
 
                   
Sands Expo & Convention Center, Inc.
  Nevada   UCC-1 financing statement on all assets.   SECC   SECC   Trademark
Security
Agreement
 
                   
Lido Casino Resort
Holding Company,
LLC
  Delaware   UCC- 1 financing statement on all assets.            

EXHIBIT Q-1



--------------------------------------------------------------------------------



 



                                      UCC                 Deed of   Fixture    
            Trust   Filings                 (Clark   (Clark   U.S. Patent      
      County   County   &     State of   Financing   Recorder,   Recorder,  
Trademark Company   Incorporation   Statement   Nevada)   Nevada)   Office
Lido Intermediate
Holding Company,
LLC
  Delaware   UCC-1 financing statement on all assets.            
 
                   
Mall Intermediate
Holding Company,
LLC
  Delaware   UCC-1 financing statement on all assets.            
 
                   
Palazzo Condo
Tower, LLC
  Nevada   UCC-1 financing statement on all assets.   Palazzo Tower   Condo  
Palazzo Condo Tower
 
                   
Phase II Mall
Holding, LLC
  Nevada   UCC-1 financing statement on all assets.            
 
                   
Sands Pennsylvania, Inc.
  Delaware   UCC- 1 financing statement on all assets.            
 
                   
Venetian Marketing, Inc.
  Nevada   UCC- 1 financing statement on all assets.            

EXHIBIT Q-2



--------------------------------------------------------------------------------



 



                                      UCC                 Deed of   Fixture    
            Trust   Filings                 (Clark   (Clark   U.S. Patent      
      County   County   &     State of   Financing   Recorder,   Recorder,  
Trademark Company   Incorporation   Statement   Nevada)   Nevada)   Office
Venetian Transport
LLC
  Delaware   UCC- 1 financing statement on all assets.            
 
                   
LVS (Nevada) International Holdings, Inc.
  Nevada   UCC- 1 financing statement on all assets.            
 
                   
LVS Management
Services, LLC
  Nevada   UCC- 1 financing statement on all assets.            

EXHIBIT Q-3



--------------------------------------------------------------------------------



 



EXHIBIT R TO
CREDIT AND GUARANTY AGREEMENT
FORM OF SOLVENCY CERTIFICATE
This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
the Amendment and Restatement Agreement, dated as of the date of this
Certificate (the “Amendment Agreement”), by and among Las Vegas Sands, LLC, as
Borrower, the Guarantors party thereto, the Lenders party thereto, The Bank of
Nova Scotia, as Administrative Agent and Collateral Agent and Credit Suisse
Securities (USA) LLC and Barclays Capital Inc., as Joint Lead Arrangers,
amending and restating the Credit and Guaranty Agreement, dated as of May 23,
2007 (as amended on April 15, 2009) (the “Existing Credit Agreement”) among Las
Vegas Sands, LLC, as Borrower, certain affiliates of the Borrower as Guarantors,
the Lenders party thereto from time to time and the Agents (as defined in the
Existing Credit Agreement), in the form of the Amended and Restated Credit and
Guaranty Agreement attached to the Amendment Agreement (the Existing Credit
Agreement, as so amended and restated, the “Restated Credit Agreement”).
Capitalized terms used in this Certificate and not otherwise defined shall have
the respective meanings ascribed to them in the Restated Credit Agreement.
I am, and at all pertinent times mentioned herein have been, the duly qualified
and acting chief financial officer of Borrower. In such capacity, I am a senior
financial officer of Borrower and I have participated actively in the management
of its financial affairs and am familiar with its financial statements and those
of its Subsidiaries. I am familiar with the terms and conditions of the Restated
Credit Agreement.
I have carefully reviewed the contents of this Certificate, and I have conferred
with counsel for Borrower for the purpose of discussing the meaning of its
contents.
I have carefully reviewed the Restated Credit Agreement.
In connection with preparing for the consummation of the transactions
contemplated by the Amendment Agreement and the Restated Credit Agreement (the
“Proposed Transactions”), I have participated in the preparation of, and I have
reviewed, projections of net income and cash flows for the Borrower and its
Restricted Subsidiaries for fiscal years 2010-2016 (the “Projected Financial
Statements”). The Projected Financial Statements, attached hereto as Exhibit A,
give effect to the consummation of the Proposed Transactions and assume that the
debt obligations of the Borrower will be paid from the cash flow generated by
the operations of the Borrower and its Restricted Subsidiaries (including
certain asset sales) and from refinancing sources. The Projected Financial
Statements were prepared on the basis of information available at June 30, 2010.
I know of no facts that have occurred since such date that would lead me to
believe that the assumptions upon which the Projected Financial Statements are
based are inaccurate in any material respect. The Projected Financial Statements
do not reflect (i) any potential material, adverse changes in general business
conditions, or (ii) any potential changes in income tax laws.

EXHIBIT R-1



--------------------------------------------------------------------------------



 



In connection with the preparation of the Projected Financial Statements, I have
made such investigations and inquiries as I have deemed necessary and prudent
therefor and, specifically, have relied on historical information with respect
to revenues, expenses and other relevant items supplied by the supervisory
personnel of Borrower and its Restricted Subsidiaries directly responsible for
the various operations involved. The assumptions upon which the Projected
Financial Statements are based are stated therein. Although any assumptions and
any projections by necessity involve uncertainties and approximations, I
believe, based on my discussions with other members of management, that the
assumptions on which the Projected Financial Statements are based are
reasonable. Based thereon, I believe that the projections for Borrower and its
Restricted Subsidiaries, taken as a whole, reflected in the Projected Financial
Statements provide reasonable estimations of future performance, subject, as
stated above, to the uncertainties and approximations inherent in any
projections.
Based on the foregoing, as of the date hereof, on behalf of the Borrower and its
Restricted Subsidiaries, I have reached the following conclusions:
Borrower and its Restricted Subsidiaries, on a consolidated basis, are not now,
nor will the incurrence of the Obligations under the Restated Credit Agreement
and the incurrence of the other obligations contemplated by the Proposed
Transactions render Borrower and its Restricted Subsidiaries, on a consolidated
basis, “insolvent” as defined in this paragraph 1. The recipients of this
Certificate and I have agreed that, in this context, “insolvent” means that the
present fair salable value of assets is less than the amount that will be
required to pay the probable liability on its/their existing debts as they
become absolute and matured. I have assumed that in this context “fair salable
value” means the price available upon the sale of such assets by a willing
seller to a willing buyer, where material information as to the asset and the
market for such asset is known to both, and where the sale is executed with
commercially reasonable promptness. We have agreed that the term “debts”
includes any legal liability, whether matured or unmatured, liquidated or
unliquidated, absolute, fixed or contingent.
By the incurrence of the Obligations under the Restated Credit Agreement, and
the incurrence of the other obligations contemplated by the Proposed
Transactions, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, will not incur debts beyond its/their ability to pay as such debts
mature. I have based my conclusion in part on the historical financial
statements of Borrower, as audited by PricewaterhouseCoopers LLP and the
Projected Financial Statements, which demonstrate that Borrower and its
Restricted Subsidiaries, on a consolidated basis, will have positive cash flow
after paying all of its/their scheduled anticipated indebtedness (including
scheduled payments under the Restated Credit Agreement, the other obligations
contemplated by the Proposed Transactions and other permitted indebtedness). I
have concluded that the realization of current assets in the ordinary course of
business will be sufficient to pay recurring current debt and short-term and
long-term debt service as such debts mature, and that the cash flow (including
earnings plus non-cash charges to earnings) will be sufficient to provide cash
necessary to repay the Loans and other Obligations under the Restated Credit
Agreement, the other obligations contemplated by the Proposed Transactions and
other long-term indebtedness as such debt matures.

EXHIBIT R-2



--------------------------------------------------------------------------------



 



The incurrence of the Obligations under the Restated Credit Agreement and the
incurrence of the other obligations contemplated by the Proposed Transactions
will not leave the Borrower with property remaining in its hands constituting
“unreasonably small capital.” In reaching this conclusion, I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or to be conducted, and I have reached my conclusion
based on the needs and anticipated needs for capital of the businesses conducted
or anticipated to be conducted by Borrower and its Restricted Subsidiaries in
light of the Projected Financial Statements and available credit capacity.
To the best of my knowledge, Borrower has not executed the Amendment Agreement
or any documents mentioned therein, or made any transfer or incurred any
obligations thereunder, with actual intent to hinder, delay or defraud any
entity to which it is or will become indebted.
I understand that the Agents and the Lenders are relying on the truth and
accuracy of the foregoing in connection with the extension of credit to Borrower
pursuant to the Amendment Agreement and the Restated Credit Agreement.

EXHIBIT R-3



--------------------------------------------------------------------------------



 



I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate this  _____  day of
August, 2010.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:      

EXHIBIT R-4